Exhibit 10.1

OMNIBUS AMENDMENT AGREEMENT

This is the OMNIBUS AMENDMENT AGREEMENT (this “Omnibus Amendment”), dated as of
February 5, 2015, to (i) the Amended and Restated Credit Agreement, dated as of
September 24, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PEABODY ENERGY CORPORATION, a
Delaware corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and, individually, a “Lender”), CITIBANK,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the
“Administrative Agent”), CITIGROUP GLOBAL MARKETS, INC., MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, BNP PARIBAS SECURITIES CORP., CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, HSBC SECURITIES (USA) INC., MORGAN STANLEY SENIOR
FUNDING, INC., PNC CAPITAL MARKETS LLC and RBS SECURITIES INC., as joint lead
arrangers and joint book managers, BANK OF AMERICA, N.A., as syndication agent,
and UNION BANK, N.A., COMPASS BANK, CREDIT SUISSE SECURITIES (USA) LLC, J.P.
MORGAN SECURITIES LLC, STANDARD CHARTERED BANK, U.S. BANK NATIONAL ASSOCIATION
and WELLS FARGO BANK N.A., as co-documentation agents, (ii) the Pledge
Agreement, dated as of September 24, 2013, between PEABODY INVESTMENTS CORP. and
the ADMINISTRATIVE AGENT (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement – PIC”) and (iii) the Share
Charge, dated as of September 24, 2013, between PEABODY HOLDINGS (GIBRALTAR)
LIMITED and the ADMINISTRATIVE AGENT (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement – Gib”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Credit Agreement.

RECITALS

WHEREAS, the Borrower, the Required Revolving Lenders and the L/C Issuers have
agreed, and the Administrative Agent has acknowledged, that the Credit Agreement
shall be amended to limit the amount of the L/C Obligations for which each L/C
Issuer (together with its successors and assigns) acts as L/C Issuer, subject to
the terms and conditions of this Omnibus Amendment;

WHEREAS, the Borrower and the Required Lenders have agreed, and the
Administrative Agent has acknowledged, that the Credit Agreement shall be
amended to, among other things: (a) amend the definition of “Incremental Debt
Cap,” (b) provide certain additional collateral for the Facilities, (c) provide
certain additional mandatory prepayments under the Credit Agreement and
(d) amend certain negative covenants under Article VII;

WHEREAS, the Borrower and the Required Revolving Lenders have agreed, and the
Administrative Agent has acknowledged, that the Credit Agreement shall be
amended to amend certain financial covenants under Section 7.11;

WHEREAS, to accomplish the foregoing and to make certain other changes to the
terms of the Credit Agreement, the Borrower, the Required Lenders, the L/C
Issuers and the Required Revolving Lenders desire to enter into this Omnibus
Amendment and, upon satisfaction of the conditions specified herein, to amend
the Credit Agreement in the form attached hereto as Exhibit A (the “Amended
Credit Agreement”);

ACCORDINGLY, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Omnibus Amendment. Each of the Borrower, the Required Lenders, the
Required Revolving Lenders and the L/C Issuers agree, and the Administrative
Agent acknowledges that on and as of the Amendment Effective Date (as defined
below), the terms of the Credit Agreement shall be amended to the terms and
conditions described in the form attached hereto as Exhibit A. As used in the
Credit Agreement, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import shall, unless the
context otherwise requires, mean and be a reference to the Credit Agreement as
amended hereby, and each reference to the Credit Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. The Required Lenders hereby authorize the Administrative Agent
to enter into the Security Documents, including an amendment to or the amendment
and restatement of the Pledge Agreement – PIC and the Pledge Agreement – Gib.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Omnibus Amendment, the Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that, as of the Amendment Effective
Date:

(a) This Omnibus Amendment, the Consent and Reaffirmation of the Guaranty, dated
as of the date hereof, substantially in the form attached hereto as Exhibit B
(the “Consent and Reaffirmation”), the Pledge and Security Agreement, dated as
of the date hereof, substantially in the form attached as Exhibit G to the
Amended Credit Agreement (the “Security Agreement”) and the amendment to or the
amendment and restatement of the Pledge Agreement – PIC and the Pledge Agreement
– Gib (collectively, the “Omnibus Amendment Documents”) have been duly
authorized, executed and delivered by each Loan Party that is a party thereto.
Each of the Omnibus Amendment Documents and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of each Loan Party that is a
party thereto, and is enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other Laws relating to or affecting creditors’
rights generally, general principles of equity, regardless of whether considered
in a proceeding in equity or at law and an implied covenant of good faith and
fair dealing.

(b) The representations and warranties set forth in the Amended Credit Agreement
and each other Loan Document are true and correct in all material respects on
and as of the Amendment Effective Date; except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.

(c) On and as the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing or would immediately result from the consummation of
the transactions contemplated by this Omnibus Amendment under the Credit
Agreement.

SECTION 3. Conditions to Effectiveness of Omnibus Amendment. This Omnibus
Amendment shall become effective on the date (the “Amendment Effective Date”) on
which each of the following conditions precedent are satisfied:

(a) Documents. The Administrative Agent’s receipt of executed counterparts of
the Omnibus Amendment Documents duly executed by each party thereto, each of
which shall be properly executed by a duly authorized officer of each signing
Loan Party, if and as applicable, dated on or before the Amendment Effective
Date, and in form and substance reasonably satisfactory to the Administrative
Agent, each of which shall be originals, telecopies or electronic copies
(promptly followed by originals).

(b) Certificated Capital Stock. Except as specified in Annex I, to the extent
that any Capital Stock required to be pledged pursuant to the Security Agreement
is certificated and required to be delivered thereunder, the Administrative
Agent shall have received stock certificates for such Capital Stock accompanied
by copies of undated stock powers or instruments of transfer executed in blank.



--------------------------------------------------------------------------------

(c) Financing Statements. UCC financing statements in a form that can be filed
in the appropriate central filing office (such as the office of a Secretary of
State) necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect, or continue the perfection of, the Administrative Agent’s
security interest in any Collateral granted by the Loan Parties pursuant to the
Security Agreement.

(d) Lien Search Results. The Administrative Agent shall have received the
results of recent lien and tax lien searches from the appropriate filing office
(such as the office of a Secretary of State) of each State where the Loan
Parties are organized or from the appropriate county office based on the
relevant Loan Party’s taxpayer or corporate address in the case of a state tax
lien search and from the United States Patent and Trademark Office and United
States Copyright Office, in each case, as reasonably requested by the
Administrative Agent.

(e) Insurance Certificates. The Administrative Agent shall have received
customary insurance certificates evidencing that the Administrative Agent, on
behalf of the Secured Parties, has been named as an additional insured on all
applicable liability insurance policies of the Loan Parties and that the
Administrative Agent, on behalf of the Secured Parties, has been named as an
additional loss payee on all property policies of the Loan Parties.

(f) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer certifying: (i) the representations and
warranties of (A) the Borrower contained in Article V of the Amended Credit
Agreement and (B) each Loan Party contained in each other Loan Document or in
any document required to be furnished at any time thereunder, shall be true and
correct in all material respects on and as of the Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 3(f), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Amended Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement and (ii) no
Default or Event of Default has occurred and is continuing as of the Amendment
Effective Date.

(g) Opinions. (i) The executed opinion of Simpson Thacher & Bartlett LLP,
counsel to the Borrower and special New York counsel to the other Loan Parties,
addressed to the Administrative Agent, as to the matters set forth in Exhibit C;
(ii) the executed opinion of Jackson Kelly PLLC, special Indiana counsel to the
Loan Parties, addressed to the Administrative Agent, as to the matters set forth
in Exhibit D; and (iii) the executed opinion of Thompson Coburn, special
Illinois counsel to the Loan Parties, addressed to the Administrative Agent, as
to the matters set forth in Exhibit E.

(h) New Credit Agreement Schedules. The Borrower shall have delivered Schedules
1.01(e), 1.01(f), 1.01(g), 5.08(b), 5.08(c), 5.08(d), 5.20 and 7.05 of the
Amended Credit Agreement.

(i) Organizational Documents. The Administrative Agent shall have received such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of duly authorized officers of each Loan Party and each
Restricted Subsidiary party to a Loan Document, in each case, as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each officer of each Loan Party or Restricted Subsidiary
executing the Loan Documents to which each Loan Party or Restricted Subsidiary
is a party (which may be substantially in the same form as those items delivered
on the Closing Date of the Credit Agreement where applicable) and such documents
and



--------------------------------------------------------------------------------

certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, that, to the extent any of the items required to be delivered
as provided pursuant to this clause (i) have been previously provided to the
Administrative Agent pursuant to Section 4.01 of the Amended Credit Agreement
and no amendments thereto have been made since the Closing Date or are necessary
in connection with the Omnibus Amendment, as certified by a Responsible Officer
of the relevant Loan Party or Restricted Subsidiary, no Loan Party or Restricted
Subsidiary shall be required to deliver such items as a condition precedent to
this Omnibus Amendment.

(j) Fees and Expenses. Any fees required to be paid on or before the Amendment
Effective Date to the Administrative Agent, the Arrangers or the Lenders under
this Omnibus Amendment or otherwise in connection with the Facilities shall have
been paid and, unless waived by the Administrative Agent, the Arrangers or the
Lenders, as applicable, and to the extent invoiced at least one Business Day
prior to the Amendment Effective Date, the Borrower shall have paid all
reasonable and documented expenses of the Administrative Agent (including the
reasonable and documented fees and expenses of counsel to the Administrative
Agent, plus such additional amounts of such reasonable and documented fees and
expenses (including filing fees in respect of the Collateral) as shall
constitute its reasonable estimate of such fees and expenses incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Omnibus Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment Effective
Date specifying its objection thereto.

SECTION 4. Post Amendment Effective Date Requirements. As promptly as
practicable, and in any event within the time periods after the Amendment
Effective Date specified in Annex I (or such later date as the Administrative
Agent may agree to, including to accommodate circumstances unforeseen on the
Amendment Effective Date), the Borrower and each other Loan Party shall deliver
the documents or take the actions specified on Annex I, in each case, except to
the extent otherwise agreed by the Administrative Agent.

SECTION 5. Effect of Omnibus Amendment. (a) Except as set forth herein or in the
Amended Credit Agreement, this Omnibus Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower, any Loan Party or any other
person to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.

(b) The parties hereto acknowledge and agree that (i) this Omnibus Amendment and
any other Loan Documents executed and delivered in connection herewith or
therewith do not constitute a novation, or termination of the “Obligations” (as
defined in the Loan Documents) under the Credit



--------------------------------------------------------------------------------

Agreement as in effect prior to the Amendment Effective Date, (ii) such
“Obligations” are in all respects continuing (as amended by this Omnibus
Amendment) with only the terms thereof being modified to the extent provided in
the Credit Agreement, and (iii) the Liens and security interests as granted
under the Security Documents securing payment of such “Obligations” are in all
such respects continuing in full force and effect and secure the payments of the
“Obligations”.

(c) This Omnibus Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement, and shall be administered and construed pursuant to the
terms of the Amended Credit Agreement.

SECTION 6. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 7. Counterparts; Integration; Effectiveness. This Omnibus Amendment may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Upon the occurrence of the
Amendment Effective Date, this Omnibus Amendment, the Credit Agreement and the
other Loan Documents (as defined in the Amended Credit Agreement) constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Omnibus Amendment by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Omnibus Amendment.

SECTION 8. Severability. If any provision of this Omnibus Amendment is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Omnibus Amendment shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 9. Governing Law. THIS OMNIBUS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS OMNIBUS AMENDMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS OMNIBUS
AMENDMENT SHALL AFFECT ANY RIGHT TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS OMNIBUS AMENDMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

SECTION 11. Waiver of Venue. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS OMNIBUS AMENDMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

SECTION 12. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN THE CREDIT AGREEMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS OMNIBUS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
OMNIBUS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Omnibus
Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

ANNEX I

(Post Amendment Effective Date Requirements)

(a) Certificated Capital Stock (Foreign). Within 10 days of the Amendment
Effective Date, the Borrower and the applicable Loan Parties shall have
delivered to the Administrative Agent any Capital Stock required to be pledged
on the Amendment Effective Date pursuant to the Security Agreement that is
certificated and required to be delivered thereunder for Peabody Acquisition Co.
No. 5 Pty Ltd. and a stock power or instrument of transfer executed in blank for
such Capital Stock.

(b) Certificated Capital Stock (Domestic). Within 3 Business Days of the
Amendment Effective Date, the Borrower and the applicable Loan Parties shall
have delivered to the Administrative Agent any Capital Stock required to be
pledged pursuant to the Security Agreement that is certificated and required to
be delivered thereunder for Greenpoint Energy, Inc.

(c) Stock and Note Powers. Within 3 Business Days of the Amendment Effective
Date, except as contemplated by clause (a), the Borrower and the applicable Loan
Parties shall have delivered to the Administrative Agent original undated stock
powers or instruments of transfer executed in blank for all of the Capital Stock
required to be pledged pursuant to the Security Agreement on the Amendment
Effective Date that is certificated and required to be delivered thereunder to
the Administrative Agent and original undated note powers or instruments of
transfer for all of the Pledged Notes (as defined in the Security Agreement)
required to be pledged pursuant to the Security Agreement on the Amendment
Effective Date and required to be delivered thereunder to the Administrative
Agent.

(d) Gibraltar Documents. Within 3 Business Days of the Amendment Effective Date,
the Borrower and the applicable Loan Party shall have delivered the Certificate
of Good Standing in respect of Peabody Holdings (Gibraltar) Limited to be issued
on or around February 6, 2015 by Companies House Gibraltar.

(e) IP Security Documents. Promptly after the Amendment Effective Date, the
Borrower and applicable Loan Parties shall have delivered to the Administrative
Agent executed counterparts of the IP Security Agreements in a form appropriate
for filing.

(f) Real Property Collateral. Within 225 days of the Amendment Effective Date,
the Borrower and applicable Loan Parties shall have delivered to the
Administrative Agent (i) executed counterparts of one or more Mortgages on the
Material Real Property set forth on Schedules 5.08(b) and 5.08(c) of the Amended
Credit Agreement in a form appropriate for recording in the applicable recording
office, (ii) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Building located on
such Material Real Property and constituting Collateral and if any such Building
is located in special flood hazard area, (x) a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
Loan Party relating thereto and (y) evidence of applicable flood insurance as
required by Section 6.07(b)(i) of the Amended Credit Agreement if such Material
Real Property were Collateral, (iii) legal opinions from counsel in such
jurisdiction as the Material Real Property is located, each in form and
substance reasonably satisfactory to Administrative Agent and (iv) payment by
the Borrower of all mortgage recording taxes and related charges required for
the recording of such Mortgages.



--------------------------------------------------------------------------------

(g) Title Opinions. With respect to those Material Real Properties listed on
Schedule I hereto, the Borrower and other applicable Loan Parties shall use
commercially reasonable efforts to deliver to the Administrative Agent, as
promptly as practical but in no event later than 275 days after the Amendment
Effective Date, a legal opinion from local counsel in the jurisdiction of such
Material Real Property, in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, an opinion that the mortgagor who is
named in any Mortgage relating to such Material Real Property, holds legal and
valid fee or leasehold title to the interests secured thereby, free and clear of
all defects and encumbrances other than the defects and encumbrances listed in
such opinion (a “Title Opinion”), which shall be Liens permitted by Section 7.01
of the Amended Credit Agreement and such other liens and defects reasonably
approved by the Administrative Agent; provided, that a failure after the
Borrower’s and the applicable Loan Parties’ commercially reasonable efforts to
obtain any such Title Opinion within 275 days after the Amendment Effective Date
shall not constitute a Default hereunder, and, for avoidance of doubt, the
Borrower and the other applicable Loan Parties shall no longer be required to
use commercially reasonable efforts to obtain any such Title Opinion after such
275 day period has elapsed.

(h) Consents Related to Leaseholds Concerning Material Real Property. With
respect to any leasehold interest that would constitute Material Real Property
but for the need to obtain the consent of another Person (other than the
Borrower or any Controlled Subsidiary) to grant a security interest therein, the
Borrower shall (or shall cause the applicable Loan Party to) use commercially
reasonable efforts to obtain such consent for the 225 day period commencing on
the Amendment Effective Date provided that there shall be no requirement to pay
any sums to the applicable lessor other than customary legal fees and
administrative expenses (it is understood, for avoidance of doubt, that, without
limiting the foregoing obligations of the Borrower set forth in this clause (d),
any failure to grant a security interest in any such leasehold interest as a
result of a failure to obtain a consent shall not be a Default hereunder, and,
for avoidance of doubt, the Borrower the other applicable Loan Parties shall no
longer be required to use commercially reasonable efforts to obtain any such
consent after such 225 day period has elapsed).

(i) As-Extracted Collateral Financing Statements. To the extent a Mortgage
filing is not sufficient in the applicable jurisdiction to perfect, or would
require re-filing of the Mortgage during the life of the Amended Credit
Agreement to continue the perfection of, the Administrative Agent’s security
interest in any as-extracted collateral, the Borrower hereby authorizes the
Administrative Agent to prepare UCC-1 as-extracted collateral financing
statements in a form that can be filed, concurrently with the recording of the
associated Mortgage associated with the Material Real Property to which such
as-extracted collateral relates, in the appropriate filing office (such as the
local recording office of the jurisdiction in which the Material Real Property
is located) necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest in any
as-extracted collateral granted by the Loan Parties pursuant to the Security
Agreement.



--------------------------------------------------------------------------------

SCHEDULE I to ANNEX I: MATERIAL REAL PROPERTIES FOR TITLE OPINIONS

 

Material Real Property

   State

North Antelope/Rochelle

   Wyoming

Caballo

   Wyoming

Rawhide

   Wyoming

Lee Ranch

   New Mexico

El Segundo

   New Mexico

Kayenta

   Arizona

Bear Run

   Indiana



--------------------------------------------------------------------------------

EXHIBIT A

[Amended Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

as Amended and Restated as of September 24, 2013

among

PEABODY ENERGY CORPORATION,

as Borrower,

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

 

 

CITIGROUP GLOBAL MARKETS, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BNP PARIBAS SECURITIES CORP.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC SECURITIES (USA) INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC CAPITAL MARKETS LLC,

and

RBS SECURITIES INC.,

as

Joint Lead Arrangers and Joint Book Managers

 

 

BANK OF AMERICA, N.A.,

as

Syndication Agent,

and

MUFG UNION BANK, N.A.,

COMPASS BANK,

CREDIT SUISSE SECURITIES (USA) LLC,

J.P. MORGAN SECURITIES LLC,

STANDARD CHARTERED BANK,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK N.A.

as

Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     48   

1.03

 

Accounting Terms

     49   

1.04

 

Exchange Rates; Currency Equivalents

     50   

1.05

 

Additional Alternative Currencies

     51   

1.06

 

Change of Currency

     52   

1.07

 

Times of Day

     52   

1.08

 

Letter of Credit Amounts

     52   

1.09

 

Negative Covenant Compliance

     52   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     53   

2.01

 

The Loans

     53   

2.02

 

Borrowings, Conversions and Continuations of the Loans

     53   

2.03

 

Letters of Credit

     56   

2.04

 

Swing Line Loans

     65   

2.05

 

Prepayments

     68   

2.06

 

Optional Termination or Reduction of Revolving Credit Commitments

     72   

2.07

 

Repayment of Loans

     72   

2.08

 

Interest

     74   

2.09

 

Fees

     74   

2.10

 

Computation of Interest and Fees

     75   

2.11

 

Evidence of Debt

     75   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     76   

2.13

 

Pro Rata; Sharing of Payments by Lenders

     78   

2.14

 

Increase to a Facility

     78   

2.15

 

Incremental Debt

     80   

2.16

 

Refinancing Debt

     82   

2.17

 

Cash Collateral

     84   

2.18

 

Defaulting Lenders

     85   

2.19

 

Reverse Dutch Auction Repurchases

     87   

2.20

 

Open Market Repurchases

     88   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     89   

3.01

 

Taxes

     89   

3.02

 

Illegality

     92   

3.03

 

Inability to Determine Rates

     93   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     93   

3.05

 

Compensation for Losses

     96   

3.06

 

Mitigation Obligations; Replacement of Lenders

     96   

3.07

 

Survival

     97   



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT

     97   

4.01

 

Closing Date

     97   

4.02

 

Conditions to all Credit Extensions

     100   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     101   

5.01

 

Existence, Qualification and Power

     101   

5.02

 

Authorization; No Contravention

     101   

5.03

 

Governmental Authorization

     101   

5.04

 

Binding Effect

     101   

5.05

 

Financial Statements; No Material Adverse Effect

     102   

5.06

 

Litigation

     102   

5.07

 

No Default

     102   

5.08

 

Ownership and Identification of Property

     103   

5.09

 

Environmental Compliance

     103   

5.10

 

Insurance

     104   

5.11

 

Taxes

     104   

5.12

 

ERISA Compliance

     105   

5.13

 

Subsidiaries

     105   

5.14

 

Margin Regulations; Investment Company Act

     105   

5.15

 

Disclosure

     105   

5.16

 

Compliance with Laws

     106   

5.17

 

Anti-Corruption; Sanctions; Terrorism Laws

     106   

5.18

 

Intellectual Property; Licenses, Etc.

     106   

5.19

 

Security Documents

     107   

5.20

 

Mines

     107   

ARTICLE VI. AFFIRMATIVE COVENANTS

     107   

6.01

 

Financial Statements

     107   

6.02

 

Certificates; Other Information

     108   

6.03

 

Notices

     110   

6.04

 

Payment of Tax Obligations

     110   

6.05

 

Preservation of Existence

     110   

6.06

 

Maintenance of Properties

     110   

6.07

 

Maintenance of Insurance

     111   

6.08

 

Compliance with Laws

     111   

6.09

 

Books and Records

     111   

6.10

 

Inspection Rights

     111   

6.11

 

Use of Proceeds

     112   

6.12

 

Additional Guarantors

     112   

6.13

 

Unrestricted Subsidiaries

     112   

6.14

 

Preparation of Environmental Reports

     112   

6.15

 

Certain Long Term Liabilities and Environmental Reserves

     113   

6.16

 

Covenant to Give Security

     113   

ARTICLE VII. NEGATIVE COVENANTS

     117   

7.01

 

Liens

     117   

7.02

 

Investments

     120   



--------------------------------------------------------------------------------

7.03

 

Indebtedness

     122   

7.04

 

Fundamental Changes

     124   

7.05

 

Dispositions

     125   

7.06

 

Restricted Payments

     127   

7.07

 

Change in Nature of Business

     129   

7.08

 

Transactions with Affiliates

     129   

7.09

 

Burdensome Agreements

     130   

7.10

 

Use of Proceeds

     130   

7.11

 

Financial Covenants

     130   

7.12

 

Limitation on Negative Pledge Clauses

     130   

7.13

 

Restrictions on Peabody IC Funding

     131   

7.14

 

Restrictions on Peabody Holdings (Gibraltar) Limited and Peabody Investments
(Gibraltar) Limited

     131   

7.15

 

Restrictions on Liens on Principal Property or Specified Capital Stock and
Indebtedness

     132   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     132   

8.01

 

Events of Default

     132   

8.02

 

Remedies Upon Event of Default

     134   

8.03

 

Exclusion of Immaterial Subsidiaries

     135   

8.04

 

Application of Funds

     135   

ARTICLE IX. ADMINISTRATIVE AGENT

     136   

9.01

 

Appointment and Authority

     136   

9.02

 

Rights as a Lender

     136   

9.03

 

Exculpatory Provisions

     137   

9.04

 

Reliance by Administrative Agent

     137   

9.05

 

Delegation of Duties

     138   

9.06

 

Resignation of Administrative Agent

     138   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     139   

9.08

 

No Other Duties, Etc.

     139   

9.09

 

Administrative Agent May File Proofs of Claim

     140   

9.10

 

Guaranty and Collateral Matters

     140   

9.11

 

Withholding Tax

     141   

9.12

 

Intercreditor Agreements, Collateral Matters and Specified Amendments

     141   

ARTICLE X. MISCELLANEOUS

     142   

10.01

 

Amendments, Etc.

     142   

10.02

 

Notices; Effectiveness; Electronic Communication

     145   

10.03

 

No Waiver; Cumulative Remedies

     147   

10.04

 

Expenses; Indemnity; Damage Waiver

     147   

10.05

 

Payments Set Aside

     149   

10.06

 

Successors and Assigns

     149   

10.07

 

Treatment of Certain Information; Confidentiality

     153   

10.08

 

Right of Setoff

     154   

10.09

 

Interest Rate Limitation

     155   

10.10

 

Counterparts; Integration; Effectiveness

     155   



--------------------------------------------------------------------------------

10.11

 

Survival of Representations and Warranties

     155   

10.12

 

Severability

     155   

10.13

 

Replacement of Lenders

     156   

10.14

 

Governing Law; Jurisdiction; Etc.

     156   

10.15

 

Waiver of Jury Trial

     157   

10.16

 

USA PATRIOT Act Notice

     158   

10.17

 

Time of the Essence

     158   

10.18

 

Judgment Currency

     158   

10.19

 

No Advisory or Fiduciary Responsibility

     158   

10.20

 

Existing Swap Contracts

     159   

10.21

 

Release of Liens and Release from Guaranty

     159   

10.22

 

Release of Peabody IC Funding Corp

     161   



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Mandatory Cost Formulae 1.01(b)    Guarantors 1.01(c)    Existing
Letters of Credit 1.01(d)    Unrestricted Subsidiaries 1.01(e)    Excluded
Equity Interests 1.01(f)    Real Property Marketed for Sale 1.01(g)    Reserve
Areas 2.01    Commitments 5.08(b)    Fee Owned Material Real Property 5.08(c)   
Leased Material Real Property 5.08(d)    Principal Property 5.09   
Environmental Matters 5.13    Subsidiaries 5.18    Intellectual Property 5.20   
Mines 7.01    Existing Liens 7.02    Existing Investments 7.03    Existing
Indebtedness 7.05    Specified Dispositions 7.12    Negative Pledge Clauses
10.02    Administrative Agent’s Office; Certain Addresses for Notices 10.06   
Processing and Recordation Fees

EXHIBITS

 

Form of: A    Borrowing Notice B    Swing Line Loan Notice C-1    Term Note C-2
   Revolving Note D    Compliance Certificate E    Assignment and Assumption F
   Guaranty G    Security Agreement H-1    Opinion of Simpson Thacher & Bartlett
LLP H-2    Opinion of Kenneth L. Wagner, Esq. H-3    Opinion of Triay Stagnetto
Neish H-4    Opinion of Indiana Counsel to the Borrower H-5      Opinion of
Illinois Counsel to the Borrower I-1    Junior Intercreditor Agreement I-2   
Pari-Passu Intercreditor Agreement J    Mortgage

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as amended as of the Amendment
Effective Date pursuant to the Omnibus Amendment and as further amended,
supplemented or otherwise modified, the “Agreement”) is entered into as of
September 24, 2013, among PEABODY ENERGY CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”), CITIBANK, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, CITIGROUP GLOBAL MARKETS, INC., MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS SECURITIES CORP., CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC SECURITIES (USA) INC., MORGAN
STANLEY SENIOR FUNDING, INC., PNC CAPITAL MARKETS LLC and RBS SECURITIES INC.,
as joint lead arrangers and joint book managers, BANK OF AMERICA, N.A., as
syndication agent, and MUFG UNION BANK, N.A., COMPASS BANK, CREDIT SUISSE
SECURITIES (USA) LLC, J.P. MORGAN SECURITIES LLC, STANDARD CHARTERED BANK, U.S.
BANK NATIONAL ASSOCIATION and WELLS FARGO BANK N.A., as co-documentation agents.

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
June 18, 2010, by and among the Borrower, Peabody Holland B.V., Bank of America,
N.A. as administrative agent, swing line lender and letter of credit issuer, the
lenders party thereto and Banc of America Securities, LLC, Citigroup Global
Markets, Inc. and HSBC (USA) Inc., as joint lead arrangers and joint book
managers (as amended, supplemented or otherwise modified, the “Existing Credit
Agreement”);

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
October, 28, 2011, by and among the Borrower, Bank of America, N.A. as
administrative agent, the lenders party thereto and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, UBS Securities LLC, Morgan Stanley Senior Funding,
Inc., Citigroup Global Markets Inc., HSBC Securities (USA) Inc., and RBS
Securities Inc. as joint lead arrangers and joint book managers (as amended,
supplemented or otherwise modified, the “2011 Term Loan Agreement”);

WHEREAS, the Borrower seeks to refinance the Existing Credit Agreement and the
2011 Term Loan Agreement; and

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility and a revolving credit facility to the Borrower, and the Lenders have
indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue letters of credit and bank guarantees, in each case, on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2011 Term Loan Agreement” has the meaning specified in the recitals to this
Agreement.



--------------------------------------------------------------------------------

“A$” means the lawful currency of Australia.

“Accepting Lenders” has the meaning specified in Section 10.01(g).

“Accounting Change” means changes in accounting principles after the Closing
Date required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board or, if applicable, the
Securities and Exchange Commission.

“Acquisition Agreement” means, with respect to any acquisition, merger or
similar transaction permitted under Section 7.02, the definitive documentation
for such acquisition, merger or similar transaction.

“Acquisition Agreement Representations” means, with respect to any Acquisition
Agreement, the representations and warranties made by or with respect to the
Person to be acquired or selling its assets pursuant to such Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that (a) the accuracy of any such representation or warranty is a
condition to the Borrower’s or its Restricted Subsidiary’s obligations to close
under the Acquisition Agreement or (b) the Borrower or Restricted Subsidiary has
the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations and warranties.

“Additional Extensions of Credit” has the meaning specified in Section 10.01.

“Adjustment Date” means the date of receipt by the Administrative Agent of
(a) the financial statements for the most recently completed fiscal period
furnished pursuant to Section 6.01 and (b) the compliance certificate with
respect to such financial statements furnished pursuant to Section 6.02. For
purposes of determining the Applicable Rate, the first Adjustment Date shall be
the third day following the date on which the financial statements for the
fiscal quarter ended September 30, 2013 furnished pursuant to Section 6.01 and
the related compliance certificate furnished pursuant to Section 6.02 are
delivered to the Administrative Agent.

“Administrative Agent” means Citibank, N.A. in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Agreement Currency” has the meaning specified in Section 10.18.

“Alternative Currency” means each of Euro, Sterling, A$ and each other currency
(other than Dollars) that is approved in accordance with Section 1.05.

“Alternative Currency Equivalent” means, at any date, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars on such date.

“Alternative Currency Sublimit” means an amount equal to 30% of the aggregate
Revolving Credit Commitments. The Alternative Currency Sublimit is part of, and
not in addition to, the Aggregate Commitments.

“Amendment Effective Date” means the occurrence of the “Amendment Effective
Date” as defined in the Omnibus Amendment.

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
tenth decimal place) of the Term Loan Facility represented by (i) until the
Closing Date, such Term Loan Lender’s respective Term Loan Commitments and
(ii) thereafter, the aggregate principal amount of such Term Loan Lender’s Term
Loans then outstanding, and (b) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means:

(a) with respect to the Term Loan Facility, a percentage per annum equal to
(i) 3.25% for Eurocurrency Rate Loans and (ii) 2.25% for Base Rate Loans; and



--------------------------------------------------------------------------------

(b) with respect to the Revolving Credit Facility, the Applicable Rate shall be
a percentage per annum based on the Consolidated Net Leverage Ratio (as of the
most recent Adjustment Date) as set forth below:

 

          Applicable Rate     

Pricing Level

   Consolidated Net
Leverage Ratio    Eurocurrency
Rate Loans,
BBSY Loans,
Swing Line Loans
and Letters of
Credit    Base Rate Loans    Commitment Fee

1

   ³ 5.50:1    2.50%    1.50%    0.500%

2

   < 5.50:1 and ³ 3.00:1    2.25%    1.25%    0.500%

3

   < 3.00:1 and ³ 2.00:1    2.00%    1.00%    0.500%

4

   < 2.00:1    1.75%    0.75%    0.375%

provided that (i) the Applicable Rate determined for any Adjustment Date shall
remain in effect until a subsequent Adjustment Date for which the Consolidated
Net Leverage Ratio falls within a different level (it being understood that on
the Closing Date that the applicable pricing level is Level 2) and (ii) if the
financial statements and related Compliance Certificate for any fiscal period
are not delivered by the date due pursuant to Sections 6.01 and 6.02, the
Applicable Rate shall be (A) for the first 35 days subsequent to such due date,
the Applicable Rate in effect prior to such due date and (B) thereafter, as set
forth in Level I, in either case, until the date of delivery of such financial
statements and Compliance Certificate, after which the Applicable Rate shall be
based on the Consolidated Net Leverage Ratio set forth in such Compliance
Certificate.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, a New York City time reasonably determined by the
Administrative Agent or L/C Issuer, as the case may be, subject to the
Administrative Agent or L/C Issuer providing advance notice to the Borrower that
such time is necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citigroup Global Markets, Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Crédit Agricole
Corporate and Investment Bank, HSBC Securities (USA) Inc., Morgan Stanley Senior
Funding, Inc., PNC Capital Markets LLC and RBS Securities Inc., each in its
capacity as joint lead arranger and joint book manager.

“Asset Sale” means any (a) Disposition by the Borrower or any of its Restricted
Subsidiaries to any Person of its property resulting in the receipt of Net
Proceeds that equal or exceed $10,000,000 or (b) Specified Asset Sale.

“Asset Sale Sweep Provisions” has the meaning specified in Section 2.05(e).



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction” has the meaning specified in Section 2.19(a).

“Auction Manager” has the meaning specified in Section 2.19(a).

“Auction Procedures” means customary procedures for conducting any Auction
subject to modification as mutually determined by the Borrower and the Auction
Manager and consented to by the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

“Audited Financial Statements–2012” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2012, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year of the Borrower and
its Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Facility Maturity Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.06 and (c) the date of termination of
the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank Guarantee” means a direct guaranty or undertaking issued for the account
of the Borrower pursuant to this Agreement by an L/C Issuer in form acceptable
to the L/C Issuer issued to provide credit support to the Borrower or any of its
Subsidiaries.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate for a one
month Interest Period beginning on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, and (c) the rate of
interest in effect for such day as publicly announced from time to time by
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by
Administrative Agent based upon various factors including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change. In no event, with respect to the Term Loans
issued on the Closing Date, notwithstanding the rate determined pursuant to the
foregoing, shall the Base Rate be less than 2.00%.



--------------------------------------------------------------------------------

“Base Rate Loan” means a Term Loan or a Revolving Credit Loan that bears
interest based on the Base Rate, as applicable. All Base Rate Loans shall be
denominated in Dollars.

“BBSY Rate” means, with respect to any BBSY Loan for any Interest Period, on any
date, the rate per annum quoted as the average bid rate displayed on the
Bloomberg BBSY page at or about 10:30 a.m., Sydney time, on the first day of
such Interest Period for a term having a tenor closest to such Interest Period.
If such rate is not available for any reason, the “BBSY Rate” will be the rate
determined by the Administrative Agent in good faith and notified to the
Borrower on or prior to the close of business of the first day of such Interest
Period to be the arithmetic mean (rounded upwards to four decimal places and
expressed as a percentage rate per annum) of the buying rates (for bills of
exchange accepted by leading Australian banks) which have a tenor closest to
such Interest Period quoted by three BBSY Reference Banks at or about such time
on such date.

“BBSY Loan” means a Loan that bears interest at the BBSY Rate. BBSY Loans may
only be denominated in A$.

“BBSY Reference Banks” means Australia and New Zealand Banking Group Limited,
Commonwealth Bank of Australia, National Australia Bank Limited and Westpac
Banking Corporation (or such other banks as may be reasonably designated by the
Administrative Agent).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.

“Borrowing Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Term Loans or Revolving Credit Loans from
one Type to the other or (d) a continuation of Eurocurrency Rate Loans, in each
case, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York with respect to Obligations denominated in Dollars
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars, Euro or A$, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;

(d) if such day relates to any fundings, disbursements, settlements and payments
(other than interest rate settings) in a currency other than Dollars or Euro in
respect of a Eurocurrency Rate Loan denominated in a currency other than Dollars
or Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan (other than interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency; and

(e) if such day relates to any interest rate settings as to a BBSY Loan
denominated in A$, any fundings, disbursements, settlements and payments in A$
in respect of any such BBSY Loan, or any other dealings in A$ to be carried out
pursuant to this Agreement in respect of any such BBSY Loan, means any such day
on which dealings in deposits in A$ are conducted by and between banks in
Sydney, Australia.

“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing, but excluding any
securities convertible into or exchangeable for shares of Capital Stock.

“Cash Collateralize” has the meaning specified in Section 2.17(a) and “Cash
Collateral” shall have a correlative meaning.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to the
Borrower or a Restricted Subsidiary and, at the election of the Borrower, any
bank guarantees issued for ordinary course purposes.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or
(b) becomes a Lender or an Affiliate of a Lender at any time after it has
entered into a Cash Management Agreement.

“Cash Management Obligations” means all advances to, and debts, liabilities and
obligations of the Borrower or any Restricted Subsidiary arising under any
Specified Cash Management Agreement.



--------------------------------------------------------------------------------

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or implemented after the Closing Date, but shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy and other
requirements similar to those described in Sections 3.04(a) and (b) generally on
other similarly situated borrowers of loans under United States credit
facilities.

“Change of Control” means:

(a) an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis; or

(b) a “Change of Control” as defined in the Senior Notes Indenture, as amended,
restated, modified, replaced, or refinanced from time to time.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as indicated otherwise).

“Collateral” means all of the “Collateral” and “Mortgaged Property” and all of
the other property that is subject to Liens in favor of the Administrative Agent
for the Secured Parties under the Loan Documents; provided that Collateral shall
exclude any Excluded Assets.

“Commitment” means a Term Loan Commitment, a Revolving Credit Commitment or
corresponding commitment under another Facility, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period plus, without duplication, (i) consolidated interest
expense, determined in accordance with GAAP, (ii) to the extent deducted in
computing such Consolidated Net Income, the sum of all income, franchise or
similar taxes, (iii) depreciation, depletion and amortization of property,
plant, equipment and intangibles, (iv) any debt extinguishment costs, (v) any
amount of asset retirement obligations expense and (vi) transaction costs, fees
and expenses incurred during such period in connection with any acquisition or
disposition not prohibited hereunder or any issuance of debt or equity
securities by the Borrower or any of its Restricted Subsidiaries, in each case,
for such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior
consecutive fiscal quarters ending as of the date of the financial statements
most recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (b) Consolidated Net Cash Interest Charges for such period.

“Consolidated Net Cash Interest Charges” means, for any period, for the Borrower
and its Restricted Subsidiaries on a consolidated basis, the sum of all interest
expense and letter of credit fees and commissions of the Borrower and its
Restricted Subsidiaries in connection with borrowed money or other extensions of
credit minus the sum of all interest income of the Borrower and its Restricted
Subsidiaries, in each case, to the extent treated as interest in accordance with
GAAP and payable in cash, provided that Consolidated Net Cash Interest Charges
shall exclude prepayment premiums and penalties in connection with the
redemption of the Senior Notes.

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Restricted Subsidiaries on a consolidated basis,
(a) the sum of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all obligations in respect of the deferred purchase
price of property or services (other than (A) trade accounts payable and accrued
expenses incurred in the ordinary course of business, (B) obligations under
federal coal leases and (C) obligations under coal leases which may be
terminated at the discretion of the lessee and (D) obligations for take-or-pay
arrangements), (iii) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (i) and (ii) above of
Persons other than the Borrower or any Subsidiary (other than Guarantees of less
than $50,000,000 individually and $150,000,000 in the aggregate), and
(iv) amounts due under Permitted Securitization Programs (whether or not on the
balance sheet of the Borrower or its Restricted Subsidiaries), excluding the
Existing Securitization, provided that Consolidated Net Funded Indebtedness
shall exclude (1) the $750,000,000 in aggregate principal amount of the
convertible junior subordinated debentures of the Borrower due December 2066,
(2) with respect to any junior subordinated equity-linked security, the
percentage of equity credit received from each of Moody’s and S&P (or if Moody’s
and S&P provide different levels of equity credit, the lesser percentage of
equity credit received) for such additional equity-linked security issuances,
(3) Non-Recourse Debt and (4) the amount of obligations under any Guarantee
issued by the



--------------------------------------------------------------------------------

Borrower or any of its Restricted Subsidiaries existing on the Closing Date
minus (b) the aggregate amount of unrestricted cash and cash equivalents
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income attributable to
common stockholders of the Borrower and its Restricted Subsidiaries for that
period, determined in accordance with GAAP, excluding, without duplication,
(a) noncash compensation expenses related to common stock and other equity
securities issued to employees, (b) extraordinary or non-recurring gains and
losses, (c) income or losses from discontinued operations or disposal of
discontinued operations or costs and expenses associated with the closure of any
mines (including any reclamation or disposal obligations), (d) any non-cash
impairment charges resulting from the application of ASC 320 Investments-Debt
and Equity Securities, ASC 323 Investments-Equity Method and Joint Ventures, ASC
350 Intangibles—Goodwill and Other and ASC 360 Property, Plant and Equipment and
any future or similar ASC standards relating to impairment, (e) net unrealized
gains or losses resulting in such period from non-cash foreign currency
remeasurement gains or losses, (f) net unrealized gains or losses resulting in
such period from the application ASC 815 Derivatives and Hedging, in each case,
for such period, (g) non-cash charges including non-cash charges due to
cumulative effects of changes in accounting principles, and (h) any net income
(or loss) of the Borrower or a Restricted Subsidiary for such period that is
accounted for by the equity method of accounting to the extent included therein;
plus, without duplication, any cash dividends and/or distributions actually
received by the Borrower or a Restricted Subsidiary from any Unrestricted
Subsidiary and/or Joint Venture during such period to the extent not already
included therein.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of the date of the
financial statements most recently delivered by the Borrower pursuant to
Section 6.01(a) or (b), as applicable, to (b) Consolidated EBITDA for the period
of the four consecutive fiscal quarters ending as of the date of such financial
statements.

“Consolidated Net Secured First Lien Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Senior First Lien Secured Debt
as of the date of the financial statements most recently delivered by the
Borrower pursuant to Section 6.01(a) or (b), as applicable, to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters ending as of the
date of such financial statements.

“Consolidated Net Senior First Lien Secured Debt” means, as of any date of
determination, the aggregate principal amount of Consolidated Net Funded
Indebtedness that is not Subordinated Indebtedness on such date and that is
secured by a Lien that is not subordinated by contract to another Lien securing
other Indebtedness.

“Contract” has the meaning specified in the definition of Excluded Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Subsidiary” means, with respect to any consent, waiver or right to
terminate or accelerate the obligations under a Contract, any Subsidiary that
the Borrower directly or indirectly Controls for purposes of the provision of
such consent, waiver or exercise of such right to terminate or accelerate the
obligations under such Contract.

“Convertible Securities” means any Indebtedness of the Borrower or any
Restricted Subsidiary that is or will become, upon the occurrence of certain
specified events or after the passage of a specified amount of time, convertible
into or exchangeable for Equity Interests of the Borrower or any Restricted
Subsidiary.

“Copyright Security Agreement” means the Copyright Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent and the Borrower, by certain
Loan Parties in favor of the Administrative Agent, for the benefit of the
Secured Parties.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Impairment Charges” means, as of any date of determination, for the
period commencing with the Amendment Effective Date through the date of
determination, the aggregate amount of any non-cash impairment charges of the
Borrower and its Restricted Subsidiaries resulting from the application of ASC
323 Investments-Equity Method and Joint Ventures and ASC 360 Property, Plant and
Equipment minus any previously occurring Excess Impairment Charges during such
period (it being understood, for avoidance of doubt, that, with respect to any
particular amount of Excess Impairment Charges, the requirements of
Section 2.05(f) are only intended to apply once).

“Cumulative Retained Asset Sale Net Proceeds” means, as of any date of
determination, for the period commencing with the Amendment Effective Date
through the date of determination, the aggregate amount of Net Proceeds from all
Asset Sales occurring during such period minus the sum of (a) the amount of any
such Net Proceeds from any Asset Sale that is not a Specified Asset Sale, not
constituting Excess Proceeds, that are reinvested in assets used or useful in
the business of the Borrower or some or all of its Restricted Subsidiaries
(including by way of a Permitted Acquisition), (b) the amount of any such Net
Proceeds from any Specified Asset Sale, not constituting Excess Proceeds, that
are reinvested in assets used or useful in the business of the Borrower or some
or all of its Subsidiaries or Joint Ventures (including by way of a Permitted
Acquisition), (c)(i) voluntary repayments of the Term Loans with the Net
Proceeds from Asset Sales during such period and (ii) voluntary permanent
reductions of the Revolving Credit Commitments during such period in an amount
not to exceed the Net Proceeds from Asset Sales during such period minus the
amount of voluntary prepayments under clause (c)(i) above and (d) without any
duplication of payments made pursuant to clause (c) above, any previously
occurring Excess Proceeds during such period that were applied or reinvested in
accordance



--------------------------------------------------------------------------------

with, or otherwise permitted to be retained after application of the provisions
of, Section 2.05 (it being understood, for avoidance of doubt, with respect to
any particular amount of Excess Proceeds, the requirements of Section 2.05(e)
are only intended to apply once).

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any long-term Indebtedness and (b) accruals of interest expense (excluding
interest expense that is due and unpaid).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund (i) any portion
of the Loans, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or (ii),
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder, in both instances within three Business Days of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. A Lender that has become a Defaulting
Lender because of an event referenced in this definition may cure such status
and shall no longer constitute a Defaulting Lender as provided in the last
paragraph of Section 2.18.



--------------------------------------------------------------------------------

“Designated Letters of Credit” means letters of credit issued with respect to
Mine reclamation, workers’ compensation and other employee benefit liabilities.

“Designated Non-cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Restricted Subsidiaries in connection with a
Disposition that is so designated as “Designated Non-cash Consideration” minus
the amount of cash or cash equivalents received in connection with a subsequent
sale of such Designated Non-cash Consideration.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Joint Venture” means any Joint Venture that is organized under the
laws of any political subdivision of the United States; provided, that in no
event shall any such Joint Venture whose Equity Interests are owned by a Foreign
Subsidiary be considered a “Domestic Joint Venture” for purposes of the Loan
Documents.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States; provided, that in no event shall
any such Subsidiary that is a Subsidiary of a Foreign Subsidiary be considered a
“Domestic Subsidiary” for purposes of the Loan Documents.

“Domestic Unrestricted Subsidiary” means any Unrestricted Subsidiary that is
organized under the laws of any political subdivision of the United States;
provided, that in no event shall any such Subsidiary that is a Subsidiary of a
Foreign Subsidiary be considered a “Domestic Unrestricted Subsidiary” for
purposes of the Loan Documents.

“Eligible Assignee” means:

(a) with respect to the Term Loan Facility, (i) a Lender, (ii) an Affiliate of a
Lender, (iii) an Approved Fund and (iv) any other Person (other than a natural
person) approved by (A) the Administrative Agent and (B) unless an Event of
Default under Sections 8.01(a), (f) and (g) has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed); and



--------------------------------------------------------------------------------

(b) with respect to the Revolving Credit Facility, (i) a Revolving Credit
Lender, (ii) an Affiliate of a Revolving Credit Lender and (iii) any other
Person (other than a natural person) approved by (A) the Administrative Agent,
L/C Issuer and the Swingline Lender and (B) unless an Event of Default under
Sections 8.01(a), (f) and (g) has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed);

provided, however, in each case, unless an Event of Default has occurred and is
continuing, that an Eligible Assignee shall include only a Lender, an Affiliate
of a Lender or another Person, which, through its Lending Offices, is capable of
lending to the Borrower, without the imposition of any additional Indemnified
Taxes and assignment to such Person would not, at the time of such assignment,
result in the Borrower becoming liable to pay any additional amount to such
Person or any Governmental Authority pursuant to Section 3.01 or Section 3.04;
provided further that a Defaulting Lender shall not be an Eligible Assignee.

“Eligible L/C Issuer” means a Lender, an Affiliate of a Lender or any other
financial institution, in each case, that is either domiciled in the United
States or a Foreign Lender with a branch office in the United States and, in
each case, has a long term unsecured debt investment grade rating, agrees to act
as an L/C Issuer hereunder and, if replacing an existing L/C Issuer, agrees to
replace the existing L/C Issuer in accordance with the terms of this Agreement,
including having an L/C Issuance Limit at least equal to the L/C Issuance Limit
of the replaced L/C Issuer unless otherwise agreed by the Borrower.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Substances, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b)



--------------------------------------------------------------------------------

the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (but excluding any debt
security that is convertible into, or exchangeable for, Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standards of Sections 412 or 430 of
the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA); (d) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (e) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (f) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (h) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) receipt from the IRS of notice of



--------------------------------------------------------------------------------

the failure of any Pension Plan (or any other Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; (k) the imposition of
a Lien pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a
violation of Section 436 of the Code with respect to any Pension Plan; or
(l) the occurrence of any Foreign Plan Event.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period (a) with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or other commercially available source providing quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if LIBOR is not available for such Interest Period, the
Interpolated Screen Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period and (b) with respect to a determination of “Base Rate” (pursuant to
clause (b) of its definition), LIBOR for a one month Interest Period as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time on each Business Day on which the Base
Rate is being determined. In no event, with respect to the Term Loans issued on
the Closing Date, notwithstanding the rate determined pursuant to the foregoing,
shall the Eurocurrency Rate be less than 1.00%.

“Eurocurrency Rate Loan” means a Term Loan or a Revolving Credit Loan that bears
interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate Loans may
be denominated in Dollars or, solely with regards to Revolving Credit Loans (but
excluding Swing Line Loans) in an Alternative Currency other than A$. All
Revolving Credit Loans denominated in an Alternative Currency other than A$ must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Impairment Charges” has the meaning specified in Section 2.05(f).

“Excess Proceeds” has the meaning specified in Section 2.05(e).

“Excluded Assets” means

(a) motor vehicles and other assets subject to certificates of title where the
net book value of any such motor vehicle or other such asset individually is
less than $1,000,000,

(b) commercial tort claims where the amount of the net proceeds claimed is less
than $10,000,000,



--------------------------------------------------------------------------------

(c) (i) any lease, license or other written agreement or written obligation
(each, a “Contract”) and any leased or licensed asset under a Contract or asset
financed pursuant to a purchase money financing Contract or Capital Lease
Obligation, in each case that is the direct subject of such Contract (so long as
such Contract is not entered into for purposes of circumventing or avoiding the
collateral requirements of this Agreement), in each case only for so long as the
granting of a security interest therein (x) would be prohibited by, cause a
default under or result in a breach of such Contract (unless the Borrower or any
Controlled Subsidiary may unilaterally waive it) or would give another Person
(other than the Borrower or any Controlled Subsidiary) a right to terminate or
accelerate the obligations under such Contract or to obtain a Lien to secure
obligations owing to such Person (other than the Borrower or any Controlled
Subsidiary) under such Contract (in each case, except to the extent any such
prohibition is unenforceable after giving effect to applicable anti-assignment
provisions of the UCC) or (y) would require obtaining the consent of any Person
(other than the Borrower or any Controlled Subsidiary) or applicable
Governmental Authority, except to the extent that such consent has already been
obtained or (ii) any asset the granting of a security interest therein in favor
of the Secured Parties would be prohibited by any applicable Requirement of Law
(other than any Organizational Document),

(d) those assets with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the costs or other consequences of
obtaining or perfecting such a security interest are excessive in view of the
benefits to be obtained by the Secured Parties therefrom or would result in
materially adverse tax consequences to the Borrower or its Subsidiaries as
reasonably determined by the Borrower in consultation with the Administrative
Agent,

(e) any Letter of Credit Rights (as defined in the UCC) (other than to the
extent a Lien thereon can be perfected by filing a customary financing
statement),

(f) any right, title or interest in Receivables Assets sold, pledged or financed
pursuant to a Permitted Securitization Program, and all of a Subsidiary’s and
any Loan Party’s rights, interests and claims under a Permitted Securitization
Program,

(g) any real property and leasehold rights and interests in real property other
than Material Real Property,

(h) any “intent-to-use” application for registration of a Trademark (as defined
in the Security Agreement) filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, and

(i) (i) any Equity Interests set forth on Schedule 1.01(e), (ii) any Equity
Interest that is Voting Stock of a Foreign Subsidiary that is a CFC or FSHCO in
excess of 65% of the Voting Stock of such Subsidiary, (iii) any assets owned
directly or indirectly by a Foreign Subsidiary that is a CFC or a FSHCO,
including the Equity Interests in any Subsidiary of such Foreign Subsidiary,
(iv) any Equity Interests of captive insurance subsidiaries and not-for-profit
subsidiaries, (v) any Equity Interests in, or assets of, any Unrestricted
Subsidiary and any Special



--------------------------------------------------------------------------------

Purpose Receivables Subsidiary (to the extent a pledge of the Equity Interests
in such Special Purpose Receivables Subsidiary is prohibited under any Permitted
Securitization Program entered into by such Special Purpose Receivables
Subsidiary), (vi) margin stock and (vii) any Equity Interests in any Subsidiary
that is not wholly-owned by the Borrower or any Restricted Subsidiary or in a
Joint Venture, if the granting of a security interest therein (A) would be
prohibited by, cause a default under or result in a breach of, or would give
another Person (other than the Borrower or any Controlled Subsidiary) a right to
terminate, under any Organizational Document, shareholders or similar agreement
applicable to such Subsidiary or Joint Venture or (B) would require obtaining
the consent of any Person (other than the Borrower or any Controlled
Subsidiary); provided that any Equity Interests pledged pursuant to the Pledge
Agreement – Gib shall not constitute Excluded Assets;

provided that the Collateral shall include the replacements, substitutions and
proceeds of any of the foregoing unless such replacements, substitutions or
proceeds also constitute Excluded Assets.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor of Swap
Obligations, any Swap Obligation if, and to the extent that, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) or
(b) as it relates to all or a portion of the grant by such Guarantor of a
security interest to secure any Swap Obligation (or secure any Guarantee in
respect thereof), any Swap Obligation if, and to the extent that, the grant by
such Guarantor of a security interest to secure such Swap Obligation (or secure
any Guarantee in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof). If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) branch profits taxes or taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), in each case
imposed (i) as a result of the Administrative Agent, such Lender or such L/C
Issuer (or such other recipient) being organized under the laws of, or having
its principal office in or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) other than in
the case of an assignee pursuant to a request by the Borrower under
Section 10.13, any United States tax that is imposed on amounts payable to a
Lender under the law applicable at the time such Lender acquires an interest in
a Loan or Commitment (or designates a new Lending Office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of the
designation of a new Lending Office (or assignment) to receive additional
amounts from the applicable Loan Party with respect to such withholding tax
pursuant to Section 3.01(a), (c) Taxes attributable to such Lender’s failure or
inability to comply with Section 3.01(e) and (d) any U.S. federal withholding
taxes imposed under FATCA.



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Credit Agreement Administrative Agent” means Bank of America, N.A., in
its capacity as administrative agent under the Existing Credit Agreement.

“Existing Credit Agreement Guarantee” means the US Subsidiary Guarantee made by
the Borrower and certain of its Subsidiaries in favor of Bank of America, N.A.,
as the Existing Credit Agreement Administrative Agent pursuant to the terms of
the Existing Credit Agreement.

“Existing Credit Agreement Guarantor” means a Person that is a “Guarantor” as
defined under the Existing Credit Agreement (including in its capacity as a
guarantor under the Existing Credit Agreement Guarantee).

“Existing Credit Agreement Lenders” means the Lenders to this Agreement on the
Closing Date who are “Lenders” under the Existing Credit Agreement on the
Closing Date.

“Existing Credit Agreement Required Lenders” means the “Required Lenders” as
defined in the Existing Credit Agreement.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(c).

“Existing Securitization” means the accounts receivable securitization financing
of P&L Receivables Company LLC, existing as of the Closing Date and any
replacements, refinancings, amendments, restatements, renewals or extensions
thereof, subject to the restrictions set forth in the proviso to the definition
of Permitted Securitization Programs.

“Facility” means the Revolving Credit Facility, the Term Loan Facility, any
Incremental Facility and/or any Refinancing Facility, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code and any laws
implementing an intergovernmental approach thereto.

“FCPA” has the meaning specified in Section 5.17.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, (a) the administrative agent letter
agreement, dated September 6, 2013, among the Borrower, Citibank, N.A. and
Citigroup Global Markets, Inc. and (b) the arranger letter agreement, dated
September 6, 2013, among the Borrower, Citibank, N.A., Citigroup Global Markets
Inc., Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
BNP Paribas, BNP Paribas Securities Corp., Crédit Agricole Corporate and
Investment Bank, HSBC Bank USA, N.A., HSBC Securities (USA) Inc., Morgan Stanley
Senior Funding, Inc., PNC Bank, N.A., PNC Capital Markets LLC, The Royal Bank of
Scotland plc and RBS Securities Inc.

“FSHCO” means any Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests of one or more
Foreign Subsidiaries that are CFCs.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, any operating lease
that is required to be treated as a capital lease in accordance with GAAP as a
result of any Accounting Change shall not be deemed a Financing Lease for
purposes of this Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which could reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Loan Party, or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which could reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(j).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the principles used in the
preparation of financial statements of nongovernmental entities that are
presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance guarantees by any Loan Party of the obligations
(other than for the payment of borrowed money) of any other Loan Party and
(iii) endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee obligation of any guaranteeing
person shall be deemed to be the lower



--------------------------------------------------------------------------------

of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means any Restricted Subsidiary that is a Domestic Subsidiary
(other than Peabody IC Funding, Corp. which shall cease to be a Guarantor after
its release in accordance with Section 10.22); provided, that such term shall
not include (a) any Subsidiary not wholly-owned, directly or indirectly, by the
Borrower to the extent (but only so long as) it is prohibited by the terms of
any Contractual Obligation (including pursuant to any Organizational Documents
of such Subsidiary) from guaranteeing the Secured Obligations or any other
obligations or liabilities guaranteed pursuant to the terms of the Guaranty (it
being understood that, for purposes of this definition, the terms of any
Contractual Obligation shall be deemed to prohibit such Guarantee if it would
constitute a breach or default under or result in the termination of or require
the consent of any Person (other than the Borrower or any Controlled Subsidiary,
or the Administrative Agent or the Lenders in their respective capacities as
such) under the security, agreement, instrument or other undertaking giving rise
to such Contractual Obligation) or (b) any Domestic Subsidiary substantially all
of whose assets consist of equity interests in a Foreign Subsidiary if making
such Domestic Subsidiary a Guarantor would result in adverse Tax consequences to
the Borrower or its Restricted Subsidiaries; provided further, that such
Contractual Obligation is not and was not created in contemplation of this
definition. The Guarantors as of the Closing Date are the Subsidiaries of the
Borrower listed on Schedule 1.01(b).

“Guaranty” means that certain Guarantee of the Secured Obligations made by the
Guarantors in favor of the Administrative Agent, the Lenders, Cash Management
Banks and counterparties under certain Swap Contracts, substantially in the form
of Exhibit F, including any supplement, accession, assumption or joinder
thereto.

“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

“Honor Date” shall have the meaning specified in Section 2.03(c)(i).

“Increase Request” has the meaning specified in Section 2.14(a).

“Incremental Commitment” has the meaning specified in Section 2.14(a).



--------------------------------------------------------------------------------

“Incremental Commitment Effective Date” has the meaning specified in
Section 2.14(c).

“Incremental Debt” means, at any time, all Incremental Notes, Incremental
Facilities and Incremental Commitments outstanding.

“Incremental Debt Cap” means, as determined with respect to any Incremental Debt
to be incurred, an amount equal to the greater of (a) $250,000,000 and (b) 25%
of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries, as of
the last day of the most recently ended period of four consecutive fiscal
quarters prior to such incurrence for which financial statements were most
recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable.

“Incremental Facility” has the meaning specified in Section 2.15(a).

“Incremental Facility Effective Date” has the meaning specified in
Section 2.15(c).

“Incremental Facility Request” has the meaning specified in Section 2.15(a).

“Incremental Lender” means any Incremental Term Lender or any Incremental
Revolving Lender.

“Incremental Loan” means, with respect to any Incremental Facility, an advance
made by any Incremental Lender under such Incremental Facility.

“Incremental Notes” has the meaning specified in Section 7.03(m).

“Incremental Revolving Lender” means any Person who provides an Incremental
Revolving Facility or an Incremental Commitment in respect of a revolving
facility hereunder.

“Incremental Revolving Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” means any Person who provides an Incremental Term
Facility or an Incremental Commitment in respect of a term loan hereunder.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations of such Person arising under bankers’ acceptances issued for
the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
incurred in the ordinary



--------------------------------------------------------------------------------

course of business, (ii) obligations under federal coal leases and
(iii) obligations under coal leases which may be terminated at the discretion of
the lessee and (iv) obligations for take-or-pay arrangements);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations (other than obligations in connection with the
IRBs); and

(g) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person).

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the Borrower or its Restricted Subsidiaries as of any date shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the indebtedness that is secured by such Lien and (b) the maximum
amount for which the Borrower or its Restricted Subsidiaries may be liable
(which may be determined with reference to the fair market value of the property
securing such indebtedness as reasonably determined by the Borrower in good
faith) pursuant to the terms of such indebtedness. Except as set forth in the
sentence immediately above, the amount of indebtedness of any Joint Venture,
which is attributable to the Borrower or any Restricted Subsidiary, shall be
deemed to equal the amount of indebtedness that would be attributable to the
Borrower or any Restricted Subsidiary in accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture Trigger Event” has the meaning specified in Section 6.16(h).

“Information” has the meaning specified in Section 10.07.

“Intercompany Note” means each of the (a) PIC Funding Intercompany Note and
(b) PEA Intercompany Note.

“Intercreditor Agreements” means each of the (a) Junior Lien Intercreditor
Agreement and (b) Pari-Passu Intercreditor Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan, a
BBSY Loan or a Swingline Daily Floating Rate Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months



--------------------------------------------------------------------------------

after the beginning of such Interest Period shall also be Interest Payment
Dates; (b) as to any Base Rate Loan and any Swingline Daily Floating Rate Loan,
the last Business Day of each March, June, September and December and the
Maturity Date; and (c) as to any BBSY Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan and each BBSY Loan,
the period commencing on the date such Eurocurrency Rate Loan or BBSY Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan or BBSY Loan
and ending on the date one, two, three or six months thereafter, or, if
available to all Lenders making such Eurocurrency Rate Loan or BBSY Loan, one or
two weeks or twelve months thereafter, as selected by the Borrower in its
Borrowing Notice, or, as otherwise contemplated by the first proviso of
Section 2.02(a); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period, with a period longer than one month and that is not a
period otherwise agreed by the Lenders pursuant to the first proviso of
Section 2.02(a), that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(iii) with respect to each Facility, no Interest Period shall extend beyond its
applicable Maturity Date.

“Interpolated Screen Rate” means, in relation to the Eurocurrency Rate, the rate
which results from interpolating on a linear basis between (a) the applicable
LIBOR for the longest period (for which that LIBOR is available) which has a
shorter period than the relevant Interest Period and (b) the applicable LIBOR
for the shortest period (for which LIBOR is available) which has a longer period
than the relevant Interest Period, each at approximately 11:00 a.m., London
Time, two Business Days prior to the commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash, cash equivalents or short-term marketable debt securities.



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.18.

“IP Security Agreements” means the Copyright Security Agreement, the Trademark
Security Agreement and the Patent Security Agreement.

“IRBs” means the City of St. Louis, Missouri Taxable Industrial Development
Revenue Bonds (Peabody Energy Corporation Project), Series 2010, in an aggregate
principal amount not to exceed $60,000,000, as evidenced by that certain Trust
Indenture, dated as of March 1, 2011, between the City of St. Louis, Missouri
and U.S. Bank, National Association, St. Louis, Missouri.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (as the same may be amended from time to time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joint Venture” means any Person (a) other than a Subsidiary in which the
Borrower or its Subsidiaries hold an ownership interest or (b) which is an
unincorporated joint venture of the Borrower or any Subsidiary.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement among the
Borrower, the Administrative Agent and the administrative agent or trustee, as
applicable, under any junior lien loan agreement, indenture or similar financing
agreement in respect of Incremental Notes, Refinancing Notes or other permitted
junior Indebtedness substantially in the form of Exhibit I-1, subject to changes
to reflect then current market practice or which are not adverse to the Lenders.

“Judgment Currency” has the meaning specified in Section 10.18.

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed in accordance with
Section 2.02(c) or refinanced as a Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuance Limit” means, at the time of the issuance of a Letter of Credit by
the applicable L/C Issuer, with respect to (a) each of Citibank, N.A., Bank of
America, N.A. PNC Bank, N.A. and U.S. Bank, N.A., each in its capacity as an L/C
Issuer, 25% of the Revolving Credit Commitments at such time (or such other
amount as may be agreed to in writing by (i) Citibank, N.A., Bank of America,
N.A., PNC Bank, N.A. or U.S. Bank, N.A., as applicable, and (ii) the Borrower
from time to time with prompt notice to the Administrative Agent) or (b) any
other L/C Issuer, such amount as may be agreed to by such L/C Issuer and the
Borrower in writing from time to time with prompt notice to the Administrative
Agent.

“L/C Issuer” means Citibank, N.A., Bank of America, N.A., PNC Bank, N.A. and
U.S. Bank, N.A., each in its capacity as issuer of Letters of Credit hereunder,
and such other Lender or Lenders that agree to act as L/C Issuer at the request
of the Borrower, and any successor issuer of Letters of Credit hereunder or any
of their respective Affiliates, in each case in its capacity as issuer of any
Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.08. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and
includes (a) any Incremental Lender, (b) Refinancing Facility Lender and (c) as
the context requires, the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit or Bank Guarantee issued hereunder
and shall include the Existing Letters of Credit. Letters of Credit may be
issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the
preceding Business Day).



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Financing Lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Revolving Credit Loan, Swing Line Loan, Incremental
Loan or Refinancing Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the Guaranty, each Security Document and each Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Agents or the Lenders hereunder or thereunder.

“Material Real Property” means (a) any Principal Property that is fee owned by a
Loan Party and any leasehold interest of a Loan Party in Principal Property,
(b) other than with respect to Principal Property (which, for avoidance of
doubt, is addressed in clause (a)), any fee owned real property interest held by
a Loan Party in an active Mine or any leasehold interest in real property of a
Loan Party in an active Mine, (c) any real property owned by a Loan Party or in
which a Loan Party has a leasehold interest located on a Reserve Area on the
Amendment Effective Date that has a net book value in excess of $10,000,000,
(d) any real property acquired or otherwise owned by a Loan Party or in which a
Loan Party acquires a leasehold interest after the Amendment Effective Date
located on a Reserve Area that has a total net book value in excess of
$25,000,000 and (e) any other fee owned real property interest held by a Loan
Party (other than the types of property described in clauses (a) through
(d) above) with a total net book value in excess of $10,000,000 as of the date
of acquisition of such real property; provided that Material Real Property shall
not include (w) any leasehold interests in real property of any Loan Party in
any Reserve Areas located in the States of Illinois, Indiana or Kentucky,
(x) any real property that is identified on Schedule 1.01(f), (y) any leasehold
interests of a Loan Party in commercial real property constituting offices of
the Borrower and its Subsidiaries or (z) any Excluded Assets; provided further
that, any coal reserve or access to a coal reserve (1) that is fee owned by a
Loan Party or in which a Loan Party has a leasehold interest and (2) that is
located adjacent to, contiguous with, or in close proximity to, both
geographically and geologically (according to reasonable standards used in the
mining industry) a Principal Property, active Mine



--------------------------------------------------------------------------------

or Reserve Area, may, in the reasonable discretion of the Administrative Agent
(in consultation with the Borrower), be deemed part of an existing Principal
Property, active Mine or Reserve Area and, as a result, a “Material Real
Property”.

“Maturity Date” means the Revolving Credit Facility Maturity Date and/or the
Term Loan Facility Maturity Date as the context requires.

“Maximum Number of Revolving Facilities” has the meaning specified in
Section 2.16(a).

“Mine” means any excavation or opening into the earth in the United States now
and hereafter made from which coal or other minerals are or can be extracted on
or from any of the real properties in which any Loan Party holds an ownership,
leasehold or other interest.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgages, deeds of trust or similar document (including
any fixture filings whether recorded as part of such mortgages or deeds of trust
or as separate instruments to the extent necessary in any particular state),
substantially in the form of Exhibit J or any such other form reasonably
acceptable to the Administrative Agent and the Borrower.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Proceeds” means, with respect to any Disposition pursuant to (a)(i)
Sections 7.05(k) and 7.05(l), the sum of cash and cash equivalents actually
received by the Borrower or any Restricted Subsidiary in connection with such
Disposition (including any cash received by way of deferred payment (excluding,
for avoidance of doubt, royalty payments customary in the mining industry)
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) and (ii) any Specified Asset Sale, the sum of cash and
cash equivalents actually received by any Domestic Unrestricted Subsidiary or
Domestic Joint Venture in connection with such Specified Asset Sale (including
an equity issuance by such Persons) without giving effect to the Specified Asset
Sale Basket (including any cash received by way of deferred payment (excluding,
for avoidance of doubt, royalty payments customary in the mining industry)
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) (provided that, with respect to any Specified Asset Sale
made by a Domestic Unrestricted Subsidiary or Domestic Joint Venture existing as
of the Amendment Effective Date, the sum of cash and cash equivalents actually
received by such Person shall only be the portion thereof attributable to
Investments made in such Domestic Unrestricted Subsidiary or Domestic Joint
Venture by the Borrower and its Restricted Subsidiaries from and after the
Amendment Effective Date) minus (b) the sum of (i) (A) the principal amount,
premium or penalty, if any, interest and other amounts of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such Disposition (other than Indebtedness under the Loan Documents) or (B) any
other required debt payments or required payments of other obligations relating
to the Disposition, in each case, with the proceeds thereof, (ii) the reasonable
or



--------------------------------------------------------------------------------

customary out-of-pocket fees and expenses incurred by the Borrower, its
Subsidiaries or the Joint Venture in connection with such Disposition (including
attorneys’ fees, accountants’ fees, investment banking fees, real property
related fees and charges and brokerage and consultant fees), (iii) all Taxes
required to be paid or accrued or reasonably estimated to be required to be paid
or accrued as a result thereof, (iv) in the case of any Disposition by a
non-wholly-owned Restricted Subsidiary, non-wholly-owned Unrestricted Subsidiary
or Joint Venture (and any equity issuance by a non-wholly-owned Unrestricted
Subsidiary or Joint Venture in connection with a Specified Asset Sale), the pro
rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority or other third party interests and not
available for distribution to or for the account of the Borrower or a
wholly-owned Restricted Subsidiary as a result thereof and (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (x) related to any of the applicable assets
and (y) retained by the Borrower, any Subsidiary or Joint Venture including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition occurring on the date of such
reduction).

“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a pledge of the equity interests of any Unrestricted
Subsidiary, (ii) is directly or indirectly liable (as a guarantor or otherwise)
other than by virtue of a pledge of the equity interests of any Unrestricted
Subsidiary, or (iii) constitutes the lender; (b) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against any Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness (other than
the Obligations) of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders thereunder will not have any recourse to the Capital Stock or assets of
the Borrower or any of its Restricted Subsidiaries (other than the equity
interests of any Unrestricted Subsidiary).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities and obligations
(other than, for avoidance of doubt, Cash Management Obligations or Swap
Obligations) of, any Loan Party arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.17.



--------------------------------------------------------------------------------

“Omnibus Amendment” means the Omnibus Amendment to this Agreement dated as of
February 5, 2015.

“Open Market Purchase” has the meaning specified in Section 2.20(a).

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, Taxes imposed as a result
of a present or former connection between such party and the jurisdiction
imposing such Tax (other than connections arising solely from the Administrative
Agent, such Lender or such L/C Issuer (or such other recipient) having executed,
delivered or performed its obligations or received a payment under, or enforced,
received or perfected a security interest under, or engaged in any other
transaction pursuant to this Agreement, any Note or any other Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, intangible, recording,
filing, or documentary taxes or any other similar excise or property taxes,
charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment pursuant to Section 10.13).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans, Incremental Loans and Refinancing Loans, as the context may require, on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Term Loans, Revolving Credit Loans, Incremental Loans or
Refinancing Loans, as applicable, occurring on such date; (b) with respect to
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
in the case of any amount denominated in Dollars and (b) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Pari-Passu Intercreditor Agreement” means an intercreditor agreement among the
Borrower, the Administrative Agent and the administrative agent or trustee, as
applicable, under any pari passu lien loan agreement, indenture or similar
financing agreement in respect of Incremental Notes, Refinancing Notes or other
permitted pari passu Indebtedness substantially in the form of Exhibit I-2,
subject to changes to reflect then current market practice or which are not
adverse to the Lenders.

“Patent Security Agreement” means the Patent Security Agreement, substantially
in the form attached to the Security Agreement or such other form reasonably
acceptable to the Administrative Agent and the Borrower, by certain Loan Parties
in favor of the Administrative Agent, for the benefit of the Secured Parties.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PATRIOT Act” has the meaning specified in Section 5.17.

“Payment in Full” means, the time at which no Lender or L/C Issuer shall have
(a) any Commitments, any Loan or other Obligations unpaid, unsatisfied or
outstanding (other than in respect of contingent obligations, indemnities and
expenses related thereto that are not then payable or in existence) and
(b) Letters of Credit outstanding that (i) have not been Cash Collateralized in
a manner reasonably satisfactory or (ii) have not had other arrangements made
with respect to them that are reasonably satisfactory, in each case, to the
applicable L/C Issuer.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

“PEA Intercompany Note” means the intercompany note made by Peabody Holdings
(Gibraltar) Limited to Peabody Energy Australia Pty Ltd.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permitted Acquisition” means any acquisition, merger or similar transaction
permitted as an Investment under Section 7.02.



--------------------------------------------------------------------------------

“Permitted Amendments” means, with respect to any Facility, an extension of the
maturity date of any Loan and/or any Commitments in respect of such Facility by
the Accepting Lenders and, in connection therewith, (a) any change in the
Applicable Rate with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and/or the payment of additional fees (including rate floor,
OID, upfront fees or other fees) to the Accepting Lenders (such change and/or
payments to be in the form of cash, Equity Interests or other property as agreed
by the Borrower and the Accepting Lenders to the extent not prohibited by this
Agreement, excluding Section 2.13), (b) the repayment in full on the maturity
date of such Facility of the non-extended Loans thereunder and other amounts
owing to each of the Lenders who are not Accepting Lenders, (c) to the extent
that such Facility is a term Facility, any change in the amortization schedule
and any prepayment premiums with respect to the applicable Loans of the
Accepting Lenders, so long as a weighted average life of the extended Loans is
no shorter than that of the term Loans under such Facility prior to such
extension and (d) any other change in terms from the Facility so long as
(i) they apply after the non-extended maturity date of such Facility or (ii) the
non-Accepting Lenders receive the benefit of any such terms that are more
restrictive to the Borrower and its Restricted Subsidiaries (it being understood
that the benefit of such more restrictive terms may be provided to the
non-Accepting Lenders without their consent) as certified by a Responsible
Officer of the Borrower in good faith.

“Permitted Asset Swap” means the substantially concurrent purchase and sale,
trade-in or exchange of equipment, real property or any other property of a
nature or type that is used or useful in a Similar Business or a combination of
such equipment, real property or any other property and cash or cash equivalents
between the Borrower or any of its Restricted Subsidiaries and another Person;
provided that the fair market value of the equipment, real property or any other
property received is at least as great as the fair market value of the
equipment, real property or other property being traded-in or exchanged as
determined by the Borrower reasonably and in good faith; provided that any
shortfall may be treated as an Investment and shall constitute an Investment for
purposes of calculating compliance with Section 7.02.

“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Mine subject thereto or interfere with the ordinary conduct of the
business or operations of any Loan Party as presently conducted on, at or with
respect to such Mine and as to be conducted following the Closing Date:
(a) encumbrances customarily found upon real property used for mining purposes
in the applicable jurisdiction in which the applicable real property is located
to the extent such encumbrances would be permitted or granted by a prudent
operator of mining property similar in use and configuration to such real
property (e.g., surface rights agreements, wheelage agreements and reconveyance
agreements); (b) rights and easements of (i) owners of undivided interests in
any of the real property where the applicable Loan Party or Subsidiary owns less
than 100% of the fee interest, (ii) owners of interests in the surface of any
real property where the applicable Loan Party or Subsidiary does not own or
lease such surface interest, (iii) lessees, if any, of coal or other minerals
(including oil, gas and coal bed methane) where the applicable Loan Party or
Subsidiary does not own such coal or other minerals, and (iv) lessees of other
coal seams and other minerals (including oil, gas and coal bed methane) not
owned or leased by such Loan Party or Subsidiary; (c) with respect to any real
property in which the Borrower or any Restricted Subsidiary holds a leasehold
interest, terms, agreements, provisions, conditions, and limitations (other than
royalty and other payment obligations which are



--------------------------------------------------------------------------------

otherwise permitted hereunder) contained in the leases granting such leasehold
interest and the rights of lessors thereunder (and their heirs, executors,
administrators, successors, and assigns), subject to any amendments or
modifications set forth in any landlord consent delivered in connection with a
Mortgage; (d) farm, grazing, hunting, recreational and residential leases with
respect to which the Borrower or any Restricted Subsidiary is the lessor
encumbering portions of the real properties to the extent such leases would be
granted or permitted by, and contain terms and provisions that would be
acceptable to, a prudent operator of mining properties similar in use and
configuration to such real properties; (e) royalty and other payment obligations
to sellers or transferors of fee coal or lease properties to the extent such
obligations constitute a lien not yet delinquent; (f) rights of others to
subjacent or lateral support and absence of subsidence rights or to the
maintenance of barrier pillars or restrictions on mining within certain areas as
provided by any mining lease, unless in each case waived by such other person;
and (g) rights of repurchase or reversion when mining and reclamation are
completed.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, (c) any existing commitments unutilized under the Indebtedness being
Refinanced and (d) any amount by which the original principal amount of any
Indebtedness has been repaid.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the weighted average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, and (d) the terms and conditions of any Permitted
Refinancing Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties than the terms and conditions of the Indebtedness that is being
Refinanced.

“Permitted Securitization Programs” means (a) the Existing Securitization and
(b) any receivables securitization program pursuant to which the Borrower or any
of its Subsidiaries sells accounts receivable and related receivables, so long
as any related Indebtedness incurred to finance the purchase of such accounts
receivable is not included on the balance sheet of the Borrower or any
Subsidiary in accordance with GAAP and applicable regulations of the SEC;
provided, that the aggregate principal amount of all Indebtedness incurred
pursuant to such receivables securitization programs covered in (a) and
(b) above shall not exceed $500,000,000 at any time outstanding.



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIC Funding Intercompany Note” has the meaning specified in Section 7.13.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement – PIC” means the Pledge Agreement, dated as of September 24,
2013, between Peabody Investments Corp. and the Administrative Agent (including
as amended and restated as of the Amendment Effective Date).

“Pledge Agreement – Gib” means the Share Charge, dated as of September 24, 2013,
between Peabody Holdings (Gibraltar) Limited and the Administrative Agent
(including as amended and restated as of the Amendment Effective Date).

“Pledge Agreements” means the collective reference to the Pledge Agreement – PIC
and the Pledge Agreement – Gib.

“Prairie State Project” means that certain approximately 1,500 megawatt capacity
coal-fired electricity generation plant on a reclaimed Mine site in Washington
County, Illinois.

“Principal Property” means, with respect to any Reference Indenture (and any
series of Specified Indebtedness issued thereunder), “Principal Property” or any
functionally equivalent term as defined in any Reference Indenture in effect on
such date; provided, that, the term “Principal Property” (or its functional
equivalent) as used in any such Reference Indenture and the property
constituting “Principal Property” (or its functional equivalent) therein shall
not be expanded relative to the term “Principal Property” or the property
encompassed by the definition of “Principal Property” under any Reference
Indenture as in effect on the Amendment Effective Date unless such expansion is
immaterial to the Lenders’ collateral coverage and approved by the
Administrative Agent.

“Principal Property Cap” means, as of the date of determination, with respect to
a Lien securing Specified Indebtedness, 15% of Specified Consolidated Net
Tangible Assets as determined on such date under the applicable Reference
Indenture minus the sum of (a) $50,000,000 and (b) solely in the event that any
Specified Indebtedness exists on the Amendment Effective Date that is secured by
Principal Property or Specified Capital Stock and Indebtedness (other than any
Specified First Lien Obligations), the amount of such Specified Indebtedness,
but not to exceed $25,000,000 in the aggregate (it being understood that (i) if
the amount of Specified Consolidated Net Tangible Assets is not equivalent under
each Reference Indenture, the Principal Property Cap shall be determined with
reference to the Reference Indenture (and series of Specified Indebtedness
issued thereunder) for which the amount of Specified Consolidated Net Tangible
Assets is the least and (ii) if the existing limitation on Specified
Indebtedness secured by a Lien on Principal Property and Specified Capital Stock
and Indebtedness under all Reference Indentures (and series of Specified
Indebtedness issued



--------------------------------------------------------------------------------

thereunder) is increased above 15% of Specified Consolidated Net Tangible
Assets, unless the Administrative Agent notifies the Borrower in writing to the
contrary, the 15% referenced in this Principal Property Cap definition shall be
automatically increased to be the lowest percentage of Specified Consolidated
Net Tangible Assets greater than 15% permitted under all Reference Indentures
(and series of Specified Indebtedness issued thereunder) with respect to the
limitation on Specified Indebtedness secured by a Lien on Principal Property and
Specified Capital Stock and Indebtedness (it being understood that the amount of
the Principal Property Cap shall continue to be calculated giving effect to
clauses (a) and (b) above).

“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.11, the Consolidated Net Leverage Ratio in Sections 7.01(v),
7.02(l), 7.03(l) and 7.06(e), Consolidated EBITDA in the definition of
Incremental Debt Cap, the amount of Tangible Assets in Sections 7.01(v),
7.02(l), 7.02(m) and 7.03(l) or any other test that is based on satisfying a
financial ratio or metric (other than in the definition of Specified
Consolidated Net Tangible Assets and for purposes of Section 2.05(e)), that with
respect to any acquisition or disposition, such acquisition or disposition shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such acquisition or disposition for which
the Borrower has delivered financial statements pursuant to Section 6.01. In
connection with the foregoing, (a) with respect to any acquisition, income
statement items attributable to the Person or property or assets acquired shall
be included to the extent relating to any period applicable in such calculations
to the extent (i) such items are not otherwise included in such income statement
items for the Borrower and its Restricted Subsidiaries in accordance with GAAP
or in accordance with any defined terms set forth in Section 1.01, (ii) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (iii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person, property or
assets acquired) in connection with such acquisition and any Indebtedness of the
Person, property or assets acquired which is not retired in connection with such
acquisition (A) shall be deemed to have been incurred as of the first day of the
most recent four fiscal quarter period preceding the date for such acquisition
and (B) if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the most recent four fiscal quarter period
preceding the date of such acquisition for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; and (b) with respect
to any disposition, income statement items attributable to the Person or
property or assets being disposed of shall be excluded to the extent relating to
any period applicable in such calculations in accordance with the foregoing
principles applicable to acquisitions, mutatis mutandis.

“Properties” has the meaning specified in Section 5.09(a).



--------------------------------------------------------------------------------

“Receivables Assets” means any receivable (whether constituting an account,
chattel, paper, instrument or general intangible) from time to time originated,
acquired or otherwise owned by the Borrower or any Subsidiary, including, with
respect to any receivable:

(a) all of a Subsidiary’s and any Loan Party’s interest in any goods (including
returned goods) to the extent related to such receivable, and documentation of
title evidencing the shipment or storage of any such goods (including any such
returned goods),

(b) all instruments and chattel paper that may evidence such receivable (and to
the extent they do not evidence any asset that is not a receivable),

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such receivable, whether pursuant to the
contract related to such receivable or otherwise, together with all UCC
financing statements or similar filings related thereto,

(d) solely to the extent applicable to such receivable, the rights, interests
and claims under the contracts and all guarantees, indemnities, insurance and
other agreements (including the related contract) or arrangements of whatever
character from time to time supporting or securing payment of such receivable or
otherwise relating to such receivable whether pursuant to the contract related
to such receivable or otherwise,

(e) all funds that are received or deemed received by a Loan Party or Subsidiary
in payment of any amounts owed in respect of such receivable (including, without
limitation, purchase price, finance charges, fees, interest and all other
charges) or are applied to amounts owed in respect of such receivable
(including, without limitation, insurance payments and net proceeds of sale or
other disposition of repossessed goods or other collateral or property of the
related obligor or any other person directly or indirectly liable for the
payment of any such receivable and available to be applied thereon),

(f) the lock-box accounts designated solely as the accounts to receive the
proceeds of such receivables and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such lock-box
accounts and amounts on deposit therein,

(g) all monies due or to become due with respect to any of the foregoing,

(h) all collections, proceeds and products of any of the foregoing, as defined
in the UCC, that are received or are receivable by a Loan Party or Subsidiary,
and

(i) all books and records to the extent related to any of the Receivables
Assets.

“Reference Indenture” means (a)(i) the Indenture, dated as of March 19, 2004
(including, for avoidance of doubt, as supplemented by the tenth supplemental
indenture, dated as of October 12, 2006, the eleventh supplemental indenture,
dated as of October 12, 2006 and the thirty-third supplemental indenture, dated
as of August 25, 2010), among the Borrower, the guarantors and U.S. Bank
National Association, as trustee, pursuant to which the 7 3/8% Senior Notes due
2016, the 6.50% Senior Notes due 2020 and the 7 7/8% Senior Notes due 2026 were
issued, as amended, supplemented, modified, restated, refinanced, exchanged or
replaced, and (ii) the Indenture, dated as of November 15, 2011, among the
Borrower, the guarantors named therein and U.S. Bank National Association, as
trustee, pursuant to which the 6.00% Senior Notes due 2018 and the 6.25% Senior
Notes due 2021 were issued, as amended, supplemented, modified, restated,
refinanced, exchanged or replaced and (b) any other indenture or similar



--------------------------------------------------------------------------------

governing instrument for debt for borrowed money entered into by the Borrower or
other Loan Party, that is identified in writing to the Administrative Agent by
the Borrower as a Reference Indenture, as amended, supplemented, modified,
restated, refinanced, exchanged or replaced; provided, that, no such indenture,
supplement thereto or other debt document described in clause (a) or (b) above
shall be a Reference Indenture or part thereof to the extent identified in
writing to the Administrative Agent by the Borrower (A) if the relevant
Indebtedness permits all the Secured Obligations to be secured by “Principal
Property” and “Specified Capital Stock” or (B) upon the written consent of the
Administrative Agent.

“Refinance” has the meaning specified in the definition of Permitted Refinancing
Indebtedness.

“Refinancing Facility” has the meaning specified in Section 2.16(a).

“Refinancing Facility Effective Date” has the meaning specified in
Section 2.16(a).

“Refinancing Facility Lender” means any Refinancing Revolving Lender or
Refinancing Term Lender.

“Refinancing Loan” means, with respect to any Refinancing Facility, an advance
made by any Refinancing Facility Lender under such Refinancing Facility.

“Refinancing Notes” has the meaning specified in Section 7.03(n).

“Refinancing Revolving Facility” has the meaning specified in Section 2.16(a).

“Refinancing Revolving Lender” means any Person who provides a Refinancing
Revolving Facility.

“Refinancing Term Facility” has the meaning specified in Section 2.16(a).

“Refinancing Term Lender” means any Person who provides a Refinancing Term
Facility.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Borrowing Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded from both the numerator and the denominator for purposes of
making a determination of Required Lenders.

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders under such Facility holding more than 50% of the Total
Outstandings (and, if such Facility is a revolving Facility, aggregate unused
revolving commitments) with respect to such Facility; provided that, if such
Facility is a revolving facility and if applicable, (a) the aggregate amount of
each revolving lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans under such Facility shall be deemed “held” by
such revolving lender for purposes of determining Total Outstandings and (b) the
portion of such Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded from both the numerator and the denominator for purposes of
making a determination of Required Facility Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded from both the numerator and the denominator for purposes of
making a determination of Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, Term Loan
Lenders holding more than 50% of the sum of the Total Term Loan Outstandings.

“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserve Area” means (a) the real property fee owned by any Loan Party or in
which a Loan Party has a leasehold interest that is part of the areas listed on
Schedule 1.01(g) and (b) any real property constituting coal reserves or access
to coal reserves fee owned by any Loan Party or in which a Loan Party has a
leasehold interest, acquired after the Amendment Effective Date, that is not
Principal Property or an active Mine.

“Responsible Officer” means the chief executive officer, president or any vice
president of the Borrower or any applicable Subsidiary and, in addition, any
Person holding a similar position or acting as a director or managing director
with respect to any other Foreign Subsidiary of the Borrower or, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of the Borrower.



--------------------------------------------------------------------------------

“Restricted Investment” means any investment permitted under Section 7.02(n).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Borrower or any Restricted Subsidiary
with respect to its Capital Stock, or any payment (whether in cash, securities
or other property) by the Borrower or any Restricted Subsidiary, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any of its Capital
Stock, or on account of any return of capital to its stockholders, partners or
members (or the equivalent Person thereof), and (b) any Restricted Investment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency other than A$ or a BBSY Loan denominated in A$, (ii) each
date of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency other than A$ or a BBSY Loan denominated in A$ pursuant to
Section 2.02, (iii) each date on which a payment of a Loan denominated in an
Alternative Currency is made or required to be made hereunder and (iv) such
additional dates as the Administrative Agent shall determine or the Required
Revolving Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) the first Business Day of each
month and (iii) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Revolving Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Revolving Credit Commitments as of the Closing Date is
$1,650,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Maturity Date” means the earlier of (a) the fifth
anniversary of the Closing Date and (b) 91 days before the maturity date of the
6.00% Senior Notes due 2018 if they are in existence; provided, however, that,
if such date specified in clause (a) or (b) is not a Business Day, the Revolving
Credit Facility Maturity Date shall be the immediately preceding Business Day.



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Obligations” has the meaning specified in Section 7.01(v).

“Secured Obligations” means the Obligations, the Cash Management Obligations and
the Swap Obligations. Notwithstanding anything to the contrary herein, the
“Secured Obligations” shall not include any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
any L/C Issuer, any Cash Management Bank and, with respect to any Swap
Obligations, any Person who is a counterparty thereto.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the Amendment Effective Date, substantially in the form of Exhibit G or such
other form reasonably acceptable to the Administrative Agent and the Borrower,
among the Borrower, the Restricted Subsidiaries from time to time party thereto
and the Administrative Agent, for the benefit of the Secured Parties.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreements, the IP Security Agreements, the Mortgages, each of the pledge
agreements and



--------------------------------------------------------------------------------

supplements thereto, security agreements and supplements thereto, and other
similar agreements delivered to Administrative Agent and Lenders pursuant to
Section 6.16, and any other documents, agreements or instruments that grant or
purport to grant a Lien on any assets of the Borrower or any other Loan Party in
favor of the Administrative Agent to secure the Secured Obligations.

“Senior Notes” means, all senior notes and other debt securities issued from
time to time by the Borrower or any of its Restricted Subsidiaries in the
capital markets, including, the Borrower’s (a) 7 3/8% Senior Notes due 2016,
(b) 6.00% Senior Notes due 2018, (c) 6.50% Senior Notes due 2020, (d) 6.25%
Senior Notes due 2021, (e) 7 7/8% Senior Notes due 2026 and (f) the $750,000,000
in aggregate principal amount of the Borrower’s Convertible Junior Subordinated
Debentures due December 2066.

“Senior Notes Indenture” means, the indentures or equivalent agreements under
which any Senior Notes of the Borrower are issued from time to time, including,
(a) the Indenture, dated as of March 19, 2004, between the Borrower and U.S.
Bank National Association, as trustee, including, for avoidance of doubt, as
supplemented by the tenth supplemental indenture, dated as of October 12, 2006,
the eleventh supplemental indenture, dated as of October 12, 2006 and the
thirty-third supplemental indenture, dated as of August 25, 2010, pursuant to
which the 7 3/8% Senior Notes due 2016, the 6.50% Senior Notes due 2020 and the
7 7/8% Senior Notes due 2026 were issued, (b) the Indenture, dated as of
November 15, 2011, among the Borrower, the guarantors named therein and U.S.
Bank National Association, as trustee, pursuant to which the 6.00% Senior Notes
due 2018 and the 6.25% Senior Notes due 2021 were issued and (c) the Indenture,
dated as of December 20, 2006, between the Borrower and U.S. Bank National
Association, as trustee, including, for avoidance of doubt, as supplemented by
the first supplemental indenture, dated as of December 20, 2006 and the second
supplemental indenture, dated as of June 25, 2014, pursuant to which the 4.75%
Convertible Junior Subordinated Debentures were issued.

“Similar Business” means coal production, coal mining, coal gasification, coal
liquifaction, coal-to-chemical conversions, other BTU conversions, coal
brokering, coal transportation, Mine development, electricity generation,
power/energy sales and other energy related businesses, coal supply contract
restructurings, ash disposal, environmental remediation, coal and coal bed
methane exploration, production, marketing, transportation and distribution,
real estate development and other related businesses, and activities of the
Borrower and its Subsidiaries as of the date hereof and any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Special Purpose Receivables Subsidiary” means a direct or indirect Subsidiary
of the Borrower established in connection with a Permitted Securitization
Program for the acquisition of Receivables Assets or interests therein.



--------------------------------------------------------------------------------

“Specified Asset Sale” means, with respect to any Domestic Unrestricted
Subsidiary or Domestic Joint Venture, any Disposition or equity issuance or
related series of Dispositions or equity issuances by such Domestic Unrestricted
Subsidiary or Domestic Joint Venture, of 50% or more of its assets or equity
(whether by way of an underwritten registered offering, a private placement or
otherwise), as determined at the time of such Disposition or equity issuance, to
the extent resulting in the receipt by such Domestic Unrestricted Subsidiary or
Domestic Joint Venture of Net Proceeds from and after the Amendment Effective
Date that equal or exceed $200,000,000 individually or in the aggregate for all
such Dispositions and equity issuances by all such Domestic Unrestricted
Subsidiaries and Domestic Joint Ventures (the “Specified Asset Sale Basket”);
provided, that, no such Disposition or equity issuance to an Affiliate of the
Borrower, the non-wholly-owned Domestic Unrestricted Subsidiary or the Domestic
Joint Venture making such Disposition or equity issuance, shall constitute a
Specified Asset Sale to the extent that the Borrower or its Affiliates
collectively directly or indirectly hold the same or a greater percentage of
interest in such assets Disposed or equity issued as a Borrower or its Affiliate
held immediately prior to such Disposition or issuance.

“Specified Asset Sale Basket” has the meaning specified in the definition of
Specified Asset Sale.

“Specified Capital Stock” means, with respect to any Reference Indenture (and
any series of Specified Indebtedness issued thereunder), “Capital Stock” or any
functionally equivalent term as defined in any Reference Indenture in effect on
such date; provided, that, the term “Capital Stock” (or its functional
equivalent) as used in any such Reference Indenture and the equity interests
constituting “Capital Stock” (or its functional equivalent) therein shall not be
expanded relative to the term “Capital Stock” or the equity interests
encompassed by the definition of “Capital Stock” under any Reference Indenture
as in effect on the Amendment Effective Date unless such expansion is immaterial
to the Lenders’ collateral coverage and approved by the Administrative Agent.

“Specified Capital Stock and Indebtedness” means any Specified Capital Stock and
Specified Indebtedness of a Specified Restricted Subsidiary.

“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank.

“Specified Consolidated Net Tangible Assets” means, with respect to any
Reference Indenture (and any series of Specified Indebtedness issued
thereunder), as of any date of determination, “Consolidated Net Tangible Assets”
or any functionally equivalent term as defined in any Reference Indenture in
effect on such date; provided, that, the term “Consolidated Net Tangible Assets”
(or its functional equivalent) as used in any such Reference Indenture shall not
be modified to the extent that the amount of “Consolidated Net Tangible Assets”
(or its functional equivalent) calculated thereunder would be less than the
least of any amount calculated under the definition of “Consolidated Net
Tangible Assets” under any Reference Indenture as in effect on the Amendment
Effective Date (unless such modification to the definition of “Consolidated Net
Tangible Assets” is approved by the Administrative Agent and the amount of such
reduction is immaterial to the Lenders’ collateral coverage).



--------------------------------------------------------------------------------

“Specified First Lien Obligations” means, at any time, the sum of the
obligations, constituting Specified Indebtedness, in respect of (a) Secured
Obligations at such time, (b) obligations in respect of Incremental Notes and
Refinancing Notes, in each case which is secured by Liens on Principal
Properties or Specified Capital Stock and Indebtedness at such time and
(c) Permitted Refinancing Indebtedness in respect of the foregoing which is
secured by Liens on Principal Properties or Specified Capital Stock and
Indebtedness at such time.

“Specified Indebtedness” means, with respect to any Reference Indenture (and any
series of Specified Indebtedness issued thereunder), “Indebtedness” or any
functionally equivalent term as defined in any Reference Indenture in effect on
such date; provided, that, the term “Indebtedness” (or its functional
equivalent) as used in any such Reference Indenture and the categories of
indebtedness constituting “Indebtedness” (or its functional equivalent) therein
shall not be expanded relative to the term “Indebtedness” or the indebtedness
encompassed by the definition of “Indebtedness” under any Reference Indenture as
in effect on the Amendment Effective Date unless such expansion is immaterial to
the Lenders’ collateral coverage and approved by the Administrative Agent.

“Specified Representations” means, with respect to any Permitted Acquisition,
the representations and warranties contained in Sections 5.01(a)(i),
5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii), 5.04, 5.14, 5.17 and 5.19;
provided, that for purposes of this definition, (a) the defined term “Loan
Parties” as used in such representations and warranties shall mean the Borrower
and each Guarantor in existence immediately prior to the consummation of the
Permitted Acquisition, (b) clause (a) of the defined term “Material Adverse
Effect” as used in Section 5.02 shall relate to the Borrower and its Restricted
Subsidiaries immediately prior to the Closing Date and (c) the representation
and warranty contained in Section 5.14(b) shall apply only to the Borrower and
the Loan Parties (as such term is used in clause (a) of this proviso).

“Specified Restricted Subsidiary” means, with respect to any Reference Indenture
(and any series of Specified Indebtedness issued thereunder), “Restricted
Subsidiary” or any functionally similar term as defined in any Reference
Indenture in effect on such date; provided, that, the term “Restricted
Subsidiary” (or its functional equivalent) as used in any such Reference
Indenture or the Persons constituting “Restricted Subsidiaries” (or its
functional equivalent) therein shall not be expanded relative to the term
“Restricted Subsidiary” or the Persons encompassed by the definition of
“Restricted Subsidiary” under any Reference Indenture as in effect on the
Amendment Effective Date unless such expansion is immaterial to the Lenders’
collateral coverage and approved by the Administrative Agent.

“Spot Rate” for a currency means the spot rate quoted by OANDA for the purchase
by such Person of such currency with another currency at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the
applicable L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if OANDA
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the applicable L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Restricted Subsidiaries that is contractually subordinated to the Indebtedness
under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person (it being understood that neither
Middlemount Coal Pty Ltd nor any of its subsidiaries shall constitute a
Subsidiary of the Borrower or its Subsidiaries hereunder unless the Borrower
shall elect in a writing delivered to the Administrative Agent, based on a
change in the voting powers of the shareholders of Middlemount Coal Pty Ltd,
that Middlemount Coal Pty Ltd or any of its subsidiaries shall constitute a
Subsidiary of the Borrower or its Subsidiaries hereunder). Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Surety Bonds” means surety bonds obtained by the Borrower or any Restricted
Subsidiary in the ordinary course of business consistent with past practice and
the indemnification or reimbursement obligations of the Borrower or such
Restricted Subsidiary in connection therewith.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement (it is understood that the foregoing does not encompass any
right of a Person to ‘put’ an asset to another Person that arises in connection
with any acquisition agreement or disposition agreement).

“Swap Obligations” means all debts, liabilities and obligations of (a) the
Borrower in respect of any Swap Contract between the Borrower and any Lender or
any Affiliate thereof (or with any Person that was a Lender or an Affiliate
thereof when such Swap Contract was entered into), (b) the Borrower in respect
of any Swap Contract in effect as the Closing Date between the Borrower and any
Person who was a lender under the Existing Credit Agreement or an Affiliate
thereof (or with any Person that was a lender under the Existing Credit
Agreement or an Affiliate thereof when such Swap Contract was entered into) or
(c) any Restricted Subsidiary in respect of any Swap Contract between such
Restricted Subsidiary and any Lender or any Affiliate thereof (or with any
Person that was a Lender or an Affiliate thereof when such Swap Contract was
entered into).



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any valid netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) (it being understood that any such termination values and
marked-to-market values shall take into account any assets posted as collateral
or security for the benefit of a party to the Swap Contract).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swingline Daily Floating Rate” means a daily fluctuating rate of interest equal
to the rate per annum (rounded upwards to the nearest 1/100 of one percent)
equal to the LIBOR for a two week Interest Period, as published by Reuters (or
other commercially available source providing quotations of LIBOR as selected by
the Swing Line Lender from time to time) as determined at approximately 11:00
a.m. London time on each Business Day on which a Swing Line Loan is outstanding.
If such rate is not available at such time for any reason, then the rate for
that interest period will be determined by such alternate method as reasonably
selected by the Administrative Agent. A “London Banking Day” is a day on which
banks in London are open for business and dealing in offshore dollars.

“Swing Line Lender” means Citibank, N.A. in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(a).

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Loan Lender’s name on Schedule 2.01 under the caption “Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term Loan Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of Term Loan Commitments as of the Closing Date
is $1,200,000,000.

“Term Loan Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Term Loan Lenders outstanding at such time.

“Term Loan Facility Maturity Date” means the seventh anniversary of the Closing
Date; provided, however, that, if such date is not a Business Day, the Term Loan
Facility Maturity Date shall be the preceding Business Day.

“Term Loan Lender” means, collectively, (a) at any time on or prior to the
Closing Date, any Lender that has a Term Loan Commitment at such time and (b) at
any time after the Closing Date, any Lender that holds Term Loans at such time.

“Term Note” means a promissory note made by the Borrower in favor of a Term Loan
Lender evidencing Term Loans made by such Term Loan Lender, substantially in the
form of Exhibit C-1.

“Threshold Amount” means $75,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Term Loan Outstandings” means the aggregate Outstanding Amount of all
Term Loans.



--------------------------------------------------------------------------------

“Trademark Security Agreement” means the Trademark Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent, by certain Loan Parties in
favor of the Administrative Agent, for the benefit of the Secured Parties.

“TXU Europe” means TXU Europe Limited, a Company organized under the laws of the
England and Wales.

“Type” means, with respect to a Term Loan or a Revolving Credit Loan, its
character as a Base Rate Loan, a Eurocurrency Rate Loan or a BBSY Loan.

“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

“United States” and “US” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that becomes
an Unrestricted Subsidiary in accordance with Section 6.13, (b) unless otherwise
elected by the Borrower by written notice to the Administrative Agent, any
direct or indirect Restricted Subsidiary of the Borrower established after the
Closing Date in connection with a Permitted Securitization Program that is
organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with the Borrower or any of the Restricted
Subsidiaries in the event the Borrower or any such Restricted Subsidiary becomes
subject to a proceeding under any Debtor Relief Law; provided that any
Subsidiary established in connection with a Permitted Securitization Program
that is an Unrestricted Subsidiary shall, upon termination of such Permitted
Securitization Program (other than as a result of an event of default thereunder
unless and until the obligations thereunder are repaid in full), cease to be an
Unrestricted Subsidiary, or (c) any Subsidiary listed on Schedule 1.01(d);
provided that in no event shall any of Peabody Investments Corporation, Peabody
IC Funding Corp., Peabody Holdings (Gibraltar) Limited and Peabody Investments
(Gibraltar) Limited be or be designated as an Unrestricted Subsidiary.

“Voting Stock” means, with respect to any Person, such Person’s Equity Interest
having the right to vote for the election of directors of such Person under
ordinary circumstances.



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) all references to “wholly-owned” when
referring to a Subsidiary of the Borrower shall mean a Subsidiary of which all
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly or indirectly by the Borrower or
another wholly-owned Subsidiary of the Borrower, (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements–2012,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the



--------------------------------------------------------------------------------

Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such Accounting
Change as if such Accounting Change has not been made (subject to the approval
of the Required Lenders); provided that, until so amended, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.

(c) Pro Forma Basis Calculation. Notwithstanding anything herein to the
contrary, the parties hereto acknowledge and agree that all calculations of
(i) the Consolidated Interest Coverage Ratio, the Consolidated Net Leverage
Ratio and Consolidated Net Secured First Lien Leverage Ratio for purposes of
determining compliance with Section 7.02(l), Section 7.06(e) and Section 7.11,
(ii) Consolidated EBITDA in the definition of Incremental Debt Cap and for
purposes of Section 7.01(w), (iii) the amount of Tangible Assets in Sections
7.01(w), 7.02(l), 7.02(m), 7.03(l) and 8.03 or (iv) any other test that is based
on satisfying a financial ratio or metric (other than in the definition of
Specified Consolidated Net Tangible Assets and for purposes of Section 2.05(e)),
shall be made on a Pro Forma Basis (A) with respect to any acquisition by the
Borrower or its Restricted Subsidiaries of any Person, property or assets, if
the Consolidated EBITDA for the acquired Person or business for the most recent
four fiscal quarter period for which financial statements are available is equal
to or greater than 5% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for such period and (B) with respect to any disposition
by the Borrower or its Restricted Subsidiaries of any Person, property or
assets, if the Consolidated EBITDA for the Person or business being disposed of
for the most recent four fiscal quarter period for which financial statements
are available was equal to or exceeded 5% of the Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period. With respect to the
above Pro Forma Basis calculations, in the event that the relevant entity or
property, which is being acquired or disposed, reports its financial results on
a semi-annual basis, the Administrative Agent and the Borrower may utilize the
two most recent semi-annual financial results for purposes of making such
calculation and such above determination in a manner similar to the above that
is mutually agreeable.

1.04 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is



--------------------------------------------------------------------------------

denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

1.05 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans
(other than Swing Line Loans), such request shall be subject to the approval of
the Administrative Agent and all of the Revolving Lenders; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Revolving Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., eight Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Lenders consent to making Eurocurrency Rate Loans in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.



--------------------------------------------------------------------------------

1.06 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City time (daylight or standard, as
applicable).

1.08 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.09 Negative Covenant Compliance. For purposes of determining whether the
Borrower and its Restricted Subsidiaries comply with any exception to
Section 7.01, Section 7.02 and 7.03 (including Sections 7.01(w), 7.02(l),
7.02(m) and 7.03(l)) where compliance with any such exception is based on a
financial ratio or metric being satisfied, it is understood that (a) compliance
shall be measured at the time when the relevant event is undertaken, as such
financial ratios and metrics are intended to be “incurrence” tests and not
“maintenance” tests and (b) correspondingly, any such ratio and metric shall
only prohibit the Borrower and its Restricted Subsidiaries from creating,
incurring, assuming, suffering to exist or making, as the case may be, any new
Liens, Indebtedness or Investments, but shall not result in any previously
permitted Liens, Indebtedness or Investments ceasing to be permitted hereunder.



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Loan. Subject to the terms and conditions set forth herein, each
Term Loan Lender severally agrees to make a loan (a “Term Loan”) to the Borrower
in Dollars, on the Closing Date in an aggregate principal amount not to exceed
such Term Loan Lender’s Applicable Percentage of the Term Loan Facility;
provided, however, that after giving effect to any Term Loan Borrowing, (i) the
Total Term Loan Outstandings shall not exceed the Term Loan Facility and
(ii) the aggregate Outstanding Amount of the Term Loans of any Lender shall not
exceed such Lender’s Term Loan Commitment. Each Term Loan Borrowing shall
consist of Term Loans made simultaneously by the Term Loan Lenders in accordance
with their respective Applicable Percentage of the Term Loan Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. Term Loan Commitments in effect on the Closing Date and not
drawn on the Closing Date shall expire immediately after such date.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period for the Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (iii) if such Revolving Credit Loan is to be made
in an Alternative Currency, the aggregate Outstanding Amounts of all Revolving
Credit Loans and Letters of Credit denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit, and (iv) the outstanding amount of
the Revolving Credit Loans shall not exceed the Revolving Credit Facility.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans, Eurocurrency
Rate Loans denominated in Dollars or an Alternative Currency other than A$ or
BBSY Loans denominated in A$, as further provided herein.

2.02 Borrowings, Conversions and Continuations of the Loans.

(a) Each Term Loan Borrowing, each Revolving Credit Borrowing, each conversion
of Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans or BBSY Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m., New York City time (i) three



--------------------------------------------------------------------------------

Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, (ii) four
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in an Alternative Currency
other than A$ or BBSY Loans denominated in A$ and (iii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurocurrency Rate Loans having an Interest Period other than one,
two, three, or six months or, to the extent available to all Lenders making such
Eurocurrency Rate Loans, one or two weeks or twelve months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by the Administrative Agent not later than 12:00 p.m. New York City
time (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars or
(ii) five Business Days (or six Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
other than A$ or BBSY Loans denominated in A$, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 p.m. New York City time (i) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars or (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies other than A$ or BBSY Loans denominated in A$, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the applicable requested Interest Period referenced in
the above proviso has been consented to by all the Lenders. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or
BBSY Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Borrowing Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Loan Borrowing, a Revolving Credit Borrowing,
a conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans or BBSY Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Loans to be borrowed. If the Borrower fails to specify
a currency in a Borrowing Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Loan in a Borrowing Notice for Dollar Loans or if the Borrower fails to give a
timely notice requesting a conversion or continuation of Dollar Loans, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans or BBSY Loans, as
applicable, in their original currency with an Interest Period of one month. Any
such



--------------------------------------------------------------------------------

automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans or BBSY Loans, as the case may be. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans or BBSY
Loans, as applicable, in any such Borrowing Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Term Loan Borrowing or a Revolving
Credit Borrowing, each applicable Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 2:00 p.m., New York
City time, in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Borrowing Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Borrowing Notice with respect to a
Revolving Credit Borrowing denominated in Dollars is given by the Borrower and
there are L/C Advances outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any Unreimbursed
Amounts in respect thereof, and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan or BBSY Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Loan or BBSY Loan, as applicable. During the existence of
an Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans or BBSY Loans (whether in Dollars or any Alternative
Currency) if the Required Lenders or the Administrative Agent so notify the
Borrower.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans or BBSY Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twenty (20) Interest Periods in effect hereunder.



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any Subsidiary and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (x) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Revolving Credit
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (y) if such Letter of Credit may be drawn in an
Alternative Currency, the aggregate Outstanding Amounts of all Revolving Credit
Loans and Letters of Credit denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (z) the outstanding amount of the
Revolving Credit Loans shall not exceed the Revolving Credit Facility. Each
request by the Borrower or any Subsidiary for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii) or an agreement by the Borrower to Cash
Collateralize such Letter of Credit in the same manner as set forth in 2.03(g),
and except with respect to Bank Guarantees, the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

(B) except with respect to Bank Guarantees, the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
all the Revolving Credit Lenders have approved such expiry date;



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(D) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder or any provisions for automatic
extension of its expiry date;

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
obligations of such Defaulting Lender have been fully reallocated to the
non-Defaulting Lenders pursuant to Section 2.18(c) or the L/C Issuer has entered
into arrangements satisfactory to it (such as through the posting of Cash
Collateral) with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender; or

(G) after giving effect to such issuance, the aggregate face amount of Letters
of Credit issued by such L/C Issuer would exceed its L/C Issuance Limit;

(iv) The L/C Issuer and the Borrower shall not amend any Letter of Credit if the
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would not have any obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York City time, at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof (if applicable, in the case of Bank Guarantees); (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of



--------------------------------------------------------------------------------

each Letter of Credit, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Letter of Credit. The Administrative Agent shall promptly notify each Revolving
Credit Lender of the amount of each Letter of Credit issuance and each amendment
with respect to the amount of any Letter of Credit, provided that a failure to
provide such notice shall not affect the obligations of each Revolving Credit
Lender to purchase participations in each Letter of Credit as provided in this
Agreement.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a)), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the applicable L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit. Notwithstanding the
foregoing, if such Auto-Reinstatement Letter of Credit permits the applicable
L/C Issuer to decline to reinstate all or any portion of the stated amount
thereof after a drawing thereunder by giving notice of such non-reinstatement
within a specified number of days after such drawing (the “Non-Reinstatement
Deadline”), the applicable L/C Issuer shall not permit such reinstatement if it
has received a notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Reinstatement Deadline from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in



--------------------------------------------------------------------------------

Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the
applicable L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Dollars, the Borrower shall reimburse the L/C Issuer in Dollars.
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the L/C Issuer in such Alternative Currency, unless
(A) the L/C Issuer (at its option) shall have specified in such notice that
reimbursement in Dollars is preferred and the Borrower does not make payment in
the applicable Alternative Currency on the Honor Date, in which case the
Borrower shall reimburse the L/C Issuer in Dollars, or (B) otherwise, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. The Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency on the date on which the Borrower
receives notice of any payment by the L/C Issuer under a Letter of Credit, if
the Borrower receives notice by 12:00 p.m., New York City time for payments in
Dollars or by the Applicable Time for payments in Alternative Currencies, or on
the next Business Day if notice is not received by such time (each such date, an
“Honor Date”). If the Borrower fails to so reimburse the L/C Issuer by the time
set forth in the preceding sentence, the applicable L/C Issuer shall promptly
notify the Administrative Agent of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars or in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”). The Administrative Agent
shall promptly notify each Revolving Credit Lender thereof and of the amount of
such Revolving Credit Lender’s Applicable Percentage thereof. Any notice given
by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that



--------------------------------------------------------------------------------

so makes funds available shall be deemed to have made a Base Rate Loan of a
Revolving Credit Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not repaid or fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at (A) the rate applicable to Base Rate Loans from the
Honor Date to the date reimbursement is required pursuant to Section 2.03(c)(i)
and (B) thereafter, the Default Rate. Each Revolving Credit Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Borrowing Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive, absent
manifest error.



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive Payment in Full and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff or defense to payment that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any Lender,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, except to the extent
caused by the L/C Issuer’s gross negligence or willful misconduct;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as the L/C Issuer shall have determined
in the absence of gross negligence or willful misconduct, in good faith and in
accordance with the standard of care specified in the Uniform Commercial Code of
the State of New York, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with such Letter of Credit;



--------------------------------------------------------------------------------

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other action taken or omitted to be taken by the L/C Issuer under or in
connection with any Letter of Credit or the related drafts or documents, whether
or not similar to any of the foregoing, if done in the absence of gross
negligence or willful misconduct, in good faith and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Notwithstanding anything to the contrary herein, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary or transferee of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.



--------------------------------------------------------------------------------

(g) Cash Collateral. If any L/C Obligation (x) has a stated maturity date or an
expiration date that extends beyond the Revolving Credit Facility Maturity Date
or has no stated expiry or maturity date, or (y) provides for automatic
extensions of the stated maturity date or the expiration date thereof, in each
case, beyond the Revolving Credit Facility Maturity Date, then the Borrower
shall Cash Collateralize any portion of such Letter of Credit that remains
outstanding 15 days prior to the Revolving Credit Facility Maturity Date (or
such shorter time as the Administrative Agent and any applicable L/C Issuer
shall agree).

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), with respect to Letters
of Credit other than Bank Guarantees, the rules of the ISP shall apply to each
standby Letter of Credit and the rules of the UCP shall apply to each commercial
Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage for the Revolving Credit Facility a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit issued on behalf of the
Borrower equal to the Applicable Rate for Eurocurrency Rate Loans times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit issued on behalf of the Borrower, the amount of such Letter
of Credit shall be determined in accordance with Section 1.08. The Letter of
Credit Fees shall be (x) computed on a quarterly basis in arrears and (y) due
and payable on the first Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each such Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit at the rate of
0.125% per annum on the face amount drawn under each Letter of Credit, computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears (any such fronting fee, a
“Fronting Fee”). Fronting Fees shall be due and payable on the first Business
Day of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit or bank guarantees, as
applicable, as from time to time in effect. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.

(m) Additional L/C Issuer. Any Person permitted to become an L/C Issuer pursuant
to the definition of L/C Issuer may become an L/C Issuer under this Agreement
with the obligations, rights, powers and privileges of an L/C Issuer hereunder
by executing a joinder, in a form reasonably satisfactory to (and acknowledged
and accepted by) the Administrative Agent, indicating such Lender’s L/C Issuance
Limit and, upon the execution and delivery of any such joinder, such Lender
shall be an L/C Issuer for all purposes hereof.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate principal amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, (ii) the total Outstanding Amount of
the Revolving Credit Loans, plus the total Outstanding Amount of all L/C
Obligations, plus the total Outstanding Amount of all Swing Line Loans shall not
exceed the Revolving Credit Facility, and (iii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations at such time, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Revolving Credit Commitment, and provided
further that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Swingline Daily Floating Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the



--------------------------------------------------------------------------------

product of such Revolving Credit Lender’s Applicable Percentage times the amount
of such Swing Line Loan. Notwithstanding anything contained herein to the
contrary, the Swingline Lender shall be under no obligation to make a Swing Line
Loan if, at such time, a Lender is in default of its obligations to fund under
Section 2.04(c) or any Lender is a Defaulting Lender hereunder, unless the
obligations of such Defaulting Lender have been fully reallocated to the
non-Defaulting Lenders pursuant to Section 2.18(c) or the Swing Line Lender has
entered into arrangements (such as through the posting of Cash Collateral)
satisfactory to it with the Borrower or such Lender to eliminate the Swing Line
Lender’s risk with respect to such Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m., New
York City time on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m., New York City
time, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may, and in any event on the 10th Business Day
after any such Swing Line Loan is made, shall request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding or, in the case of any request given with respect to Swing Line
Loans which have been outstanding for 10 Business Days, the amount of such
outstanding Swing Line Loans; provided that such Loans may, and upon the
Borrower’s request shall, be made as Eurocurrency Rate Loans if a Eurocurrency
Rate Loan could otherwise be made pursuant to Section 2.02. Such request shall
be made in writing (which written request shall be deemed to be a Borrowing
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans or Eurocurrency Rate Loans, but subject
to the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Borrowing



--------------------------------------------------------------------------------

Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Borrowing Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m., New York City time, on the day specified in such Borrowing Notice,
whereupon, subject to Section 2.04(c)(ii), each such Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan (or
Eurocurrency Rate Loan, if applicable) to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive, absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive Payment in Full and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments and Commitment Reductions.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans, as
applicable, in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time (or such other later time which is acceptable to
the Administrative Agent), (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans or BBSY Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies other than A$ or any prepayment
of BBSY Loans denominated in A$ shall be in a minimum principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, the entire amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans or BBSY Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that any such notice may be contingent upon the
consummation of a refinancing and such notice may otherwise be extended or
revoked, in each



--------------------------------------------------------------------------------

case, with the requirements of Section 3.05 to apply to any failure of the
contingency to occur and any such extension or revocation. Any prepayment of a
Eurocurrency Rate Loan or BBSY Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 2.05(d) and Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the scheduled repayment of
installments thereof as the Borrower shall direct, and each prepayment of Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., New York City time (or such other later time
which is acceptable to the Swing Line Lender and the Administrative Agent) on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of the Dollar Equivalent of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If the Administrative Agent notifies the Borrower at any time that the
Dollar Equivalent of the Total Outstandings at such time exceeds an amount equal
to 105% of the Aggregate Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall prepay Loans and/or shall
Cash Collateralize the L/C Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.03(g), the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless, after the prepayment of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the incremental effects of further exchange rate fluctuations if
the Dollar Equivalent of the Total Outstandings at such time less the amount of
Cash Collateral held by the Administrative Agent for L/C Obligations exceeds an
amount equal to 105% of the Aggregate Commitments then in effect.

(d) If the Administrative Agent notifies the Borrower at any time that the total
Outstanding Amount denominated in Alternative Currencies under the Revolving
Credit Facility at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay Loans and/or shall Cash Collateralize
the L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect; provided, however, that, subject
to the provisions of Section 2.03(g), the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(d) unless, after
giving effect to the prepayment of the Revolving Credit Loans, the total
Outstanding Amount denominated in Alternative Currencies under the Revolving
Credit Facility at such time exceed 100% of the Alternative Currency Sublimit.



--------------------------------------------------------------------------------

(e) Promptly following the consummation of any Asset Sale pursuant to clause
(a) of the definition thereof by the Borrower or a Restricted Subsidiary, or in
the case of a Specified Asset Sale, a Domestic Unrestricted Subsidiary or
Domestic Joint Venture that results in the amount of Cumulative Retained Asset
Sale Net Proceeds (as of the date of such receipt) exceeding $500,000,000 (such
excess amount, the “Excess Proceeds”), the Borrower shall (1) first, make (or
cause to be made) a prepayment of the Term Loans as specified in
Section 2.05(e)(iii) below in an amount equal to the lesser of (x) 100% of such
Excess Proceeds and (y) the aggregate principal amount of the Term Loans then
outstanding and (2) second, when no Term Loans remain outstanding, permanently
reduce the Revolving Credit Commitments (x) if the amount of outstanding
Revolving Credit Commitments exceeds the Principal Property Cap as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), by an amount equal to the lesser of (I) 100% of such Excess Proceeds minus
any amount of such Excess Proceeds which were applied pursuant to clause
(1) above, if any, and (II) an amount sufficient to cause the remaining
Revolving Credit Commitments not to exceed the Principal Property Cap as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) and (y) if the amount of outstanding Revolving Credit
Commitments is less than or equal to the Principal Property Cap as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b) (including by virtue of any contemporaneous payment made pursuant to clause
2(x)(II) above), by an amount equal to 25% of such Excess Proceeds minus any
amount of such Excess Proceeds which were applied pursuant to clause (1) or
clause (2)(x)(II) above (collectively, the “Asset Sale Sweep Provisions”), if
any, in each case subject to the following:

(i) If prior to the date of any such required prepayment, the Borrower notifies
the Administrative Agent in writing of (A) its and/or its Restricted
Subsidiary’s intention to reinvest the Excess Proceeds of any Asset Sale in
assets used or useful in the business of the Borrower or some or all of its
Subsidiaries or Joint Ventures (including by way of any Permitted Acquisition)
or (B) its Unrestricted Subsidiary’s or Joint Venture’s intention to reinvest
the Excess Proceeds of its Specified Asset Sale in assets used or useful in the
business of such Unrestricted Subsidiary or Joint Venture, as applicable, and
certifies in such notice that no Event of Default then exists, then the Borrower
shall not be required to make a prepayment or permanently reduce the Revolving
Credit Commitments to the extent (x) the Excess Proceeds are so reinvested
within 365 days following receipt thereof by the Borrower, such Joint Venture
and/or such Subsidiary, or (y) if the Borrower, such Joint Venture and/or
Subsidiary, as applicable, has committed in writing to so reinvest such Excess
Proceeds during such 365-day period, such Excess Proceeds are so reinvested
within 180 days after the expiration of such 365-day period; provided that, to
the extent such Excess Proceeds have not been so reinvested prior to the
expiration of the applicable period, the Borrower shall promptly prepay the
outstanding Term Loans and/or permanently reduce the Revolving Credit
Commitments, as applicable, after the expiration of such period in an amount
equal to the amount required by the Asset Sale Sweep Provisions where, subject
to Section 2.05(e)(v), the amount of Excess Proceeds for such purposes shall be
the amount of Excess Proceeds not reinvested as set forth above; provided,



--------------------------------------------------------------------------------

further that, if such Asset Sale includes a Disposition of any Collateral, the
assets in which the portion of Excess Proceeds derived from such Collateral are
so reinvested as set forth above shall be reinvested in assets of one or more
Loan Parties and the applicable Loan Party shall comply with Section 6.16 with
respect to such assets as if such assets were acquired on the date of such
reinvestment.

(ii) Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(iii) Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(e) shall be applied to the scheduled repayment of installments
thereof in direct order of maturity and shall be paid to the Term Loan Lenders
in accordance with their respective Applicable Percentages of each Term Loan
Facility.

(iv) If, as a result of a reduction of the Revolving Credit Commitments pursuant
to the application of the Asset Sale Sweep Provisions, the Total Revolving
Credit Outstandings exceed the Revolving Credit Commitments as so reduced, the
Revolving Loans and/or Swing Line Loans shall be repaid within three Business
Days of such reduction of the Revolving Credit Commitments to the extent of such
excess; provided that if the aggregate principal amount of Revolving Loans and
Swing Line Loans then outstanding is less than the amount of such excess
(because L/C Obligations constitute a portion thereof), the Borrower shall,
within three Business Days of such event, Cash Collateralize any Letters of
Credit using the remaining excess.

(v) With respect to any requirement to repay the Term Loans or permanently
reduce the Revolving Credit Commitments with respect to any Excess Proceeds, the
amount of any such repayments or permanent reductions to the Revolving Credit
Commitments required to be made shall be reduced by an amount equal to the sum
of the amount of (A) any voluntary repayments of the Term Loans made with such
Net Proceeds from the relevant Asset Sale and (B) permanent reductions of the
Revolving Credit Commitments in an amount not to exceed (1) the Net Proceeds
from such Asset Sale minus (2) the amount of any such voluntary prepayments, in
each case, made since the date of the determination of such Excess Proceeds (it
being understood and agreed that this provision applies only after Excess
Proceeds have been determined to exist and shall not be duplicative of clause
(c) of the definition of Cumulative Retained Asset Sale Net Proceeds which only
applies in calculating the amount of Cumulative Retained Asset Sale Net
Proceeds).

(vi) Upon any reduction of the Revolving Credit Commitments pursuant to this
Section 2.05(e), the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Percentage (in respect of the
Revolving Credit Facility) of such reduction amount. All fees and amounts under
this Agreement in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.

(f) If, as of the date when the most recent fiscal period for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01, Cumulative



--------------------------------------------------------------------------------

Impairment Charges as of the last day of such most recently ended fiscal period
exceed $3,000,000,000 (such excess amount, the “Excess Impairment Charges”), the
Revolving Credit Commitments shall be permanently reduced by an amount equal to
15% of the Excess Impairment Charges within 30 days of the date of delivery of
such financial statements. If, as a result of a reduction of the Revolving
Credit Commitments pursuant to this Section 2.05(f), the Total Revolving Credit
Outstandings exceed the Revolving Credit Commitments as so reduced, the
Revolving Loans and/or Swing Line Loans shall be repaid within three business
days of such reduction in Revolving Credit Commitments to the extent of such
excess; provided that if the aggregate principal amount of Revolving Loans and
Swing Line Loans then outstanding is less than the amount of such excess
(because L/C Obligations constitute a portion thereof), the Borrower shall
within three Business Days of such event Cash Collateralize any Letters of
Credit. Upon any reduction of the Revolving Credit Commitments pursuant to this
Section 2.05(f), the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Percentage (in respect of the
Revolving Credit Facility) of such reduction amount. All fees and other amounts
under this Agreement in respect of the Revolving Credit Facility accrued until
the effective date of any termination of the Revolving Credit Facility shall be
paid on the effective date of such termination.

2.06 Optional Termination or Reduction of Revolving Credit Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments, the Alternative Currency Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Commitments, the Alternative Currency Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., New York City time, three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction with respect to the Revolving Credit Commitments shall be in
an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the total Outstanding Amount under the Revolving Credit Facility
would exceed the Aggregate Commitments under the Revolving Credit Facility. The
Administrative Agent will promptly notify the Lenders of any such notice of the
foregoing, and any such notice may be contingent upon the consummation of a
refinancing and such notice may otherwise be extended or revoked. The amount of
any such Revolving Credit Commitments reduction shall not be applied to the
Alternative Currency Sublimit or Swing Line Sublimit, in each case, unless
specified by the Borrower.

(b) Application of Commitment Reductions; Payment of Fees. Upon any reduction of
the Revolving Credit Commitments, the Revolving Credit Commitment of each
Revolving Credit Lender shall be reduced by such Lender’s Applicable Percentage
(in respect of the Revolving Credit Facility) of such reduction amount. All fees
and other amounts under this Agreement in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Loan Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates (or, if
any such date is not a Business Day, the immediately preceding Business Day) and
in an amount equivalent to the percentage set forth opposite such date of the
Total Term Loan Outstandings on the Closing Date (after giving effect to any
Borrowing of the Term Loans on such date):

 

Date

   Amount  

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

Maturity Date

     93.25 % 



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Term Loan Facility Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Revolving Credit Facility Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Revolving Credit Facility Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each BBSY Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to BBSY Rate for such Interest Period
plus the Applicable Rate; (iii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Swingline
Daily Floating Rate plus the Applicable Rate.

(b) If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage in respect of the Revolving Credit Facility, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders exceed
the sum of (i) the Outstanding Amount of Revolving Credit Loans (excluding any
Outstanding Amount of Swing Line Loans made to the Borrower) and (ii) the
Outstanding Amount of L/C Obligations of the Borrower, determined as of the last
day of the immediately preceding fiscal quarter. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the first Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in each of the Fee Letters. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans, where the rate of interest is calculated on the basis of the prime
rate, and of Fronting Fees shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All computations of interest
for BBSY Loans shall be made on the basis of a 365-day year and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m., New York City time, on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 3:00 p.m., New York City time, in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans or BBSY Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 2:00 p.m., New York City
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of



--------------------------------------------------------------------------------

the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, and (B) in the case of a payment to be made by the Borrower,
the interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Term Loan or Revolving Credit Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan or Revolving Credit Loan,
to fund its participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



--------------------------------------------------------------------------------

2.13 Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly
provided in this Agreement, each payment (including each prepayment) by the
Borrower on account of principal of and interest on any Term Loans or Revolving
Credit Loans shall be allocated by the Administrative Agent pro rata according
to the respective outstanding principal amounts of such Loans then held by the
respective Lenders. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the applicable Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans or Revolving Credit Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase to a Facility.

(a) Request for Increase. Upon notice (an “Increase Request”) to and approval
(not to be unreasonably withheld or delayed) of the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may, without the consent of any
Lender, from time to time, request an increase in the Revolving Credit Facility
and/or Term Loans (any such increase an “Incremental Commitment”) in aggregate
principal amount, which when added to the aggregate principal amount of the
other Incremental Debt outstanding does not exceed the Incremental Debt Cap;
provided that (i) any such request for an Incremental Commitment shall be in a



--------------------------------------------------------------------------------

minimum amount equal to the lesser of (x) $25,000,000 and (y) the entire amount
that remains available for request under this Section 2.14, and (ii) the
Borrower may make a maximum of five such requests, inclusive of any requests for
Incremental Facilities pursuant to Section 2.15.

(b) Increase Request. Each Increase Request from the Borrower shall set forth
the requested principal amount of the increase, the proposed terms of the
increase and applicable Facility to which the request relates. Incremental
Commitments may be provided by (i) an existing Lender (but no Lender shall be
obligated to provide an Incremental Commitment, nor shall the Borrower have any
obligation to approach any existing Lenders to provide an Incremental
Commitment) or (ii) any other bank, financial institution or investor so long as
any such Person is approved by the Administrative Agent and any other Person who
would have consent rights pursuant to Section 10.06(b) if such bank or other
financial institution was becoming a Lender under the Facility to which such
Incremental Commitment relates. Subject to any such consents being received, any
such bank, financial institution or investor may become a party to this
Agreement by entering into a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.

(c) Closing Date. In connection with any Incremental Commitment, the
Administrative Agent and the Borrower shall determine the effective date (the
“Incremental Commitment Effective Date”). The Administrative Agent shall
promptly notify the Borrower and the Lenders of the principal amount of the
Incremental Commitments and the Incremental Commitment Effective Date.

(d) Conditions to Effectiveness of Increase. The effectiveness of each such
Incremental Commitment, shall be subject to the following conditions: as of the
Incremental Commitment Effective Date, (i) the representations and warranties
contained in Article V (or, in the case of any Incremental Commitment being
requested in connection with a Permitted Acquisition, the Specified
Representations and Acquisition Agreement Representations in the Acquisition
Agreement for such Permitted Acquisition) are true and correct in all material
respects on and as of the Incremental Commitment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (ii) (A) if such Incremental Commitments are being
requested in connection with a Permitted Acquisition, no Event of Default under
Sections 8.01(a), (f), or (g) has occurred or is continuing or would immediately
result therefrom, unless such conditions would not be permitted by applicable
Law (e.g., in an Australian acquisition context), in which case the satisfaction
of such conditions shall not be required, and (B) otherwise, no Default or Event
of Default has occurred or is continuing or would immediately result therefrom.

(e) Effect of Increase. (i) On each Incremental Commitment Effective Date, after
giving effect to any increase to the Revolving Credit Commitments occurring on
such date, the Administrative Agent shall reallocate the outstanding Revolving
Credit Loans and the Revolving Credit Commitments among the Revolving Credit
Lenders to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section. In connection
with any such reallocation the Borrower shall not be required to pay any amounts
that they would otherwise owe under Section 3.05 as a result of such
reallocation. (ii) Any additional



--------------------------------------------------------------------------------

Term Loans shall be made to the Term Loan Lenders participating therein pursuant
to such procedures set forth in Section 2.02. As of the Incremental Commitment
Effective Date, to the extent the Term Loans are increased, the amortization
schedule for the Term Loans set forth in Section 2.07(a) shall be amended to
increase the then-remaining unpaid installments of principal by an aggregate
amount equal to the additional Term Loans being made on such date.

(f) [Reserved].

(g) Amendment. With the consent of the Lenders providing Incremental
Commitments, the Borrower and the Administrative Agent (and without the consent
of the other Lenders), this Agreement may be amended to give effect to the
applicable Incremental Commitment (including, without limitation, to give such
Incremental Commitment the benefits of Section 2.05, as applicable); provided
that the terms of each Incremental Commitment shall be identical to the terms of
the existing Revolving Credit Commitments or Term Loans, as applicable, other
than interest rates and fees (including upfront fees and OID) payable to such
Additional Commitment Lenders (subject to Section 2.14(e)).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

2.15 Incremental Debt.

(a) Request for Incremental Facility. Upon notice (an “Incremental Facility
Request”) to and approval (not to be unreasonably withheld or delayed) of the
Administrative Agent (who shall promptly notify the existing Lenders), the
Borrower may, without the consent of any Lender, request to add one or more new
incremental revolving credit facilities (each an “Incremental Revolving
Facility”) and/or one or more new incremental term loan facilities (each an
“Incremental Term Facility”) (each Incremental Revolving Facility and
Incremental Term Facility, an “Incremental Facility”) in aggregate principal
amount, which when added to the aggregate principal amount of the other
Incremental Debt outstanding does not exceed the Incremental Debt Cap; provided
that (i) any such request for an Incremental Facility shall be in a minimum
amount equal to the lesser of (x) $25,000,000 and (y) the entire amount that
remains available for request under this Section 2.15, (ii) the Borrower may
make a maximum of five such requests, inclusive of any requests for Incremental
Commitments pursuant to Section 2.14, and (iii) unless the Administrative Agent
shall agree otherwise, there shall not be more than three revolving credit
facilities (including the Revolving Credit Facility, any Incremental Revolving
Facilities and any Revolving Refinancing Facilities) in existence at any time
(the “Maximum Number of Revolving Facilities”).

(b) Incremental Facility Request. Each Incremental Facility Request from the
Borrower shall set forth (i) the requested principal amount of the Incremental
Facility, (ii) the proposed terms of the Incremental Facility (including its
interest rate and, if an Incremental Term Facility is being requested,
amortization and any prepayment premiums) and (iii) whether an Incremental
Revolving Facility or Incremental Term Facility is being requested. An
Incremental Facility may be provided by (A) an existing Lender (but no Lender
shall be obligated to provide a commitment in respect of an Incremental
Facility, nor shall the Borrower have any obligation to approach any existing
Lenders to provide a commitment in respect of an Incremental Facility)



--------------------------------------------------------------------------------

or (B) any other Incremental Lender so long as any such Person is approved by
the Administrative Agent and any other Person who would have consent rights
pursuant to Section 10.06(b) if such Incremental Lender was becoming a Revolving
Credit Lender or Term Loan Lender, as applicable. Subject to any such consents
being received and if not already a party hereto, any such Incremental Lender
may become a party to this Agreement by entering into a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent.

(c) Closing Date and Allocations. In connection with any Incremental Facility,
the Administrative Agent and the Borrower shall determine the effective date
(the “Incremental Facility Effective Date”). The Administrative Agent shall
promptly notify the Borrower and the Lenders of the principal amount of the
Incremental Facility and the Incremental Facility Effective Date.

(d) Conditions to Effectiveness of Incremental Facility. The effectiveness of
each Incremental Facility shall be subject to the following conditions:

(i) as of the Incremental Facility Effective Date, (A) the representations and
warranties contained in Article V (or, in the case of any Incremental Facility
being requested in connection with a Permitted Acquisition, the Specified
Representations and Acquisition Agreement Representations in the Acquisition
Agreement for such Permitted Acquisition) are true and correct in all material
respects on and as of the Incremental Commitment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (ii) (A) if such Incremental Facility is being requested
in connection with a Permitted Acquisition, no Event of Default under Sections
8.01(a), (f), or (g) has occurred or is continuing or would immediately result
therefrom, unless such conditions would not be permitted by applicable Law
(e.g., in an Australian acquisition context), in which case the satisfaction of
such conditions shall not be required, and (B) otherwise, no Default or Event of
Default has occurred or is continuing or would immediately result therefrom;

(ii) such Incremental Facility shall have the same guarantees as, and be secured
on a pari passu basis with, the Secured Obligations; provided that, if agreed by
the Borrower and the relevant Incremental Lenders, the Incremental Facility may
be subject to lesser guarantees or be unsecured or less secured, or the Liens
securing the Incremental Facility may rank junior to the Liens securing the
Revolving Credit Facility and Term Loan Facility;

(iii) in the event such Incremental Facility is an Incremental Term Facility,
such Incremental Facility shall (A) have a final maturity no earlier than the
Term Loan Facility Maturity Date, (B) have a weighted average life no shorter
than that of the Term Loan Facility and (C) not have any terms which require it
to be voluntarily or mandatorily prepaid prior to the repayment in full of the
Term Loans, unless accompanied by at least a ratable payment of the Term Loans;

(iv) in the event such Incremental Facility is an Incremental Revolving
Facility, such Incremental Facility shall have a final maturity no earlier than
the Revolving Credit Facility Maturity Date and shall require no amortization or
mandatory commitment reduction prior to the Revolving Credit Facility Maturity
Date, unless accompanied by at least ratable amortization or mandatory
commitment reduction, as applicable, of the Revolving Loans; and



--------------------------------------------------------------------------------

(v) to the extent such terms and documentation for the Incremental Facility are
not substantially consistent with the applicable Loan Documents, they shall be
reasonably satisfactory to the Administrative Agent, unless such terms (A) are
more favorable to the Borrower, taken as a whole, than the Loan Documents in
respect of the Revolving Credit Facility, in the case of an Incremental
Revolving Facility, or the Term Loan Facility, in the case of the Incremental
Term Facility (or the Lenders under the Revolving Credit Facility or Term Loan
Facility, as applicable, receive the benefit of the more restrictive terms,
which, for avoidance of doubt, may be provided to them without their consent),
in each case, as certified by a Responsible Officer of the Borrower in good
faith, (B) concern pricing (including interest rates, rate floors, fees, OID or
other fees), the amortization schedule, commitment reductions, prepayments and
any prepayment premiums applicable to such Incremental Facility or (C) apply
after the applicable Maturity Date.

(e) [Reserved].

(f) Amendment. With the consent of the Lenders providing an Incremental
Facility, the Borrower and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended in a writing (which may be
executed and delivered by the Borrower and the Administrative Agent) to reflect
any changes necessary to give effect to such Incremental Facility in accordance
with its terms (including, without limitation, to give such Incremental Facility
the benefits of Section 2.05, as applicable).

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

2.16 Refinancing Debt.

(a) Refinancing Facility. The Borrower may, without the consent of any Lender,
extend, refinance, renew or replace, in whole or in part, the Loans under any
Facility or the Commitments under any revolving Facility with one or more term
loan facilities (each, a “Refinancing Term Facility”) or one or more revolving
credit facilities (each a “Refinancing Revolving Facility”) not to exceed the
Maximum Number of Revolving Facilities (each Refinancing Term Facility and
Refinancing Revolving Facility, a “Refinancing Facility”); provided that any
such request for an Refinancing Facility shall be in a minimum amount equal to
the lesser of (i) $25,000,000 and (ii) the entire amount of any Facility which
is being extended, refinanced, renewed or replaced under this Section 2.16.

(b) Refinancing Facility Lender. A Refinancing Facility may be provided by
(i) an existing Lender (but no Lender shall be obligated to provide a commitment
in respect of a Refinancing Facility, nor shall the Borrower have any obligation
to approach any existing Lenders to provide a commitment in respect of a
Refinancing Facility) or (ii) any other Refinancing Facility Lender so long as
any such Person is approved by the Administrative Agent and any other Person who
would have consent rights pursuant to Section 10.06(b) if such Refinancing
Facility Lender was becoming a Revolving Credit Lender or Term Loan Lender, as



--------------------------------------------------------------------------------

applicable. Subject to any such consents being received and if not already a
party hereto, any such Refinancing Facility Lender may become a party to this
Agreement by entering into a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.

(c) Closing Date. In connection with any Refinancing Facility, the
Administrative Agent and the Borrower shall determine the effective date (the
“Refinancing Facility Effective Date”). The Administrative Agent shall promptly
notify the Borrower and the Lenders of the principal amount of the Refinancing
Facility and the Refinancing Facility Effective Date.

(d) Conditions to Effectiveness of Refinancing Facility. The effectiveness of
each Refinancing Facility shall be subject to the following conditions:

(i) the aggregate principal amount (or accreted value, if applicable) of any
Refinancing Facility will not exceed the outstanding aggregate principal amount
(or accreted value, if applicable) of any Facility which it is extending,
refinancing, renewing or replacing plus any Permitted Refinancing Increase,
unless such additional principal amount would otherwise be permitted pursuant to
Section 7.03 and, if applicable, Section 7.01;

(ii) such Refinancing Facility shall have the same guarantees as, and be secured
on a pari passu basis with, the Secured Obligations; provided that, if agreed by
the Borrower and the relevant Refinancing Facility Lenders, the Refinancing
Facility may be subject to lesser guarantees or be unsecured or less secured, or
the Liens securing the Refinancing Facility may rank junior to the Liens
securing the Revolving Credit Facility and Term Loan Facility;

(iii) in the event such Refinancing Facility is a Refinancing Term Facility,
such Refinancing Facility (A) shall have (1) a final maturity no earlier than
the Term Loan Facility Maturity Date and (2) a weighted average life no shorter
than that of the Term Loan Facility and (B) shall not have any terms which
require it to be voluntarily or mandatorily prepaid prior to the repayment in
full of the Term Loans, unless accompanied by at least a ratable payment of the
Term Loans;

(iv) in the event such Refinancing Facility is a Refinancing Revolving Facility,
such Refinancing Facility shall have a final maturity no earlier than the
Revolving Credit Facility Maturity Date and shall require no amortization or
mandatory commitment reduction prior to the Revolving Credit Facility Maturity
Date, unless accompanied by at least ratable amortization or mandatory
commitment reduction, as applicable, of the Revolving Loans; and

(v) to the extent such terms and documentation for the Refinancing Facility are
not substantially consistent with the applicable Loan Documents, they shall be
reasonably satisfactory to the Administrative Agent, unless such terms (A) are
more favorable to the Borrower, taken as a whole, than the Loan Documents in
respect of the Revolving Credit Facility, in the case of an Incremental
Revolving Facility, or the Term Loan Facility, in the case of the Incremental
Term Facility (or the Lenders under the Revolving Credit Facility or Term Loan
Facility, as applicable, receive the benefit of the more restrictive terms,
which, for avoidance of doubt, may be provided to them without their consent),
in each case, as certified by a Responsible Officer of the Borrower in good
faith, (B) concern pricing (including interest rates,



--------------------------------------------------------------------------------

rate floors, fees, OID or other fees), the amortization schedule, commitment
reductions, prepayments and any prepayment premiums applicable to such
Refinancing Facility or (C) apply after the Maturity Date.

(e) Amendment. With the consent of the Lenders providing a Refinancing Facility,
the Borrower and the Administrative Agent (and without the consent of the other
Lenders), this Agreement shall be amended in a writing (which may be executed
and delivered by the Borrower and the Administrative Agent) to reflect any
changes necessary to give effect to such Refinancing Facility in accordance with
its terms (including, without limitation, to give such Refinancing Facility the
benefits of Section 2.05, as applicable).

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

2.17 Cash Collateral.

(a) Sections 2.03, 2.04, 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of Sections
2.03, 2.04, 2.05 and 8.02(c), “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders (including, the Swing Line Lender), as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. For avoidance of doubt, to
the extent that any other Person may have a superior or equal claim, by virtue
of an intercreditor arrangement, tag along right or any other term in any other
document or instrument, to share in any Cash Collateral or other credit support
provided pursuant to any of the aforementioned sections of this Agreement, the
L/C Issuer, Swing Line Lender or Administrative Agent, as applicable, may take
such provisions into account in determining whether Cash Collateral or other
credit support is satisfactory. Cash Collateral shall be maintained in blocked
deposit accounts at the Administrative Agent.

(b) Notwithstanding anything to the contrary contained in this Agreement,
(i) Cash Collateral or other credit support (and proceeds thereof) provided by
any Defaulting Lender pursuant to Sections 2.03 or 2.04 to support the
obligations of such Lender in respect of Letters of Credit or Swing Line Loans
shall be held and applied, first, to fund the L/C Advances of such Lender, such
Lender’s funding of participations in Swing Line Loans, or such Lender’s
Applicable Percentage of Revolving Credit Loans that are Base Rate Loans that
are used to repay Unreimbursed Amounts, L/C Advances or Swing Line Loans with
respect to which such collateral or other credit support was provided, as
applicable, and, second, to fund any interest accrued for the benefit of the L/C
Issuer or Swing Line Lender pursuant to Sections 2.03(c)(vi) and 2.04(c)(iii)
allocable to such Lender, and (ii) Cash Collateral and other credit support (and
proceeds thereof) otherwise provided by or on behalf of any Loan Party under
Sections 2.03, 2.04, 2.05(c) or 8.02(c) to support L/C Obligations or Swing Line
Loans shall be held and



--------------------------------------------------------------------------------

applied, first, to the satisfaction of the specific L/C Obligations, Swing Line
Loans or obligations to fund participations therein of the applicable Defaulting
Lender for which the Cash Collateral or other credit support was so provided
and, second, if remedies under Section 8.02 shall have been exercised, to the
application of such collateral or other credit support (or proceeds thereof) to
any other Secured Obligations in accordance with Section 8.04.

(c) Cash Collateral and other credit support (or a portion thereof as provided
in clause (2) below) provided under Sections 2.03 or 2.04 in connection with any
Lender’s status as a Defaulting Lender shall be released to the Person that
provided such collateral or other credit support (except as the L/C Issuer,
Swing Line Lender and the Person providing such collateral or other credit
support may agree otherwise (as applicable)) promptly following the earlier to
occur of (A) the termination of such Lender’s status as a Defaulting Lender or
(B) the L/C Issuer’s or Swing Line Lender’s (as applicable) good faith
determination, (1) in the case of such Cash Collateral or other credit support
provided by or on behalf a Defaulting Lender, that there remain outstanding no
L/C Obligations or Swing Line Loans, as applicable, as to which it has actual or
potential fronting exposure in relation to such Lender as to which it desires to
maintain Cash Collateral or other credit support and (2) in the case of such
Cash Collateral or other credit support provided by or on behalf of a Loan
Party, that the outstanding L/C Obligations or Swing Line Loans, as applicable,
as to which it has actual or potential fronting exposure in relation to such
Lender are less than the value of such Cash Collateral or other credit support
provided (such release to be provided upon reasonable request from the Borrower
to the Administrative Agent and only to the extent of the excess amount of Cash
Collateral or other credit support provided); subject, however, to the
additional condition that, as to any such collateral or other credit support
provided by or on behalf of a Loan Party, no Default or Event of Default shall
then have occurred and be continuing.

2.18 Defaulting Lenders. Notwithstanding anything contained in this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Reallocation of Loan Payments. Any payment or prepayment (i) of any portion
of the principal amount of Loans of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VIII or otherwise) shall be applied,
first, to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding, until such time as the Outstanding Amount of Revolving Credit Loans
of each Lender shall equal its pro rata share thereof based on its Applicable
Percentage (without giving effect to Section 2.18(c)), ratably to the Lenders in
accordance with their Applicable Percentages of Loans being repaid or prepaid,
second, to the then outstanding amounts (including interest thereon) owed under
the terms hereof by such Defaulting Lender to the Administrative Agent or (to
the extent the Administrative Agent has received notice thereof) to any other
Lender, ratably to the Persons entitled thereto, third, to the posting of Cash
Collateral in respect of its Applicable Percentage of L/C Obligations and Swing
Line Loans, ratably to the L/C Issuer and Swing Line Lender in accordance with
their respective applicable fronting exposures, and fourth, the balance, if any,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction, and (ii) of any other amounts thereafter received by the
Administrative Agent for the account of such Defaulting Lender (including
amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 10.08) to have been paid to such Defaulting Lender and
applied on



--------------------------------------------------------------------------------

behalf of such Defaulting Lender, first, to the liabilities above referred to in
item second of clause (i) above, second, to the matters above referred to in
item third of clause (i) above, and third, the balance, if any, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.
Any of such amounts as are reallocated pursuant to this Section 2.18(a) that are
payable or paid (including pursuant to Section 10.08) to such Defaulting Lender
shall be deemed paid to such Defaulting Lender and applied by the Administrative
Agent on behalf of such Defaulting Lender, and each Lender hereby irrevocably
consents thereto.

(b) Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee on the unused portion of its Commitment pursuant to
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender in respect of its
unused Commitment) and (ii) shall not be entitled to receive any Letter of
Credit Fees pursuant to Section 2.03(i) for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender). If any Defaulting Lender’s L/C Obligations are neither cash
collateralized nor reallocated pursuant to this Section 2.18, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all fees payable to such Defaulting Lender under Section 2.03 shall be payable
to the L/C Issuer until such L/C Obligations are cash collateralized or
reallocated.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of such
Defaulting Lender in either the numerator or the denominator; provided, that, in
all cases, the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans shall not exceed
the positive difference, if any, between (1) the Commitment of such
non-Defaulting Lender and (2) the aggregate Outstanding Amount of the Revolving
Credit Loans of such Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all other L/C Obligations (prior to giving effect to such
reallocation), plus such Lender’s Applicable Percentage of the Outstanding
Amount of all other Swing Line Loans (prior to giving effect to such
reallocation). For avoidance of doubt, this Section 2.18(c) will operate for the
benefit of the L/C Issuer and the Swing Line Lender notwithstanding the fact
that a Letter of Credit is issued or a Swing Line Loan is made at the time that
one or more Defaulting Lenders exist hereunder (regardless of whether the L/C
Issuer or the Swing Line Lender has notice thereof). Notwithstanding any
provision contained herein to the contrary, during any period in which a Default
or Event of Default has occurred and is continuing the provisions of this
Section 2.18(c) shall not apply.

A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or Swing Line Loans or other
amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided



--------------------------------------------------------------------------------

in this Agreement), (ii) the Administrative Agent and each of the Borrower shall
have received a certification by such Defaulting Lender of its ability and
intent to comply with the provisions of this Agreement going forward, and
(iii) each of (w) the Administrative Agent, (x) the L/C Issuer, (y) the Swing
Line Lender and any other Lender as to which a delinquent obligation was owed,
and (z) the Borrower, shall have determined (and notified the Administrative
Agent) that they are satisfied, in their sole discretion, that such Defaulting
Lender intends to continue to perform its obligations as a Lender hereunder and
has all approvals required to enable it, to continue to perform its obligations
as a Lender hereunder. No reference in this subsection to an event being “cured”
shall by itself preclude any claim by any Person against any Lender that becomes
a Defaulting Lender for such damages as may otherwise be available to such
Person arising from any failure to fund or pay any amount when due hereunder or
from any other event that gave rise to such Lender’s status as a Defaulting
Lender.

2.19 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and its Subsidiaries may at any time and from time to time purchase
Term Loans, Incremental Term Loans and Refinancing Term Loans by conducting
reverse Dutch auctions (each, an “Auction”) (each Auction to be managed
exclusively by the Administrative Agent or another investment bank of recognized
standing elected by the Borrower following consultation with the Administrative
Agent in accordance with the Auction Procedures (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time of the purchase of any Term Loans, Incremental Term Loans and Refinancing
Term Loans in connection with any Auction;

(ii) the maximum principal amount (calculated on the face amount thereof) of all
Term Loans, Incremental Term Loans and Refinancing Term Loans that the Borrower
purchases in any such Auction shall be no less than $1 million and whole
increments of $500,000 in excess thereof (unless another amount is agreed to by
the Administrative Agent and Auction Manager);

(iii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans, Incremental Term Loans and Refinancing Term Loans so purchased
by the Borrower or its Subsidiaries shall automatically be cancelled and retired
by them on the settlement date of the relevant purchase (and may not be resold);

(iv) the Borrower will promptly advise the Administrative Agent of the total
amount of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries and the Administrative Agent is
authorized to make appropriate entries in the Register to reflect such
cancellation and retirement; and

(v) no more than one Auction may be ongoing at any one time.

(b) The Borrower shall have no liability to any Lender for any termination of
the respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of



--------------------------------------------------------------------------------

purchase of Term Loans, Incremental Term Loans or Refinancing Term Loans
pursuant to the respective Auction, and any such failure shall not result in any
Default hereunder. With respect to all purchases of Term Loans, Incremental Term
Loans and Refinancing Term Loans made by the Borrower pursuant to this
Section 2.19, (i) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans,
Incremental Term Loans and Refinancing Term Loans up to the settlement date of
such purchase and (ii) such purchases (and the payments made by the Borrower or
its Subsidiaries and the cancellation of the purchased Term Loans, Incremental
Term Loans or Refinancing Loans, in each case, in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.05 or 2.07.

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05, 2.07, 2.12, 2.13 and 10.06, it being understood and
acknowledged that purchases of the Term Loans, Incremental Term Loans and
Refinancing Term Loans by the Borrower or its Subsidiaries contemplated by this
Section 2.19 shall not constitute Investments by the Borrower) that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.19. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.

2.20 Open Market Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and its Subsidiaries may at any time and from time to time make open
market purchases of Term Loans, Incremental Term Loans and Refinancing Term
Loans (each, an “Open Market Purchase”), so long as no Default or Event of
Default shall have occurred and be continuing on the time of such Open Market
Purchase.

(b) The aggregate principal amount (calculated on the face amount thereof) of
all Term Loans, Incremental Term Loans and Refinancing Term Loans so purchased
by the Borrower or its Subsidiaries shall automatically be cancelled and retired
by them on the settlement date of the relevant purchase (and may not be resold).

(c) The Borrower will promptly advise the Administrative Agent of the total
amount of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries and the Administrative Agent is
authorized to make appropriate entries in the Register to reflect such
cancellation and retirement.

(d) With respect to all purchases of Term Loans, Incremental Term Loans and
Refinancing Term Loans made by the Borrower pursuant to this Section 2.20,
(i) the Borrower or its Subsidiaries shall pay on the settlement date of each
such purchase all accrued and unpaid



--------------------------------------------------------------------------------

interest, if any, on the purchased Term Loans, Incremental Term Loans and
Refinancing Term Loans up to the settlement date of such purchase (except to the
extent otherwise set forth in the relevant purchase document as agreed by the
respective selling Lender) and (ii) such purchases (after the payments made by
the Borrower or its Subsidiaries and the cancellation of the purchased Term
Loans, Incremental Term Loans and Refinancing Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 2.05, or 2.07.

(e) The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 2.05,
2.07, 2.12, 2.13 and 10.06, it being understood and acknowledged that purchases
of the Term Loans, Incremental Term Loans and Refinancing Term Loans by the
Borrower or its Subsidiaries contemplated by this Section 2.20 shall not
constitute Investments by the Borrower or its Subsidiaries) that may otherwise
prohibit any Open Market Purchase by this Section 2.20.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments (as reasonably determined in good faith
by the applicable withholding agent), then (i) the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (after payment of all Indemnified Taxes) the Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made and (ii) if a Loan Party is
the withholding agent, it shall make such deductions and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. Without duplication of any
obligation set forth in subsection (a) above, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, on or with respect to any payment made by or on account of any obligation of
the Borrower under any Loan Document, and any penalties and interest arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the applicable Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law and reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Each Lender that is a “United States person” as defined in section 7701(a)(30)
of the Code that has not otherwise established to the reasonable satisfaction of
the Borrower and Administrative Agent (or, in the case of a Participant
purchasing its participation from a Foreign Lender, to the Lender from which the
related participation shall have been purchased) that it is an exempt recipient
(as defined in section 6049(b)(4) of the Code and the regulations thereunder)
shall deliver to the Borrower and Administrative Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter as prescribed by applicable law or upon the reasonable request
of the Borrower or Administrative Agent), two duly completed and executed copies
of IRS Form W-9.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender holding
any Loan to the Borrower shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), two copies of whichever of the following is applicable or
any subsequent version thereof or successor thereto:

(i) duly completed and executed copies of IRS Form W-8BEN or W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed and executed copies of IRS Form W-8ECI or IRS Form W-8IMY,
as applicable, relating to all payments to be received by such Foreign Lender
hereunder or under any other Loan Document,



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or W-8BEN-E, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

In the event that, pursuant to Section 10.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above, as if it were a Lender, to the Lender from which the related
participation was purchased, and if such Lender is a Foreign Lender, such Lender
shall, promptly upon receipt thereof (but in no event later than the next
scheduled payment under this Agreement) (i) forward such documentation to the
Borrower and the Administrative Agent, together with two duly completed and
executed copies of IRS Form W-8IMY, or (ii) provide the Borrower and the
Administrative Agent with two duly completed and executed copies of IRS Form
W-8IMY certifying that such Lender is a “qualified intermediary.”

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter (including upon the expiration or obsolescence of any
such forms or documents and promptly after the occurrence of any event requiring
a change from the most recent forms previously delivered), such other documents
and forms as would reduce or avoid any Indemnified Taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any



--------------------------------------------------------------------------------

such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.

Notwithstanding the foregoing, no Lender nor any Participant shall be required
to deliver any form or other document under this Section 3.01(e) that it is not
legally entitled to deliver.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer receives a refund with respect to Indemnified Taxes or Other Taxes
paid by the Borrower, which in the reasonable discretion and good faith judgment
of such Administrative Agent, Lender or L/C Issuer is allocable to such payment,
it shall promptly pay such refund to the extent allocable to payment of
Indemnified Taxes or Other Taxes to the Borrower, net of all out-of-pocket
expenses of such Administrative Agent, Lender or L/C Issuer incurred in
obtaining such refund; provided, however, that the Borrower agrees to promptly
return such amount, net of any incremental additional costs, to the applicable
Administrative Agent, Lender or L/C Issuer, as the case may be, if it receives
notice from the applicable Administrative Agent, Lender or L/C Issuer that such
Administrative Agent, Lender or L/C Issuer is required to repay such refund to
the relevant Governmental Authority. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the Administrative Agent, any Lender or the
L/C Issuer be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent, any
Lender or the L/C Issuer in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that as a result of any Change in Law
it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency) or BBSY Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate or BBSY Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or BBSY Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loan to
Eurocurrency Rate Loans, shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case, until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon demand from such Lender
(with a copy to the



--------------------------------------------------------------------------------

Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender,
which it shall do as promptly as possible, that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a BBSY
Loan or a conversion to or continuation thereof that (a) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or the BBSY
Rate for any requested Interest Period with respect to a proposed BBSY Loan
(whether denominated in Dollars or an Alternative Currency), or (b) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or BBSY Rate for any requested Interest Period with
respect to a proposed BBSY Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan or BBSY Loan, as
applicable, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans or BBSY Loans in the affected currency or currencies
shall be suspended and (ii) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the Required Lenders, who agree to so instruct the Administrative
Agent once the circumstances giving rise to the inability ability to determine
rates no longer exist) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or BBSY Loans in the affected currency
or currencies or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e) and (B) the requirements of the Bank of England
and the Financial Services Authority or the European Central Bank reflected in
the Mandatory Cost, other than as set forth below) or the L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than Indemnified Taxes and Other Taxes addressed by Section 3.01 and
Excluded Taxes);



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or the L/C Issuer setting
forth in reasonable detail such increased costs, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be materially disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different Eurocurrency lending office if the making of such designation would
allow the Lender or its Eurocurrency lending office to continue to perform its
obligation to make Eurocurrency Rate Loans or to continue to fund or maintain
Eurocurrency Rate Loans and avoid the need for, or reduce the amount of, such
increased cost.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time, after
submission to the Borrower (with a copy to the Administrative Agent) of a
written request therefor setting forth in reasonable detail the change and the
calculation of such reduced rate of return, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the basis therefor and showing
the calculation thereof in reasonable detail, and



--------------------------------------------------------------------------------

delivered to the Borrower shall be conclusive, absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail. If a Lender fails to give notice 10 Business Days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable within 30 days from receipt of such notice.

(f) Certain Rules Relating to the Payment of Additional Amounts. If any Lender
requests compensation pursuant to this Section 3.04, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, such Lender shall either (A) forego payment of such
additional amount from the Borrower or (B) reasonably afford the Borrower the
opportunity to contest, and reasonably cooperate with the Borrower in
contesting, the imposition of any Indemnified Taxes or Other Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
reasonable and documented attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Borrower in contesting the imposition of
such Indemnified Taxes or Other Taxes or other amounts.



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency or its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (i) use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (B) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender and (ii) promptly inform the
Borrower and Administrative Agent when the circumstances giving rise to the
applicability of such Sections no longer exists. The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 10.13.

3.07 Survival. The Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Closing Date. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
(w) originals, telecopies or electronic copies (followed promptly by originals),
(x) properly executed by a duly authorized officer of the signing Loan Party, if
and as applicable, (y) dated on or before the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and (z) in form and substance reasonably satisfactory to the Administrative
Agent:

(i) executed counterparts of this Agreement from the parties thereto and of the
Guaranty from each of the Guarantors;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) (A) the Pledge Agreement – PIC and (B) the Pledge Agreement – Gib, in each
case, duly executed by each party thereto, together with:

(1) to the extent that any Capital Stock pledged pursuant to either Pledge
Agreement is certificated and required to be delivered thereunder, stock
certificates for such Capital Stock accompanied by undated stock powers or
instruments of transfer executed in blank,

(2) financing statements in form appropriate for filing in the Office of the
Secretary of State of the State of Delaware with respect to the collateral
pledged pursuant to the Pledge Agreement – PIC and the applicable filing office
in the District of Columbia with respect to the Pledge Agreement – Gib in order
to perfect the Liens created under the Security Documents, and

(3) results of recent lien searches (or their equivalent under the Laws of
Gibraltar) with respect to Peabody Investments Corp. and Peabody Holdings
(Gibraltar) Limited in those jurisdictions where such Persons are organized and
the District of Columbia with respect to Peabody Holdings (Gibraltar) Limited;



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of each Loan Party and
each Restricted Subsidiary party to a Loan Document, in each case, as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each officer of each Loan Party or Restricted Subsidiary
executing the Loan Documents to which each Loan Party or Restricted Subsidiary
is a party (which may be substantially in the same form as those items delivered
on the closing date of the Existing Credit Agreement where applicable);

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) the executed opinion of Simpson Thacher & Bartlett LLP, counsel to the
Borrower and special New York counsel to the other Loan Parties, addressed to
the Administrative Agent and each Lender, as to the matters set forth in Exhibit
H-1;

(vii) the executed opinion of in-house counsel to the other Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H-2;

(viii) the executed opinion of Triay Stagnetto Neish, special Gibraltar counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to the matters set forth in Exhibit H-3;

(ix) the executed opinion of Jackson Kelly PLLC, special Indiana counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H-4;

(x) the executed opinion of Thompson Coburn, special Illinois counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H-5;

(xi) a certificate of a Responsible Officer either (A) attaching copies of all
material consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect or (B) stating that no
such consents, licenses or approvals are so required;

(xii) for the Borrower and its Subsidiaries, Audited Financial Statements–2012
for the fiscal year ended December 31, 2012 and unaudited quarterly statements
for each fiscal quarter of 2013 ended at least 45 days prior to the Closing Date
and financial projections through the fiscal year 2018;

(xiii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Section 4.02(a) and (b) have been
satisfied, and (B) that there



--------------------------------------------------------------------------------

has not occurred since December 31, 2012, any event or condition that has had or
would be reasonably expected to have a material adverse change in the business,
assets, operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; and

(xiv) evidence that each of the Fee Letters has been executed and delivered to
the applicable Arranger.

(b) The Administrative Agent shall have received reasonably satisfactory
evidence that all amounts payable in respect of the Existing Credit Agreement
and the 2011 Term Loan Agreement outstanding on the Closing Date (including all
accrued and unpaid interest, fees, expenses, invoiced breakage fees and related
costs and expenses payable under the Existing Credit Agreement and the 2011 Term
Loan Agreement in respect of the period prior to the Closing Date) shall have
been paid in full and all commitments thereunder have been terminated, except
with respect to the Existing Letters of Credit which shall be converted into L/C
Obligations hereunder.

(c) The Organizational Documents of Peabody Investments (Gibraltar) Limited
shall have been validly amended in a manner reasonably satisfactory to the
Administrative Agent to remove restrictions that may interfere with the
enforcement of the pledge of the Capital Stock of Peabody Investments
(Gibraltar) Limited granted in favor of the Administrative Agent pursuant to the
Pledge Agreement – Gib, including, without limitation, any requirement that
special majority approval of the holders of such Capital Stock is required for
the removal of the directors of Peabody Investments (Gibraltar) Limited, any
restriction that precludes the grant or existence of the Lien created pursuant
to the Pledge Agreement – Gib on such pledged Capital Stock, any discretionary
right of the directors of Peabody Investments (Gibraltar) Limited to refuse a
transfer of such pledged Capital Stock in connection with the enforcement of
such pledge and any pre-emptive right of existing holders of such pledged
Capital Stock that would preclude the enforcement of such pledge.

(d) Peabody IC Funding Corp. shall have been released as a guarantor under any
Senior Notes Indenture in which it acts as a guarantor of the obligations
thereunder.

(e) Any fees required to be paid on or before the Closing Date to the
Administrative Agent, the Arrangers or the Lenders under this Agreement, the Fee
Letters or otherwise in connection with the Facilities shall have been paid and,
unless waived by the Administrative Agent, the Arrangers or the Lenders, as
applicable, and to the extent invoiced at least two Business Days prior to the
Closing Date, the Borrower shall have paid all reasonable and documented
expenses of the Arrangers or the Lenders (including the reasonable and
documented fees and expenses of counsel to the Administrative Agent, plus such
additional amounts of such reasonable and documented fees and expenses
(including filing fees in respect of collateral) as shall constitute its
reasonable estimate of such fees and expenses incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(f) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower and
the other Loan Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
that has been requested by the Arrangers at least five Business Days prior to
the Closing Date.



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Term Loans or Revolving Credit Loans to the other Type or a
continuation of Eurocurrency Rate Loans or BBSY Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document required to be furnished at any time thereunder, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result immediately,
from such proposed Credit Extension or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any Change in Law which in the
reasonable opinion of the Administrative Agent, the Required Revolving Lenders
(in the case of any Loans to be denominated in an Alternative Currency) or the
L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would prohibit such Credit Extension to be denominated in
the relevant Alternative Currency.

It is understood, for avoidance of doubt, that each Credit Extension made in
connection with the effectiveness of any Incremental Commitments or Incremental
Facility, the proceeds of which are used to consummate a Permitted Acquisition,
will be subject to the conditions set forth in clauses (a) and (b) only to the
extent specified in Sections 2.14(c) or 2.15(d)(i).

Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Term Loans or Revolving Credit Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) (i) is duly
organized or formed and validly existing and (ii) is in good standing under the
Laws of the jurisdiction of its incorporation or organization, if such legal
concept is applicable in such jurisdiction, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed, and the Borrower
is in good standing (to the extent good standing is an applicable legal concept
in the relevant jurisdiction), under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (a)(ii), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, (a) have
been duly authorized by all necessary corporate or other organizational action
and (b) do not and will not (i) contravene the terms of any of such Person’s
Organizational Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of, any Lien (except for any Liens that may
arise under the Loan Documents) under, or require any payment to be made under
(A) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (B) any
order, injunction, writ or decree of any Governmental Authority to which such
Person or its property is subject or (C) any arbitral award to which such Person
or its property is subject; or (iii) violate any Law binding on such Loan Party,
except in each case referred to in clauses (b)(ii) or (b)(iii) to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization. (a) No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (b) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, except for those approvals, consents,
exemptions, authorizations or other actions which have already been obtained,
taken, given or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable



--------------------------------------------------------------------------------

bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally, general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and an implied covenant of good faith and fair dealing.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements–2012 of the Borrower and its Subsidiaries
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2013 and June 30, 2013 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarters ended on such dates (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of such dates and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the date of the Audited Financial Statements–2012, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d) The financial projections delivered pursuant to Section 4.01(a)(xii) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable in light of the conditions existing
at the time of delivery of such forecasts (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, by
or before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in public filings prior to the date hereof, as to which there is a
reasonable possibility of an adverse determination and that could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. None of the Borrower or any of its Restricted Subsidiaries is
in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.



--------------------------------------------------------------------------------

5.08 Ownership and Identification of Property.

(a) The Borrower and its Restricted Subsidiaries have good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not reasonably be expected to have a Material Adverse
Effect. As of the Amendment Effective Date, with respect to all real property
listed on Schedule 5.08(c): (i) the Borrower and its Restricted Subsidiaries
possess all leasehold interests necessary for the operation of the Mines
currently being operated by each of them and included or purported to be
included in the Collateral pursuant to the Security Documents, except where the
failure to possess such leasehold interests could not reasonably be expected to
have a Material Adverse Effect, (ii) each of their respective rights under the
leases, contracts, rights-of-way and easements necessary for the operation of
such Mines are in full force and effect, except to the extent that failure to
maintain such leases, contracts, rights of way and easements in full force and
effect could not reasonably be expected to have a Material Adverse Effect; and
(iii) each of the Borrower and its Restricted Subsidiaries possesses all
licenses, permits or franchises which are necessary to carry out its business as
presently conducted at any Mine included or purported to be included in the
Collateral pursuant to the Security Documents, except where failure to possess
such licenses, permits or franchises could not, in the aggregate, be reasonably
expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) lists completely and correctly as of the Amendment
Effective Date all Material Real Property fee owned by the Borrower and the
other Loan Parties.

(c) Schedule 5.08(c) lists completely and correctly as of the Amendment
Effective Date all Material Real Property leased by the Borrower and the other
Loan Parties and the lessors thereof.

(d) Schedule 5.08(d) lists completely and correctly as of the Amendment
Effective Date all Principal Property owned or leased by the Borrower or any of
its Subsidiaries.

5.09 Environmental Compliance. Except as disclosed in the Borrower’s most recent
annual and quarterly reports filed with the SEC or on Schedule 5.09, or as
otherwise could not reasonably be expected to have a Material Adverse Effect:

(a) The facilities and properties currently or formerly owned, leased or
operated by the Borrower, or any of its respective Restricted Subsidiaries (the
“Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, or (ii) could reasonably be
expected to give rise to liability under, any applicable Environmental Law.

(b) None of the Borrower, nor any of its respective Restricted Subsidiaries has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding compliance with or liability under
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower, or any of its Restricted Subsidiaries (the “Business”), or any
prior business for which the Borrower has retained liability under any
Environmental Law.



--------------------------------------------------------------------------------

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, or under any of the Properties in violation of, or in
a manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened under any Environmental Law to
which the Borrower, or any of its Restricted Subsidiaries is or, to the
knowledge of the Borrower, will be named as a party or with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other similar
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

(e) There has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of the
Borrower, or any of its Restricted Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under any applicable Environmental Laws.

(f) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws.

(g) The Borrower, and each of its Restricted Subsidiaries has obtained, and is
in compliance with, all Environmental Permits required for the conduct of its
businesses and operations, and the ownership, occupation, operation and use of
its Property, and all such Environmental Permits are in full force and effect.

5.10 Insurance.

(a) The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies which may be Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.

(b) As to any Building located on Material Real Property and constituting
Collateral, all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.

5.11 Taxes. The Borrower and its Restricted Subsidiaries have filed all
applicable US Federal, state, foreign and other material tax returns and reports
required to be filed, and have paid all US Federal, state, foreign and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable (other than those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been



--------------------------------------------------------------------------------

provided in accordance with GAAP), except where failure to do any of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect; no material tax Lien has been filed which would not be permitted under
Section 7.01 and, to the knowledge of the Borrower, no material claim is being
asserted, with respect to any material tax, fee or other charge which could
reasonably be expected to result in a Material Adverse Effect.

5.12 ERISA Compliance. Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:

(a) Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower), and each Foreign Plan is in
material compliance in all respects with the applicable provisions of Laws
applicable to such Foreign Plan.

(b) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; and (iii) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other
information furnished in writing by any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, taken as whole with any other information furnished or publicly
available, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
date when made or delivered; provided that, with respect to any forecast,
projection or other statement regarding future performance, future financial
results or other future developments, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was prepared (it being understood that
any such information is subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, and that no assurance can be
given that the future developments addressed in such information can be
realized).



--------------------------------------------------------------------------------

5.16 Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

5.17 Anti-Corruption; Sanctions; Terrorism Laws.

(a) None of the Borrower, any Restricted Subsidiary nor, to the knowledge of the
Borrower, any director, officer, agent or employee of the Borrower or any
Restricted Subsidiary is (i) a person on the list of “Specially Designated
Nationals and Blocked Persons” or (ii) subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Borrower will not directly or, to the knowledge of
the Borrower, indirectly use the proceeds of the Loans, for the purpose of
financing the activities of any Person subject of any U.S. sanctions
administered by OFAC, except to the extent licensed by OFAC or otherwise not
prohibited to U.S. persons generally.

(b) The Borrower and each Restricted Subsidiary is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA PATRIOT Act
(Title III of Pub. L. 107-56), as amended (the “PATRIOT Act”).

(c) No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Restricted
Subsidiary does not infringe upon any rights held by any other Person except for
any infringement that could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which could reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

5.19 Security Documents.

(a) (i) Each Security Document (other than each Mortgage), when executed and
delivered, is effective to create in favor of the Administrative Agent (for the
benefit of the Lenders), a legal, valid and enforceable security interest in the
Collateral described therein and the Administrative Agent has been authorized
(and is hereby authorized) to make all filings of UCC-1 and as-extracted
collateral financing statements in the appropriate filing office necessary or
desirable to fully perfect its security interest in such Collateral described
therein which can be perfected by filing a UCC-1 financing statement in the
appropriate filing office and (ii) with respect to the security interest created
in the Collateral pursuant to each Security Document (other than each Mortgage),
upon such filings (or, with respect to possessory Collateral, upon the taking of
possession by the Administrative Agent of any such Collateral which may be
perfected by possession), such security interests will, subject to the existence
of non-consensual Liens having priority by operation of law or Liens permitted
by Section 7.01, constitute perfected first-priority Liens on, and security
interests in, all right, title and interest of the debtor party thereto in the
Collateral described therein that can be perfected by filing a UCC-1 or
as-extracted financing statement, as applicable, in the appropriate filing
office or by delivery, in the case of possessory Collateral.

(b) Each of the Mortgages, when executed and delivered, will be effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable lien on the Material Real
Property described therein and such security interests will constitute, upon
such Mortgage being and recorded in the appropriate filing offices, first
priority liens on such Material Real Property, subject only to the existence of
Liens as permitted by Section 7.01.

(c) As of the Amendment Effective Date, there is no Specified Indebtedness
(other than the Secured Obligations constituting Specified Indebtedness) secured
by Liens on Principal Property or Specified Capital Stock and Indebtedness.

5.20 Mines. Schedule 5.20 sets forth a complete and accurate list of all Mines
(including addresses and the owner thereof) owned or operated by the Borrower or
any of its Restricted Subsidiaries as of the Amendment Effective Date and
included or purported to be included in the Collateral pursuant to the Security
Documents.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until Payment in Full, the Borrower shall, and shall (except in the case of the
covenants set forth in Section 6.01, 6.02, and 6.03) cause each of its
respective Restricted Subsidiaries to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2013) a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity



--------------------------------------------------------------------------------

and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP; such consolidated statements shall be audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2013), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail; such consolidated statements shall be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
reporting on such financial statements stating that in performing their audit
nothing came to their attention that caused them to believe the Borrower failed
to comply with the financial covenants set forth in Section 7.11, except as
specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2010), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
shall include detailed computations of the financial covenants;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;



--------------------------------------------------------------------------------

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(e) not later than 60 days after the end of each fiscal year of the Borrower, a
copy of summary projections by the Borrower of the operating budget and cash
flow budget of the Borrower and its Subsidiaries for the succeeding fiscal year,
such projections to be accompanied by a certificate of a Responsible Officer to
the effect that such projections have been prepared based on assumptions
believed by the Borrower to be reasonable (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (c) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (d) the Administrative Agent and the
Arrangers shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Borrower shall
not be under any obligation to mark the Borrower Materials “PUBLIC.” In
connection with the foregoing, each party hereto acknowledges and agrees that
the foregoing provisions are not in derogation of their confidentiality
obligations under Section 10.07.



--------------------------------------------------------------------------------

6.03 Notices. Notify the Administrative Agent:

(a) promptly, of the occurrence of any Default or Event of Default;

(b) promptly, of any event which could reasonably be expected to have a Material
Adverse Effect;

(c) of the occurrence of any ERISA Event that, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, as soon as
possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof;

(d) within 15 days of the Borrower, any Guarantor or Peabody Investments Corp.
changing its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business;

(e) to the extent that there will be a cancellation or material reduction in
amount or material change in coverage for any insurance maintained by the
Borrower or any Guarantor, at least 10 days prior to such cancellation,
reduction or change; and

(f) promptly, as to any Building located on Material Real Property and
constituting Collateral, any redesignation of any such property on which such
Building is located into or out of a special flood hazard area.

Each notice pursuant to clauses (a)-(c) of this Section shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

6.04 Payment of Tax Obligations. Except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Borrower and each of its Restricted Subsidiaries, pay and discharge all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

6.05 Preservation of Existence. Preserve, renew and maintain in full force and
effect its legal existence except in a transaction permitted by Section 7.04.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and material equipment, including Collateral, necessary in
the operation of its business in good working order and condition (ordinary wear
and tear and damage by fire or other casualty or taking by condemnation
excepted), except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.



--------------------------------------------------------------------------------

(b) Keep in full force and effect all of its material leases and other material
contract rights, and all material rights of way, easements and privileges
necessary or appropriate for the proper operation of the Mines being operated by
the Borrower or a Restricted Subsidiary and included or purported to be included
in the Collateral by the Security Documents, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies which may be Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) With respect to any Building located on Material Real Property and
constituting Collateral, the Borrower shall and shall cause each appropriate
Loan Party to (i) maintain fully paid flood hazard insurance on any such
Building that is located in a special flood hazard area, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 and
(ii) furnish to the Administrative Agent an insurance certificate evidencing the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof (or at such other time acceptable to the
Administrative Agent). The Borrower shall cooperate with the Administrative
Agent’s reasonable request for any information reasonably required by the
Administrative Agent to comply with The National Flood Insurance Reform Act of
1994, as amended.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including the PATRIOT Act, OFAC and the FCPA) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which in all material respects full, true and correct entries in conformity with
GAAP shall be made of all material financial transactions and matters involving
the assets and business of the Borrower or such Restricted Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Restricted Subsidiary, as the
case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the



--------------------------------------------------------------------------------

Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Restricted
Subsidiaries, a Responsible Officer is made available to such Lender to discuss
such confidential information to the extent permitted), and to discuss the
business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give the Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions.

6.11 Use of Proceeds. Use the proceeds of the Term Loan Facility and the
Revolving Credit Facility (a) on the Closing Date, to refinance indebtedness
under the Existing Credit Agreement and the 2011 Term Loan Agreement, and to pay
fees and expenses related to such refinancings, and (b) after the Closing Date,
for ongoing working capital, capital expenditures and for other lawful corporate
purposes of the Borrower and its Subsidiaries, including for acquisitions and
for the issuance of Letters of Credit and ordinary course performance guarantees
for the account of the Borrower or any of its Subsidiaries.

6.12 Additional Guarantors. As of the date the Compliance Certificate referred
to in Section 6.02 is required to be delivered, notify the Administrative Agent
of any Restricted Subsidiary that is not a Guarantor and, by virtue of the
definition of Guarantor would be required to be a Guarantor. Within 30 days of
such notification, the Borrower shall cause any such Subsidiary to become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose.

6.13 Unrestricted Subsidiaries. Subject to the exclusions in the proviso in the
definition of “Unrestricted Subsidiary”, any Restricted Subsidiary may be
designated as an Unrestricted Subsidiary and any Unrestricted Subsidiary may be
designated as a Restricted Subsidiary upon delivery to the Administrative Agent
of written notice from the Borrower; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) other than for purposes of designating a Restricted
Subsidiary as an Unrestricted Subsidiary in connection with a Permitted
Securitization Program, immediately after giving effect to such designation, on
a Pro Forma Basis, the Borrower shall be in compliance with Section 7.11. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment under Section 7.02 by the Borrower therein at the date
of designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Restricted Subsidiary existing at such
time.

6.14 Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Section 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, provide, in
the case of the Borrower, to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental or mining site assessment or audit
report for the Properties which are the subject of such default prepared by an
environmental or mining consulting firm reasonably acceptable to the
Administrative Agent and



--------------------------------------------------------------------------------

indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or remedial action in connection with such Properties and the
estimated cost of curing any violation or non-compliance of any Environmental
Law.

6.15 Certain Long Term Liabilities and Environmental Reserves. To the extent
required by GAAP, maintain adequate reserves for (a) future costs associated
with any lung disease claim alleging pneumoconiosis or silicosis or arising out
of exposure or alleged exposure to coal dust or the coal mining environment,
(b) future costs associated with retiree and health care benefits, (c) future
costs associated with reclamation of disturbed acreage, removal of facilities
and other closing costs in connection with closing its mining operations and
(d) future costs associated with other potential environmental liabilities.

6.16 Covenant to Give Security.

(a) Personal Property including IP of New Guarantors. Concurrently with any
Restricted Subsidiary becoming a Guarantor pursuant to Section 6.12 (or a later
date to which the Administrative Agent agrees), cause any such Restricted
Subsidiary to (i) duly execute and deliver to the Administrative Agent
counterparts to the Security Agreement or such other document as the
Administrative Agent shall reasonably deem appropriate for such purpose, (ii) to
the extent that any Capital Stock in, or owned by, such Restricted Subsidiary is
required to be pledged pursuant to the Security Agreement, deliver stock
certificates, if any, representing such Capital Stock accompanied by undated
stock powers or instruments of transfer executed in blank and (iii) to the
extent that any Intellectual Property (as defined in the Security Agreement)
owned by a Loan Party is required to be pledged pursuant to the Security
Agreement but has not been pledged, deliver any supplements to the IP Security
Agreements reasonably requested by the Administrative Agent.

(b) Real Property of New Guarantors.

(i) New Real Property Identification. With respect to any Restricted Subsidiary
becoming a Guarantor pursuant to Section 6.12, concurrently with such Restricted
Subsidiary becoming a Guarantor (or a later date to which the Administrative
Agent agrees), furnish to the Administrative Agent a description of all Material
Real Property fee owned or leased by such Restricted Subsidiary and specify
which, if any, are Principal Properties.

(ii) Material Real Property Mortgages and Flood Insurance. With respect to any
Restricted Subsidiary becoming a Guarantor pursuant to Section 6.12, within the
latest of (x) 90 days of such Restricted Subsidiary becoming a Guarantor,
(y) 225 days after the Amendment Effective Date and (z) a later date to which
the Administrative Agent agrees, cause such Restricted Subsidiary to deliver
(A) executed counterparts of one or more Mortgages on its Material Real Property
in a form appropriate for recording in the applicable recording office, (B) a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Building located on such Material Real
Property and constituting Collateral and, if any such Building is located in
special flood hazard area, (1) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto and (2) evidence of applicable flood insurance as required by
Section 6.07(b)(i) if such Material Real Property constitutes Collateral,
(C) legal



--------------------------------------------------------------------------------

opinions from counsel in such jurisdiction as the Material Real Property is
located, each in form and substance reasonably satisfactory to Administrative
Agent, and (D) payment by the Borrower of all mortgage recording taxes and
related charges required for the recording of such Mortgages.

(iii) Consents Related to Leaseholds Concerning Material Real Property. With
respect to any leasehold interest of any Restricted Subsidiary becoming a
Guarantor pursuant to Section 6.12 that would constitute Material Real Property
but for the need to obtain the consent of another Person (other than the
Borrower or any Controlled Subsidiary) in order to grant a security interest
therein, use commercially reasonable efforts to obtain such consent for the
later of (x) the 120 day period commencing after such entity becomes a Guarantor
and (y) 225 days after the Amendment Effective Date, provided that there shall
be no requirement to pay any sums to the applicable lessor other than customary
legal fees and administrative expenses (it is understood, for avoidance of
doubt, that, without limiting the foregoing obligations of the Borrower set
forth in this Section 6.16(b)(iii), any failure to grant a security interest in
any such leasehold interest as a result of a failure to obtain a consent shall
not be a Default hereunder, and, for avoidance of doubt, the Borrower and its
Restricted Subsidiaries shall no longer be required to use commercially
reasonable efforts to obtain any such consent after such above-mentioned time
period to obtain a consent has elapsed).

(c) Personal Property including IP Acquired by Borrower or Guarantors. Within 30
days of the date on which the Compliance Certificate referred to in Section 6.02
is required to be delivered (or a later date to which the Administrative Agent
agrees), shall, in the case of the Borrower, or cause any such Restricted
Subsidiary otherwise to, (i) to the extent that any Capital Stock in, or owned
by, a Loan Party is required to be pledged pursuant to the Security Agreement
but has not been pledged, deliver stock certificates, if any, representing such
Capital Stock accompanied by undated stock powers or instruments of transfer
executed in blank and execute and deliver to the Administrative Agent
supplements to the Security Agreement or such other document as the
Administrative Agent shall reasonably deem appropriate to pledge any such
Capital Stock and (ii) to the extent that any Intellectual Property (as defined
in the Security Agreement) owned by a Loan Party is required to be pledged
pursuant to the Security Agreement but has not been pledged, deliver any
supplements to the IP Security Agreements reasonably requested by the
Administrative Agent.

(d) Real Property Acquired by Borrower and Guarantors.

(i) New Real Property Identification. As of the date the Compliance Certificate
referred to in Section 6.02 is required to be delivered (or a later date to
which the Administrative Agent agrees), with respect to each Loan Party, notify
the Administrative Agent the acquisition of any Material Real Property fee owned
or leased by such Loan Party.

(ii) Material Real Property Mortgages and Supplements. Within the latest of
(x) 90 days of the notification provided pursuant to Section 6.16(d)(i) (or a
later date to which the Administrative Agent agrees), (y) 225 days after the
Amendment Effective Date and (z) a later date to which the Administrative Agent
agrees, cause such Loan Party to deliver the materials set forth in
Section 6.16(b)(ii) with respect any such newly acquired Material Real Property,
unless, in the judgment of the Administrative Agent, delivery of such materials
is



--------------------------------------------------------------------------------

unnecessary to ensure the Secured Parties benefit from a perfected first
priority security interest in such Material Real Property in favor of the
Administrative Agent and such flood insurance (it is understood that in lieu of
any new Mortgage, mortgage supplements or any other security documents may be
delivered if reasonably acceptable to the Administrative Agent).

(iii) Consents Related to Leaseholds Concerning Material Real Property. With
respect to the acquisition of any leasehold interest by any Restricted
Subsidiary that would constitute Material Real Property but for the need to
obtain the consent of another Person (other than the Borrower or any Controlled
Subsidiary) in order to grant a security interest therein, use commercially
reasonable efforts to obtain such consent for the later of (x) the 120 day
period commencing on the date of the notification provided pursuant to
Section 6.16(d)(i) and (y) 225 days after the Amendment Effective Date, provided
that there shall be no requirement to pay any sums to the applicable lessor
other than customary legal fees and administrative expenses (it is understood,
for avoidance of doubt, that, without limiting the foregoing obligations of the
Borrower set forth in this Section 6.16(d)(iii), any failure to grant a security
interest in any such leasehold interest as a result of a failure to obtain a
consent shall not be a Default hereunder, and, for avoidance of doubt, the
Borrower and its Restricted Subsidiaries shall no longer be required to use
commercially reasonable efforts to obtain any such consent after such
above-mentioned time period to obtain a consent has elapsed).

(e) Further Assurances. Subject to any applicable limitation in any Security
Documents, upon request of the Administrative Agent, at the expense of the
Borrower, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, the Security Documents, including the
filing of financing statements necessary or advisable in the opinion of the
Administrative Agent to perfect any security interests created under the
Security Documents.

(f) Collateral Principles. Notwithstanding anything to the contrary in any Loan
Document, (i) no Loan Party shall be required to enter into control agreements
or otherwise perfect any security interest by “control” (except with respect to
the delivery of possessory Collateral and entry into control agreements in
respect of Uncertificated Securities (as defined in the Security Agreement) as
expressly set forth in the Security Agreement), (ii) except as contemplated by
the Pledge Agreement – Gib, no actions in any non-U.S. jurisdiction or required
by the Requirement of Law of any non-U.S. jurisdiction shall be required in
order to create any security interests in assets located or titled outside of
the U.S. (it being understood that, except for the Pledge Agreement – Gib, there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction), (iii) the Administrative Agent in its discretion may
grant extensions of time for the creation or perfection of security interests
in, and Mortgages on, or taking other actions with respect to, particular assets
where it reasonably determines in consultation with the Borrower, that the
creation or perfection of security interests and Mortgages on, or taking other
actions, cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement or the
Security Documents and (iv) any Liens required to be granted from time to time
pursuant to Security Documents and this Agreement on assets of the Loan Parties
to secure to the Secured Obligations shall exclude the Excluded Assets.



--------------------------------------------------------------------------------

(g) Limit on Amount of Secured Obligations Secured by Principal Property and
Specified Capital Stock and Indebtedness. Notwithstanding anything to the
contrary in any Loan Document (but subject to Section 6.16(h) below), to the
extent that any portion of the Collateral consists of Principal Property or
Specified Capital Stock and Indebtedness, (i) the aggregate amount of Specified
First Lien Obligations constituting Specified Indebtedness secured by Liens on
Principal Property or Specified Capital Stock and Indebtedness at any time shall
be limited, automatically and without further action by any Person, so that such
amount does not exceed the Principal Property Cap at such time, (ii) the
aggregate amount of Secured Obligations constituting Specified Indebtedness
secured by Liens on Principal Property or Specified Capital Stock and
Indebtedness at any time shall be limited, automatically and without further
action by any Person, so that such amount does not exceed the Principal Property
Cap at such time multiplied by the quotient of (A) the aggregate amount of
Secured Obligations constituting Specified Indebtedness at such time over
(B) the aggregate amount of Specified First Lien Obligations constituting
Specified Indebtedness at such time, (iii) the aggregate amount of Specified
First Lien Obligations, other than Secured Obligations, in each case,
constituting Specified Indebtedness secured by Liens on Principal Property or
Specified Capital Stock and Indebtedness at such time shall be limited,
automatically and without further action by any Person, so that such amount does
not exceed the Principal Property Cap at such time multiplied by the quotient of
(A) the aggregate amount of Specified First Lien Obligations, other than Secured
Obligations, in each case, constituting Specified Indebtedness at such time over
(B) the aggregate amount of Specified First Lien Obligations constituting
Specified Indebtedness at such time and (iv) consistent with Section 9.12(a), in
the event that Specified First Lien Obligations (other than Secured Obligations)
secured by Liens on Principal Property or Specified Capital Stock and
Indebtedness are incurred, the Administrative Agent is authorized (without the
consent of the other Lenders) to amend the Loan Documents to give effect to such
incurrence, including to provide that the amount of Secured Obligations
constituting Specified Indebtedness secured by Liens on Principal Property or
Specified Capital Stock and Indebtedness shall not exceed its pro rata portion
of the Specified First Lien Obligations constituting Specified Indebtedness that
are secured by Liens on Principal Property or Specified Capital Stock and
Indebtedness.

(h) Limit on Grant of Liens to Third Parties on Principal Property or Specified
Capital Stock and Indebtedness and Fall Away. To the extent any event occurs
which activates or triggers any of the equal and ratable security provisions of
the liens covenant in any Reference Indenture (an “Indenture Trigger Event”), at
the time that the Borrower or any Restricted Subsidiary grants a Lien on
Principal Property or Specified Capital Stock and Indebtedness to holders of the
Indebtedness as to which such Indenture Trigger Event has occurred in order to
satisfy the requirements of such equal and ratable security provisions, the
Principal Property Cap, notwithstanding anything to the contrary in any Loan
Document, shall no longer apply to the Secured Obligations and the full amount
of the Secured Obligations shall be secured by all of the Collateral, including,
without limitation, the full amount and value of all Principal Property and
Specified Capital Stock and Indebtedness, without any reference to, or
application of, the Principal Property Cap. In addition, in the event that all
of the Reference Indentures are terminated and/or all conditions of satisfaction
and discharge of all of the Reference Indentures have occurred, notwithstanding
anything to the contrary in any Loan Document, (i) the Principal Property Cap
shall no longer apply to the Secured Obligations and the full amount of the
Secured Obligations shall be secured by all of the Collateral, including,
without limitation, the full amount and value of all Principal Property and
Specified Capital Stock and Indebtedness,



--------------------------------------------------------------------------------

without any reference to, or application of, the Principal Property Cap,
(ii) the definitions and provisions in this Agreement utilizing the term
Reference Indenture shall be interpreted as if such Reference Indentures were in
effect but with no cap, restriction or limitation on the amount of the Secured
Obligations that may be secured by any Principal Property or any Specified
Capital Stock and Indebtedness and (iii) consistent with Section 9.12(a), the
Administrative Agent is authorized (without the consent of the other Lenders) to
amend the Loan Documents to eliminate the restrictions on Specified First Lien
Obligations that may be secured by the Principal Property and Specified Capital
Stock and Indebtedness contemplated by Section 6.16(g)(i)-(iii), replace any
definitions used herein that are imported from the Reference Indentures with
substantially equivalent definitions that do not import any terms from a
Reference Indenture and effectuate the fall away of the Principal Property Cap.

ARTICLE VII.

NEGATIVE COVENANTS

Until Payment in Full, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and, to the extent any individual Lien
secures obligations in excess of $10,000,000, which is listed on Schedule 7.01
and any renewals, extensions, modifications, restatements or replacements
thereof, provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except with respect to any
Permitted Refinancing Increase and (iii) any renewal, extension, modification,
restatement or replacement of the obligations secured or benefited thereby is
permitted by Section 7.03;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

(f) (i) Liens to secure the performance of bids, trade contracts and leases
(other than Indebtedness), reclamation bonds, insurance bonds, statutory
obligations, surety and appeal bonds, performance bonds, bank guarantees and
letters of credit and other obligations of a like nature incurred in the
ordinary course of business, (ii) Liens on assets to secure obligations under
surety bonds obtained as required in connection with the entering into of
federal coal leases or (iii) Liens created under or by any turnover trust;



--------------------------------------------------------------------------------

(g) easements, rights-of-way, zoning restrictions, other restrictions and other
similar encumbrances which do not in any case materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;

(i) Liens securing Indebtedness of the Borrower and its Restricted Subsidiaries
permitted by Section 7.03 incurred to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within 270 days of
the acquisition of such assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, any other
property which may be incorporated with or into that financed property or any
after-acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien and (iii) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property at the time it was
acquired (it being understood that Liens of the type described in this
subsection (i) incurred by a Restricted Subsidiary before such time as it became
a Restricted Subsidiary are permitted under this subsection (i));

(j) Liens on property or assets acquired in a transaction permitted by
Section 7.02 or of a Person which becomes a Restricted Subsidiary after the date
hereof securing Indebtedness permitted by Section 7.03 not to exceed
$150,000,000 at any time outstanding, provided that (i) such Liens existed at
the time such property or assets were acquired or such entity became a
Subsidiary and were not created in anticipation thereof, (ii) the granting
clause for such Lien is not expanded to cover any other property or assets of
such Person (other than the proceeds of the property or assets subject to such
Lien) or of the Borrower or any Restricted Subsidiary and (iii) the amount of
Indebtedness secured thereby is not increased;

(k) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;

(l) Liens (including those arising from precautionary UCC financing statement
filings and those which are security interests for purposes of the Personal
Property Securities Act of 2009 (Cth)) with respect to bailments, operating
leases or consignment or retention of title arrangements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(m) Liens securing Indebtedness permitted under Section 7.03(c), to the extent
that the Indebtedness being refinanced was originally secured in accordance with
this Section 7.01, provided that such Lien does not apply to any additional
property or assets of the Borrower or any Restricted Subsidiary (other than
property or assets within the scope of the original granting clause or the
proceeds of the property or assets subject to such Lien);



--------------------------------------------------------------------------------

(n) (i) Production Payments, royalties, dedication of reserves under supply
agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed on properties or (ii) cross charges, Liens or security
arrangements entered into in respect of a Joint Venture for the benefit of a
participant, manager or operator of such Joint Venture, in each case, consistent
with normal practices in the mining industry;

(o) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purpose;

(p) (i) Liens in favor of a banking institution arising by operation of law or
any contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry or
(ii) contractual rights of setoff to the extent constituting Liens;

(q) Liens on Capital Stock and other Equity Interests in Unrestricted
Subsidiaries securing obligations of Unrestricted Subsidiaries not otherwise
prohibited hereunder;

(r) Liens on receivables and rights related to such receivables created pursuant
to any Permitted Securitization Programs or under any other agreement under
which such receivables or rights are transferred (to the extent, in each case,
that any such Disposition of receivables is deemed to give rise to a Lien);

(s) Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect to the proceeds
of such notes and anticipated interest expenses with respect to such notes;

(t) Liens securing Incremental Notes, Refinancing Notes or Permitted Refinancing
Indebtedness of the foregoing; provided that (i) such Liens rank junior or pari
passu with the Liens securing the Secured Obligations pursuant to the Security
Documents, (ii) the rights of the holders of the Incremental Notes, Refinancing
Notes or such Permitted Refinancing Indebtedness are subject to a Junior Lien
Intercreditor Agreement or a Pari-Passu Intercreditor Agreement, as applicable,
with respect to such Liens, (iii) such Liens encumber only the assets, or a
subset of the assets, that secure the Secured Obligations and (iv) (A) if any
such Indebtedness constituting Specified Indebtedness is secured by Liens on
Principal Property or Specified Capital Stock and Indebtedness on a pari passu
basis with the Secured Obligations and the Principal Property Cap applies to the
Secured Obligations, the definitive documentation with respect to such
Indebtedness contains (1) a provision similar to the provision set forth in
Section 6.16(g) and (2) a provision that the portion of such Indebtedness
constituting Specified Indebtedness secured by Liens on Principal Property or
Specified Capital Stock and Indebtedness is not more than such Indebtedness’s
pro rata portion of the Specified First Lien Obligations constituting Specified
Indebtedness that are secured by Liens on Principal Property or Specified
Capital Stock and Indebtedness, where each such provision shall be reasonably
acceptable to the Administrative



--------------------------------------------------------------------------------

Agent (such acceptance not to be unreasonably withheld, delayed or conditioned)
and may at the option of the Administrative Agent be memorialized in any
Pari-Passu Intercreditor Agreement and (B) if any such Indebtedness constituting
Specified Indebtedness is secured by Liens on Principal Property or Specified
Capital Stock and Indebtedness on a junior basis with the Secured Obligations,
the Borrower complies with the proviso set forth in Section 7.01(v);

(u) Permitted Real Estate Encumbrances;

(v) Liens on Collateral securing Indebtedness and other obligations that are
junior to the Liens securing the Secured Obligations (“Second Lien
Obligations”); provided that (i) if any such Second Lien Obligations
constituting Specified Indebtedness are secured by Liens on Principal Property
or Specified Capital Stock and Indebtedness and the Principal Property Cap
applies to the Secured Obligations, the definitive documentation with respect to
such Second Lien Obligations contains a provision providing that the amount of
any such Second Lien Obligations constituting Specified Indebtedness secured by
Liens on Principal Property or Specified Capital Stock and Indebtedness at any
time shall not exceed the quantity equal to (A) the Principal Property Cap at
such time minus (B) any amount of Specified First Lien Obligations at such time,
constituting Specified Indebtedness, secured by Liens on Principal Property or
Specified Capital Stock and Indebtedness, where such provision shall be
reasonably acceptable to the Administrative Agent (such acceptance not to be
unreasonably withheld, delayed or conditioned) and may at the option of the
Administrative Agent be memorialized in any Junior Lien Intercreditor Agreement
and (ii) the rights of the holders of such Indebtedness are subject to a Junior
Lien Intercreditor Agreement with respect to such Liens; and

(w) Liens on assets of the Borrower and its Restricted Subsidiaries securing
(i) Indebtedness and other obligations in an aggregate principal amount not to
exceed (A) if the Consolidated Net Leverage Ratio is greater than 3.50 to 1.00,
1.5% of Tangible Assets (net of Current Liabilities) of the Borrower and its
Restricted Subsidiaries and (B) otherwise, 10% of Tangible Assets (net of
Current Liabilities) of the Borrower and its Restricted Subsidiaries, tested at
the time when any such Indebtedness or other obligations are assumed or incurred
by the Borrower and its Restricted Subsidiaries and (ii) any Permitted
Refinancing Indebtedness in respect of such Indebtedness or other obligations;
provided that, in each case, if such Indebtedness is secured by Liens on the
Collateral, (x) such Liens, if securing Indebtedness constituting Specified
Indebtedness, shall not be on any Principal Property or Specified Capital Stock
and Indebtedness, if the Principal Property Cap applies to the Secured
Obligations, and (y) such Liens on such Collateral shall rank pari passu with or
junior to the Liens securing the Secured Obligations and the rights of the
holders of such Indebtedness shall be subject to a Junior Lien Intercreditor
Agreement or a Pari-Passu Intercreditor Agreement, as applicable, with respect
to such Liens.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents or short-term marketable debt securities;



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Restricted Subsidiaries and
in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;

(e) (i) Investments in the nature of Production Payments, royalties, dedication
of reserves under supply agreements or similar or related rights or interests
granted, taken subject to, or otherwise imposed on properties, (ii) cross
charges, Liens or security arrangements entered into in respect of a Joint
Venture for the benefit of a participant, manager or operator of such Joint
Venture, in each case, consistent with normal practices in the mining industry
or (3) payments or other arrangements whereby the Borrower provides a loan,
advance payment or guarantee in return for future coal deliveries;

(f) Investments in existence on the Closing Date and, to the extent the amount
of an individual Investment is in excess of $10,000,000, listed on Schedule 7.02
and extensions, renewals, modifications, restatements or replacements thereof;
provided that no such extension, renewal, modification, restatement or
replacement shall increase the amount of the original loan, advance or
investment, except by an amount equal to any Permitted Refinancing Increase;

(g) (i) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement and (ii) Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower and its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, (B) litigation,
arbitration or other disputes or (C) the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;

(h) Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of an asset exchange or swap with a third
party or acquired as a capital expenditure;

(i) Swap Contracts permitted under Section 7.03(e);

(j) Investments consisting of purchases of Senior Notes and Second Lien
Obligations; provided that, in the case of any Investment made by the Borrower
or any Restricted Subsidiary pursuant to this Section 7.02(j) in excess of
$50,000,000, at the time when such Investment is made, the Borrower shall be in
pro forma compliance with the covenants contained in Section 7.11, calculated
based on the most recent financial statements delivered pursuant to
Section 6.01, as though such Investment occurred at the beginning of the period
covered thereby;



--------------------------------------------------------------------------------

(k) Investments by the Borrower or any Restricted Subsidiary in Restricted
Subsidiaries or entities that become Restricted Subsidiaries as a result of such
Investments, and Investments by any Restricted Subsidiary in the Borrower;
provided that, if the Investment is in the form of Indebtedness, such
Indebtedness must be permitted pursuant to Section 7.03(f); and

(l) Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries and Joint Ventures or entities that become Unrestricted
Subsidiaries or Joint Ventures as a result of such Investments, (i) without
restriction if the Consolidated Net Leverage Ratio is equal to or less than 4.50
to 1.00, or (ii) if the Consolidated Net Leverage Ratio at the time of such
Investment is greater than 4.50 to 1.00, only so long as such Investment, when
aggregated with all other Investments made to date under this Section 7.02(l)
and all Investments made to date under Section 7.02(m), shall not result in the
Investments exceeding 11% of Tangible Assets of the Borrower and its Restricted
Subsidiaries, tested at the time when any such Investment is made; provided
that, in the case of any Investment made by the Borrower or any Restricted
Subsidiary pursuant to this Section 7.02(l) in excess of $50,000,000, at the
time when such Investment is made, the Borrower shall be in pro forma compliance
with the covenants contained in Section 7.11, calculated based on the most
recent financial statements delivered pursuant to Section 6.01, as though such
Investment occurred at the beginning of the period covered thereby;

(m) Investments by the Borrower or any Restricted Subsidiary, when aggregated
with all other Investments made or deemed made to date under this
Section 7.02(m) or made to date under Section 7.02(l)(ii), in an aggregate
amount not in excess of 11% of Tangible Assets of the Borrower and its
Restricted Subsidiaries, tested at the time when any such Investment is made;
provided that, in the case of any Investment made by the Borrower or any
Restricted Subsidiary pursuant to this Section 7.02(m) in excess of $50,000,000,
at the time when such Investment is made, the Borrower shall be in pro forma
compliance with the covenants contained in Section 7.11, calculated based on the
most recent financial statements delivered pursuant to Section 6.01, as though
such Investment occurred at the beginning of the period covered thereby;

(n) any Investment by the Borrower or any Restricted Subsidiary not otherwise
permitted under this Section 7.02 that constitutes a permitted Restricted
Payment under Section 7.06(e); provided that, in the case of any Investment made
by the Borrower or any Restricted Subsidiary pursuant to this Section 7.02(n) in
excess of $50,000,000, at the time when such Investment is made, the Borrower
shall be in pro forma compliance with the covenants contained in Section 7.11,
calculated based on the most recent financial statements delivered pursuant to
Section 6.01, as though such Investment occurred at the beginning of the period
covered thereby;

(o) an Investment in any Joint Venture in respect of assets of the Wambo mine.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:

(a) Indebtedness arising under the Loan Documents (including any Incremental
Facility or Refinancing Facility);



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the date hereof which, to the extent any
individual obligation with respect to such Indebtedness is in excess of
$10,000,000, is listed on Schedule 7.03;

(c) Any Permitted Refinancing Indebtedness of Indebtedness permitted under
Section 7.03(b) or of Indebtedness subsequently incurred under this
Section 7.03(c);

(d) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary;

(e) Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and consistent with prudent business practice;

(f) Indebtedness of the Borrower and any Restricted Subsidiary to any Restricted
Subsidiary and of any Restricted Subsidiary to the Borrower; provided that, any
such Indebtedness extended by any Loan Party or any non-Loan Party to a Loan
Party must be subordinated to the Secured Obligations on customary terms;

(g) Intercompany current liabilities incurred in the ordinary course of business
of the Borrower and its Subsidiaries;

(h) Guarantee Obligations in respect of a letter of credit issued for the
account of the Borrower and for benefit of the PBGC in a face amount not to
exceed $37,000,000 and for which TXU Europe (or its successors) provides credit
support;

(i) Indebtedness incurred in connection with any Permitted Securitization
Program;

(j) Additional Indebtedness of the Loan Parties (including any Indebtedness
existing at the time such entities become Loan Parties), provided, however, that
immediately after giving effect to the assumption or incurrence of any such
Indebtedness by any Loan Party (or such entity becoming a Loan Party), (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Borrower shall be in pro forma compliance with the covenants contained in
Section 7.11, calculated based on the most recent financial statements delivered
pursuant to Section 6.01, as though such assumption or incurrence occurred at
the beginning of the period covered thereby;

(k) equipment financings of any Foreign Subsidiary of the Borrower, provided
that (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Borrower shall be in pro forma compliance with the covenants
contained in Section 7.11, calculated based on the most recent financial
statements delivered pursuant to Section 6.01, as though such incurrence
occurred at the beginning of the period covered thereby;

(l) (i) Indebtedness of non-Loan Party Restricted Subsidiaries (including
Indebtedness existing at the time such entities become non-Loan Party Restricted
Subsidiaries) in an aggregate amount not to exceed (A) if the Consolidated Net
Leverage Ratio is greater than



--------------------------------------------------------------------------------

3.50 to 1.00, 5% of Tangible Assets (net of Current Liabilities) of the non-Loan
Party Restricted Subsidiaries and (B) otherwise, 10% of Tangible Assets (net of
Current Liabilities) of the non-Loan Party Restricted Subsidiaries, tested upon
assumption or incurrence by the Borrower or a Restricted Subsidiary, and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(m) (i) Indebtedness of Loan Parties constituting (A) unsecured senior or senior
subordinated debt securities, (B) debt securities that are secured by a Lien
ranking junior to the Liens securing the Secured Obligations or (C) debt
securities that are secured by a Lien ranking pari passu with the Liens securing
the Secured Obligations in an aggregate principal amount, which when all amounts
under clauses (A), (B) and (C) above are added to the aggregate principal amount
of all the other Incremental Debt outstanding does not exceed the Incremental
Debt Cap (such Indebtedness, the “Incremental Notes”); provided that (1) the
final stated maturity of such Indebtedness shall not be sooner than the Term
Loan Facility Maturity Date, (2) the average life to maturity of such
Indebtedness is greater than or equal to the average life to maturity of the
Term Loans, (3) to the extent secured, (x) such Indebtedness shall not be
secured by a Lien on any asset of the Borrower and its Restricted Subsidiaries
that does not also secure the Term Loan Facility and (y) such Indebtedness shall
be subject to a Junior Lien Intercreditor Agreement or a Pari-Passu
Intercreditor Agreement, as applicable, and (4) to the extent guaranteed, such
Indebtedness shall not be guaranteed by a Restricted Subsidiary that is not a
Guarantor of the Secured Obligations and (ii) Permitted Refinancing Indebtedness
in respect thereof; and

(n) (i) Indebtedness of Loan Parties constituting (A) unsecured senior or senior
subordinated debt securities, (B) debt securities that are secured by a Lien
ranking junior to the Liens securing the Secured Obligations or (C) debt
securities that are secured by a Lien ranking pari passu with the Liens securing
the Secured Obligations in an aggregate principal amount, which Refinances some
or all of the term loans incurred hereunder and has an aggregate principal
amount which does not exceed the principal amount of the term loans hereunder
which are being Refinanced except with respect to any Permitted Refinancing
Increase (such Indebtedness, the “Refinancing Notes”); provided that (1) the
final stated maturity of such Indebtedness shall not be sooner than the Term
Loan Facility Maturity Date, (2) the average life to maturity of such
Indebtedness is greater than or equal to the average life to maturity of the
Term Loans, (3) to the extent secured, (x) such Indebtedness shall not be
secured by a Lien on any asset of the Borrower and its Restricted Subsidiaries
that does not also secure the Term Loan Facility and (y) such Indebtedness shall
be subject to a Junior Lien Intercreditor Agreement or a Pari-Passu
Intercreditor Agreement, as applicable and (4) to the extent guaranteed, such
Indebtedness shall not be guaranteed by a Restricted Subsidiary that is not a
Guarantor of the Secured Obligations and (ii) Permitted Refinancing Indebtedness
in respect thereof.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, if no Default exists or would
immediately result therefrom:

(a) any Subsidiary may merge or consolidate with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries,



--------------------------------------------------------------------------------

provided that (A) when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, (B) when any Restricted Subsidiary is merging with any other Subsidiary,
the continuing or surviving Person (unless such surviving Person could otherwise
be designated an Unrestricted Subsidiary hereunder) shall be a Restricted
Subsidiary, (C) when any Foreign Subsidiary is merging with any Domestic
Subsidiary, the continuing or surviving Person shall be the Domestic Subsidiary
and (D) when any Guarantor is merging with any other Subsidiary, the continuing
or surviving Person shall be a Guarantor;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a Restricted
Subsidiary, then the transferee must either be the Borrower or another
Restricted Subsidiary (unless such Disposition would otherwise be permitted as
an Investment in an Unrestricted Subsidiary), (ii) if the transferor is a
Domestic Subsidiary, then the transferee must either be the Borrower or another
Domestic Subsidiary and (iii) if the transferor is a Guarantor, then the
transferee must either be the Borrower or another Guarantor;

(c) the Borrower and any Restricted Subsidiary may merge or consolidate with any
other Person in a transaction in which the Borrower or the Restricted
Subsidiary, as applicable, is the surviving or continuing Person; provided that,
(i) the Borrower may not merge or consolidate with a Restricted Subsidiary
unless the Borrower is the surviving or continuing Person and (ii) the Borrower
and the Restricted Subsidiary are in pro forma compliance with Section 7.11 for
the four consecutive fiscal quarters ended on the last day of the most recent
fiscal period for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01, calculated as if such merger or
consolidation had been consummated on the first day of such fiscal period;

(d) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and not materially disadvantageous to the Lenders; and

(e) any transaction that would be permitted as an Investment under Section 7.02.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (other than Dispositions permitted pursuant to Sections 7.01,
7.02(a)–(k), (n) and (o), 7.04(a)-(d) and 7.06), except:

(a) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is no longer useful
in its business;

(b) Dispositions of inventory, equipment or accounts receivable in the ordinary
course of business;

(c) Dispositions of the assets set forth on Schedule 7.05;

(d) Dispositions of cash and cash equivalents pursuant to transactions permitted
under this Agreement or otherwise in the ordinary course of business;



--------------------------------------------------------------------------------

(e) Dispositions of Receivables Assets pursuant to Permitted Securitization
Programs;

(f) (A) the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction and
(B) Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceeding;

(g) licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Restricted
Subsidiary in the ordinary course of business or lapse or abandonment of
intellectual property rights in the ordinary course of business that, in the
reasonable judgment of the Borrower, is no longer useful in its business;

(h) Permitted Asset Swaps;

(i) (A) the grant in the ordinary course of business of any non-exclusive
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests and (B) any lease, sublease or license of assets (with a
Loan Party as the lessor, sublessor or licensor) in the ordinary course of
business;

(j) (i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies or (ii) transfers of properties that have been
subject to a casualty event or act of god;

(k) immediately after giving effect to such Disposition, (i) no Event of Default
has occurred and is continuing, (ii) the Borrower is in pro forma compliance
with Section 7.11 for the four consecutive fiscal quarters ended on the last day
of the most recent fiscal period for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.01, calculated as if
such Disposition had been consummated on the first day of such fiscal period,
(iii) the consideration received for such Disposition shall be in an amount at
least equal to the fair market value thereof as reasonably determined by the
Borrower in good faith and (iv) at least 75% of the consideration for such
Dispositions undertaken pursuant to this Section 7.05(k) shall be paid in cash
or cash equivalents, provided that, for purposes of this provision, each of the
following shall be deemed to be cash:

(A) any securities, notes, other obligations or assets received by the Borrower
or any Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or cash equivalents within 180
days of the receipt thereof, to the extent of the cash or cash equivalents
received in that conversion;

(B) any liabilities of the Borrower or any Restricted Subsidiary (other than
contingent liabilities) that are assumed by the transferee of any such assets
and as a result of which the Borrower or such Restricted Subsidiary is released
from further liability; and

(C) any Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Disposition; provided that the quantity equal to
(1) aggregate fair market value of such Designated Non-cash Consideration, as
reasonably determined by the



--------------------------------------------------------------------------------

Borrower in good faith, taken together with the fair market value at the time of
receipt of all other Designated Non-cash Consideration received pursuant to this
clause (B) minus (2) the amount of Net Proceeds previously realized in cash from
prior Designated Non-cash Consideration shall not exceed $25,000,000;

(l) any Investment permitted pursuant to Sections 7.02(l) or 7.02(m); which
constitutes a Disposition;

(m) Dispositions of assets in any transaction or series of transactions with an
aggregate fair market value (as reasonably determined by the Borrower in good
faith) of less than $10,000,000;

(n) to the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property for use in a Similar
Business;

(o) (i) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims in the
ordinary course of business or in a manner consistent with past practice or
(ii) any settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former directors, officers, or employees of
the Borrower or` any Restricted Subsidiary or any of their successors or
assigns; and

(p) the unwinding or termination of any Swap Obligations or Cash Management
Obligations.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiaries and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made or as
otherwise required pursuant to its Organizational Documents;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other Equity Interests
of such Person or another Subsidiary;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other Equity Interests or
Indebtedness permitted under Section 7.03;

(d) the Borrower or any of its Subsidiaries may purchase (i) Equity Interests in
any Loan Party or options with respect thereto held by directors, officers or
employees of the Borrower or any Restricted Subsidiary (or their estates or
authorized representatives) in connection with (A) the death, disability or
termination of employment of any such director, officer or employee or (B) any
benefit or incentive plans to provide funds for the payment of any Tax or other
amounts owing by such directors, officers or employees upon vesting of the
Equity Interests or options provided under such plans; and (ii) Equity Interests
in any Loan Party for future issuance under any employee stock plan; and



--------------------------------------------------------------------------------

(e) if immediately after giving effect to the relevant Restricted Payment set
forth below, no Default shall have occurred and be continuing and the Borrower
is in pro forma compliance with the financial covenants set forth in
Section 7.11 for the four consecutive fiscal quarters ended on the last day of
the most recent fiscal period for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.01, calculated as if such
Restricted Payment had been consummated on the first day of such fiscal period,
the Borrower or any of its Subsidiaries may:

(i) make Restricted Payments after January 1, 2015, if the Consolidated Net
Leverage Ratio as of the date of such Restricted Payment does not exceed 3.50 to
1.00;

(ii) make cash dividends in any fiscal year of the Borrower in an amount not to
exceed $27,500,000; provided that any portion of such $27,500,000 not used in
any such fiscal year may be carried forward to the next fiscal year and any cash
dividend which is made in such next fiscal year pursuant to this exception shall
first reduce such amount which is carried forward;

(iii) make Restricted Payments in an amount not to exceed $100,000,000 in the
aggregate during the term of this Agreement; and

(iv) make Restricted Payments in an amount not to exceed the sum of (A) if
positive, 50% of Consolidated Net Income from July 1, 2013 to the end of the
most recently ended fiscal quarter for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b), as
applicable, (or, if Consolidated Net Income for such period is a deficit, less
100% of such deficit), (B) 100% of the proceeds from any sale or issuance of
Equity Interests of the Borrower and its Restricted Subsidiaries that are not
otherwise used to make Investments, (C) 100% of the proceeds received by the
Borrower and its Restricted Subsidiaries from any Unrestricted Subsidiary, joint
venture or Restricted Investment Disposed of; provided that, notwithstanding the
terms of this clause (C), for any Disposition of an Unrestricted Subsidiary that
is a Foreign Subsidiary, only 25% of the proceeds received by the Borrower or
its Restricted Subsidiaries from such Disposition shall be included under this
clause (C), (D) the excess of 100% of the fair market value (as reasonably
determined by the Borrower in good faith) of any Investment in an Unrestricted
Subsidiary which is redesignated as a Restricted Subsidiary over any
Indebtedness associated with such redesignated Subsidiary, and (E) 100% of the
dividends or distributions received from a Person who is not a Restricted
Subsidiary (including any Unrestricted Subsidiary or any Joint Venture) which
are in cash or cash equivalents and have not otherwise been added to such sum
pursuant to clause (A) above;

provided that, notwithstanding the foregoing limitations of Section 7.06(e), any
such Restricted Payments may be made within 60 days of the date of declaration
of any such Restricted Payment, if, on the date of declaration of the Restricted
Payment, such Restricted Payment would have complied with the requirements of
Section 7.06(e).



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business other
than a Similar Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate, unless such transaction is
(a) not prohibited by this Agreement and (b) upon fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate.
Notwithstanding the foregoing, (i) any such transaction which is determined to
be less favorable to the Borrower or a Restricted Subsidiary than the Borrower
or such Restricted Subsidiary reasonably believes it would obtain in a
comparable arm’s length transaction nevertheless shall be permitted if the
excess consideration being paid to such Affiliate would otherwise be permitted
at such time as an Investment in such Affiliate under Section 7.02 and, upon
consummation of such transaction, such excess consideration being paid to such
Affiliate shall constitute an Investment for the purposes of calculating
compliance with Section 7.02 and (ii) the foregoing restrictions shall not apply
to the following:

(A) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between and among any Restricted Subsidiaries;

(B) the payment of reasonable and customary fees and reimbursement of expenses
payable to directors of the Borrower or any of its Restricted Subsidiaries or to
any Plan, Plan administrator or Plan trustee;

(C) loans and advances to directors, officers and employees to the extent
permitted by Section 7.02;

(D) the arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;

(E) payments to directors and officers of the Borrower and its Restricted
Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organizational Documents or
other corporate action of the Borrower or its Restricted Subsidiaries,
respectively, or pursuant to applicable law;

(F) transactions between or among the Borrower and any of its Restricted
Subsidiaries on the one hand and any Affiliate on the other in connection with
the Prairie State Project so long as any such transaction is on terms fair and
reasonable to the Borrower and such Subsidiary; and

(G) Restricted Payments permitted by Section 7.06.



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, unless the
Borrower determines in good faith that such Contractual Obligations would not
materially hinder the Borrower’s ability to meet its obligations under this
Agreement.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower for the
period of four consecutive fiscal quarters of the Borrower ending on such date
to be less than 1.00 to 1.00.

(b) Consolidated Net Secured First Lien Leverage Ratio. Permit the Consolidated
Net Secured First Lien Leverage Ratio as of the end of each fiscal quarter of
the Borrower to be greater than 4.50 to 1.00.

7.12 Limitation on Negative Pledge Clauses. Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of the Borrower or any Guarantor to create, incur, assume or suffer
to exist any Lien upon any of its property to secure the Obligations hereunder;
provided, however, that the foregoing clause shall not apply to Contractual
Obligations which:

(a) exist on the date hereof and (to the extent not otherwise permitted by this
Section 7.12) are listed on Schedule 7.12;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;

(c) arise in connection with any Lien permitted by Section 7.01 to the extent
such restrictions relate to the assets (and any proceeds in respect thereof)
which are the subject of such Lien;

(d) represent Indebtedness permitted by Section 7.03 (other than secured
Indebtedness permitted by Section 7.01(i));

(e) represent secured Indebtedness permitted by Section 7.01(i) to the extent
that such restrictions apply only to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness (and the Subsidiaries of such Restricted
Subsidiaries);



--------------------------------------------------------------------------------

(f) arise in connection with any Disposition permitted by Section 7.05;

(g) are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein;

(h) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(j) are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;

(k) are restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business;

(l) are customary provisions restricting assignment of any agreements;

(m) are restrictions imposed by any agreement relating to any Permitted
Securitization Program to the extent that such restrictions relate to the assets
(and any proceeds in respect thereof) that are the subject of such Permitted
Securitization Program; or

(n) are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(m) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan Party
with respect to such limitations than those applicable pursuant to such
Contractual Obligations prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

7.13 Restrictions on Peabody IC Funding. In the case of Peabody IC Funding
Corp., not permit it to (a) incur any Indebtedness or other liabilities,
(b) guarantee, or use its assets to secure (except as permitted by
Section 7.01(t), (v) and (w) and in the case of other non-consensual Liens
arising by operation of Law), the Indebtedness of any other Person, (c) conduct
any business (other than as necessary to continue to operate in the ordinary
course and comply with Law, as reasonably determined by it or the Borrower),
(d) own any assets except for cash, cash equivalents and the existing
intercompany note receivable of Peabody Holdings (Gibraltar) Limited (as it may
be amended, restated, modified or replaced, the “PIC Funding Intercompany Note”,
provided that any changes, taken as a whole, that are adverse to the Lenders
shall require consent of the Administrative Agent), which such note Peabody IC
Funding Corp. shall not transfer or assign and (e) amend or waive its
Organizational Documents in any manner that could be adverse to the value,
perfection or enforceability of the security interest of the Lenders under the
Pledge Agreement – PIC.

7.14 Restrictions on Peabody Holdings (Gibraltar) Limited and Peabody
Investments (Gibraltar) Limited. In the case of Peabody Holdings (Gibraltar)
Limited, not



--------------------------------------------------------------------------------

permit it to (a) retain any cash other than cash necessary to continue to
operate in the ordinary course and comply with Law, as reasonably determined by
it or the Borrower and (b) without limiting the restriction in clause (a) above,
pay dividends and distributions to the owners of its Equity Interests in excess
of $500,000,000 in any calendar year unless the PIC Funding Intercompany Note
has been repaid in full and the facility under such note has been terminated
(provided that (i) the value of any dividends or distributions not constituting
cash or cash equivalents shall be reasonably determined by the Borrower in good
faith and (ii) any dividends and distributions permitted under Sections 7.06(b)
and (c) shall not be restricted hereunder). In the case of Peabody Investments
(Gibraltar) Limited, not permit it to amend or waive its Organizational
Documents in any manner that could be adverse to the value, perfection or
enforceability of the security interest of the Lenders under the Pledge
Agreement – Gib.

7.15 Restrictions on Liens on Principal Property or Specified Capital Stock and
Indebtedness. Incur, permit or suffer to exist any Lien securing Indebtedness or
any other consensual Lien, in each case, encumbering Principal Property or
Specified Capital Stock and Indebtedness, except as expressly permitted under
this Agreement or at such time when the Secured Obligations constituting
Specified Indebtedness may be fully secured by Principal Properties and
Specified Capital Stock and Indebtedness (but subject to the restrictions set
forth in Section 7.01).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, any other amount payable hereunder or under any other
Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or Article
VII; provided that a Default or an Event of Default that results from a failure
of the Borrower to comply with Section 7.11 shall not constitute a Default or an
Event of Default for purposes of any Facility other than the Revolving Credit
Facility unless and until the earlier of (x) the date upon which the Required
Revolving Lenders have actually declared all Revolving Credit Loans and other
related Obligations to be immediately due and payable in accordance with this
Agreement and (y) the date on which the Administrative Agent (at the request of
the Required Revolving Lenders) exercises any material remedies with respect to
the Revolving Credit Loans, the Revolving Credit Commitments or Letters of
Credit; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder) in each case having an aggregate principal
amount of more than the Threshold Amount, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee was created, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, or such Guarantee
to become due or payable, or (C) fails to observe or perform any agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, as a result of which default or other event, the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) shall have caused, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; provided, however, that no Default or Event of Default
shall exist under this paragraph unless any of the circumstances described in
this subclause (A) and (B) of this subsection (e) continues for a period in
excess of 10 days; provided, further, that an event or condition described in
this Section 8.01(e) shall not include any conversion or exchange of, or
satisfaction or occurrence of a contingency, event or condition resulting in the
holders’ right to convert or exchange, any Convertible Securities of the
Borrower or any Restricted Subsidiary; or

(f) Insolvency Proceedings, Etc. Subject to Section 8.03, any Loan Party or any
of its Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any substantial part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any substantial
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. Subject to Section 8.03, (i) the
Borrower or any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any substantial part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance), and such judgments or orders shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i) ERISA. The occurrence of any of the following events that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or Payment In Full, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Security Document ceases to
create a valid Lien with the priority required thereby on the Collateral covered
thereby (other than as expressly permitted thereunder or solely as a result of
the acts or omissions of the Administrative Agent (including failure to maintain
possession of any stock certificates, or other instruments delivered to it under
any Security Document)); or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, (i) the Required Lenders (except with respect to an Event of Default
under Section 8.01(b) when such Event of Default does not exist with respect to
the Term Loans) or (ii) with respect to an Event of Default under
Section 8.01(b) which only applies to the Revolving Credit Loans, the Required
Revolving Lenders (but solely with respect to the Revolving Credit Loans,
Revolving Credit Commitments and Letters of Credit), take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have assets with a
value in excess of 5% of the Tangible Assets or 5% of consolidated total
revenues, in each case, of the Borrower and the Restricted Subsidiaries as of
such date; provided that if it is necessary to exclude more than one Restricted
Subsidiary from clause (f) or (g) of Section 8.01 pursuant to this Section 8.03
in order to avoid an Event of Default thereunder, all excluded Restricted
Subsidiaries shall be considered to be a single consolidated Restricted
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

8.04 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, to payment of the unpaid Swap
Obligations and to payment of Cash Management Obligations then owing under
Specified Cash Management Agreements, ratably among the Lenders, the L/C Issuer,
Cash Management Banks and the counterparties to the Swap Contracts giving rise
to such Swap Obligations in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except with respect to Section 9.06, Section 9.10 and Section 9.12, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower, nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for



--------------------------------------------------------------------------------

relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the approval of the Borrower unless an Event of
Default under Section 8.01(f) or (g) has occurred or is continuing (such
approval not to be unreasonably withheld), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). Upon the acceptance of a successor’s appointment as the Administrative
Agent, hereunder, and upon the execution and



--------------------------------------------------------------------------------

filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender; provided that no such resignation as L/C Issuer shall be effective until
the appointment of a successor L/C Issuer that is an Eligible L/C Issuer or, in
the case of a successor L/C Issuer that is not an Eligible L/C Issuer is
reasonably acceptable to the Borrower (such acceptance not to be unreasonably
withheld, delayed or conditioned) (which successor may be the replacement
Administrative Agent or another Lender or Affiliate thereof agreeing to assume
all such rights, powers, privileges and duties of the retiring L/C Issuer,
including with respect to its L/C Issuance Limit). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, including with
respect to its L/C Issuance Limit, (b) the resigning L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, in its capacity as an L/C Issuer
and Swing Line Lender, and (c) such successor L/C Issuer shall issue Letters of
Credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the resigning L/C Issuer and the Borrower (such acceptance not to unreasonably
withheld or delayed) to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Except as expressly set forth herein, none of the
bookmanagers, Arrangers or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty and Collateral Matters.

(a) Subject to the last sentence of Section 6.15(b) of the Guaranty, the Lenders
and the L/C Issuer irrevocably authorize the Administrative Agent to release any
Guarantor from its obligations under the Guaranty in accordance with the terms
of Section 10.21. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(b) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Administrative Agent



--------------------------------------------------------------------------------

under any Loan Document in accordance with the terms of Section 10.21. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property in accordance with this Section.

9.11 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting the provisions of
Section 3.01, each Lender shall, and does hereby, indemnify the Administrative
Agent, and shall make payable in respect thereof within 30 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other obligations.

9.12 Intercreditor Agreements, Collateral Matters and Specified Amendments.

(a) Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 10.06) hereby authorizes and directs the Administrative Agent to enter
into any Pari-Passu Intercreditor Agreement or Junior Lien Intercreditor
Agreement on behalf of such Lender needed to effectuate the transactions
permitted by this Agreement and agrees that the Administrative Agent may take
such actions on its behalf as is contemplated by the terms of such applicable
intercreditor agreement. Without limiting the provisions of Sections 9.03 and
10.04, each Lender hereby consents to Citibank, N.A. and any successor serving
in such capacity and agrees not to assert any claim (including as a result of
any conflict of interest) against Citibank, N.A., or any such successor, arising
from the role of the Administrative Agent or other agent under the Security
Documents or any such intercreditor agreement so long as it is either acting in
accordance with the terms of such documents or otherwise has not engaged in
gross negligence or willful misconduct. In addition, Citibank N.A., or any such
successor, shall be authorized, without the consent of any Lender, to execute or
to enter into amendments of, and amendments and restatements of, the Security
Documents, any such intercreditor agreement and any additional and replacement
intercreditor agreements, in each case, in order to effect the subordination of
and to provide for certain additional rights, obligations and limitations in
respect of, any Liens required by the terms of this Agreement to be Liens junior
to, or pari passu with, the Secured Obligations, that are incurred as permitted
by this Agreement, and to establish



--------------------------------------------------------------------------------

certain relative rights as between the holders of the Secured Obligations and
the holders of the Indebtedness secured by such Liens junior or pari passu with
the Secured Obligations, including as contemplated by Section 6.16(g),
Section 6.16(h) and Section 7.01.

(b) The Lenders irrevocably authorize the Administrative Agent to enter into any
amendment contemplated by Sections 2.14(e), 2.15(f), 2.16(e), 6.16(g), 6.16(h),
7.01(t), 7.01(v), 7.01(w) and any writing which creates a deemed amendment in
connection with a Permitted Amendment.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Except as set forth in Sections 2.14, 2.15 and 2.16, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, or any other Loan
Party therefrom, shall be effective unless in writing signed by (1) the Required
Lenders and the Borrower, or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (except, in each case, as set forth in
clauses (2), (3) and (4) below), (2) the Required Revolving Lenders and the
Borrower and acknowledged by the Administrative Agent in the case of clause
(h) below, (3) the Required Facility Lenders and the Borrower and acknowledged
by the Administrative Agent in the case of clause (i) below and (4) the parties
to the Fee Letter in the case of the proviso after clause (i) below, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder without the written consent of each Lender directly
affected thereby;

(c) reduce the principal of, or the stated rate of interest specified herein on,
any Loan or Unreimbursed Amount, or (subject to clause (z) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder without the
written consent of each Lender directly affected thereby; provided, however,
that, without limiting the effect of clauses (h) and (i) below or the proviso
directly below, only the consent of the Required Lenders shall be necessary
(i) to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;

(d) change Section 2.13 or Section 8.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;



--------------------------------------------------------------------------------

(e) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender directly adversely affected
thereby;

(f) change any provision of this Section or the definition of “Required
Lenders”, “Required Term Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender under
the applicable Facility affected thereby;

(g) other than as permitted by Section 9.10, release all or substantially all of
the Guarantors from the Guaranty or all or substantially all of the collateral
covered by the Security Documents without the written consent of each Lender;

(h) (i) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility or (ii) amend, waive or otherwise modify any
term or provision which directly affects Lenders under the Revolving Credit
Facility and does not directly affect Lenders under any other Facility (which,
for avoidance of doubt, includes any amendment, waiver or other modification to
(x) Section 7.11 (or any defined term used therein as it relates to
Section 7.11) or (y) Section 8.01(b) (as it relates to an Event of Default
solely with respect to the Revolving Credit Commitments)) without the consent of
Required Revolving Lenders; or

(i) (i) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Incremental Revolving Facility or Refinancing Revolving Facility or
(ii) amend, waive or otherwise modify any term or provision of a particular
Facility in each case with only the consent of the Required Facility Lenders
under such Facility, so long as such amendment, waiver or modification does not
directly affect the Lenders under any other Facility;

and, provided further, that (w) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (x) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (y) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(z) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties to the applicable Fee Letter.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
and (ii) the principal of any Loan owed to such Lender may not be reduced
without the consent of such Lender.

Notwithstanding the foregoing, the Borrower and Administrative Agent may amend
this Agreement and the other Loan Documents without the consent of any Lender
(a) to cure any ambiguity, omission, mistake, error, defect or inconsistency,
(b) to add a Guarantor with respect to the Loans or collateral to secure the
Loans or (c) to make administrative changes that do not adversely affect the
rights of any Lender (including as contemplated by Section 2.15(d)(v),



--------------------------------------------------------------------------------

2.16(d)(v) and the definition of Permitted Amendments). In addition, the
Administrative Agent, without the consent of any Lender, shall be permitted to
enter into any amendments, waivers, modifications or supplements to any Junior
Lien Intercreditor Agreement or Pari Passu Intercreditor Agreement, if the
Administrative Agent would have been permitted hereunder to enter into a new
Junior Lien Intercreditor Agreement or Pari Passu Intercreditor Agreement which
contained the terms set forth in such amendment, waiver, modification or
supplement, at the time when such amendment, waiver, modification or supplement
is entered into.

In addition, notwithstanding the foregoing, in situations not otherwise governed
by Section 2.14, 2.15 and 2.16 this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Credit Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Required Revolving Lenders; provided,
however, that no such amendment shall permit the Additional Extensions of Credit
(a) to share in preference to the Term Loans in the application of any mandatory
prepayments without the consent of Required Term Lenders (without giving effect
to such Extensions of Credit) or (b) to share in preference to the Revolving
Credit Loans in the application of any mandatory prepayments without the consent
of the Required Revolving Lenders (without giving effect to such Extensions of
Credit).

The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers to all Lenders under the applicable Facility to
make one or more Permitted Amendments to such Facility pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (a) the terms and conditions of the
requested Permitted Amendments and (b) the date on which responses from the
applicable Lenders in respect of such Permitted Amendment are required to be
received (which shall not be less than three Business Days after the date of
such notice). Only those Lenders that consent to such Permitted Amendment (the
“Accepting Lenders”) will have the maturity of their applicable Loans and
Commitments extended and be entitled to the benefits provided thereby, which
shall have effect notwithstanding the pro rata sharing provisions of
Section 2.13. The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms and provisions of the Permitted Amendment with respect to the Loans
and Commitments of the Accepting Lenders (including any amendments necessary to
treat the Loans and Commitments of the Accepting Lenders in a manner consistent
with the other Loans and Commitments under this Agreement or as contemplated by
the Permitted Amendment).



--------------------------------------------------------------------------------

Any such waiver and any such amendment or modification pursuant to this
Section 10.01 shall be binding upon the Borrower, the Lenders, the L/C Issuer,
the Swing Line Lender, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Borrower, the Lenders, the L/C Issuer, the
Swing Line Lender and the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default that is waived pursuant to this Section 10.01 shall
be deemed to be cured and not continuing during the period of such waiver.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier as follows or sent by electronic communication as provided in
subsection (b) below, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuers, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to
the Administrative Agent or the Borrower hereunder by electronic communications
pursuant to procedures approved by the Administrative Agent or the Borrower,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and the L/C Issuers to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written



--------------------------------------------------------------------------------

acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses have resulted from the gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall the Borrower or any Agent
Party have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages); provided that such waiver
shall not limit any Loan Party’s reimbursement or indemnification obligations
under Sections 10.04(a) or 10.4(b), respectively.

(d) Change of Address, Etc. The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower, even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of a
single counsel for the Administrative Agent and the Arrangers and a single local
counsel in each relevant jurisdiction and any special counsel reasonably deemed
necessary by the Administrative Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, due diligence,
negotiation, execution, delivery, administration and enforcement of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities (including any
Environmental Liability) and related reasonable and documented out-of-pocket
fees and expenses (including the reasonable documented out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration and enforcement of this Agreement and
the other Loan Documents, (ii) any Loan



--------------------------------------------------------------------------------

or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) and (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are found in a final,
non-appealable judgment by a court of competent jurisdiction to (x) have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document or (z) result from a dispute solely
among Indemnitees (other than any claims against an Indemnitee in its capacity
or in fulfilling its role as an administrative agent or arranger or any similar
role under this Agreement or any claims arising out of any act or omission of
the Borrower or any of its Affiliates).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arrangers, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Arrangers, the L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Arrangers or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against the Borrower and its Affiliates or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that such
waiver shall not limit any Loan Party’s reimbursement or indemnification
obligations under Sections 10.04(a) or 10.4(b), respectively. No Indemnitee
referred to in subsection (b) above or the Borrower and its Affiliates shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee.



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Arrangers and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations and Swap Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Arrangers, the L/C Issuer or
any Lender, or the Administrative Agent, the Arrangers, the L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Arrangers, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive Payment in Full and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder, except through a
transaction permitted hereunder, without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section or (iv) pursuant
to Section 2.14. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Arrangers, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that:

(i) except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
such amount is less than the applicable minimum transfer amount set forth below,
or (b) in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Loan Facility, unless each of the Administrative Agent and, so long as no Event
of Default under Section 8.01(a), (f) or (g) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06 (provided however, that the Administrative Agent may in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and does hereby waive such processing and recordation fee in the
case of an assignment by a Lender to an Affiliate of such Lender) and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the closing date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the closing date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.



--------------------------------------------------------------------------------

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). The Register shall
be available for inspection by the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b) (c), and (f) of the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment, provided, that in the case
of Section 3.01, such Participant shall have complied with the requirements of
such section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; such
Participant agrees to be subject to Section 2.13 as though it were a Lender.



--------------------------------------------------------------------------------

Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register for the recordation of the names and addresses of the Participants and
principal amount (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender and each Loan Party shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Citibank, N.A. or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, Citibank, N.A. or any other L/C Issuer may,
(i) upon (A) 30 days’ notice to the Borrower and the Lenders (or such shorter
time as the applicable resigning L/C Issuer, successor L/C Issuer, Borrower and
Administrative Agent may agree) and (B) the appointment of a successor L/C
Issuer and satisfaction of the requirements of the penultimate sentence of this
Section 10.06(h), resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line



--------------------------------------------------------------------------------

Lender. In the event of notice of any such resignation as L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders
(or a Person who will become a Lender) and their Affiliates a successor L/C
Issuer who agrees to assume all such rights, powers, privileges and duties of
the resigning L/C Issuer, including with respect to its L/C Issuance Limit or
Swing Line

Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Swing Line Lender or the
resignation of the L/C Issuer if the resigning L/C Issuer finds a replacement
L/C Issuer that is an Eligible L/C Issuer or, if not an Eligible L/C Issuer,
that is reasonably acceptable to the Borrower (such acceptance not to be
unreasonably withheld or delayed) who agrees to assume all such rights, powers,
privileges and duties of the resigning L/C Issuer, including with respect to its
L/C Issuance Limit). If an L/C Issuer resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to Letters of Credit and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans, fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c) and issue
Letters of Credit pursuant to Section 2.03). If Citibank, N.A. resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective time of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
L/C Issuer, including with respect to its L/C Issuance Limit, or Swing Line
Lender, (b) the resigning L/C Issuer or Swing Line Lender shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents, in its capacity as an L/C Issuer or Swing Line Lender, and
(c) the successor L/C Issuer shall issue Letters of Credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to the resigning L/C Issuer and
the Borrower (such acceptance not to unreasonably withheld or delayed) to
effectively assume the obligations of such L/C Issuer with respect to such
Letters of Credit. In lieu of the appointment of a successor L/C Issuer pursuant
to this Section 10.06(h), the Borrower may appoint one or more successor L/C
Issuers to satisfy the requirements of this Section 10.06(h).

(i) Notwithstanding any other provision in the Loan Documents, any Lender may,
at any time, assign all or a portion of its rights and obligations with respect
to Term Loans, Incremental Term Loans and Refinancing Term Loans under this
Agreement to the Borrower through reverse Dutch auctions in accordance with
Section 2.19 and open market purchases in accordance with Section 2.20.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, Arrangers, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis, to its Affiliates and
to its Related Parties for the evaluation of, administration of and enforcement
of rights under the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent



--------------------------------------------------------------------------------

required by applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto subject to any other applicable
confidentiality arrangements in the Fee Letters, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section and such
Information being used for the evaluation of, administration of and enforcement
of rights under the Loan Documents, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Arranger, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised
reasonable care to protect such Information, and in no event less than the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Arrangers, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Laws, including Federal and state securities laws.

10.08 Right of Setoff. Upon any amount becoming due and payable hereunder
(whether at stated maturity, by acceleration or otherwise), each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of a Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document or are owed
to a branch or office of such Lender or the L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Administrative Agent shall have received the assignment fee specified in
Section 10.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws, and

(e) neither the Administrative Agent nor any Lender shall be obligated to be or
to find the assignee.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders, Required Revolving Lenders or Required Facility Lenders, as applicable,
have agreed to such consent, waiver or amendment, then any such Lender, who does
not agree to such consent, waiver or amendment and whose consent would otherwise
be required for such departure, waiver or amendment, shall be deemed a
“Nonconsenting Lender.” Any such replacement shall not be deemed a waiver of any
rights that the Borrower shall have against the replaced Lender.



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT



--------------------------------------------------------------------------------

OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and their Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (B) the Borrower has



--------------------------------------------------------------------------------

consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any of the Arrangers nor any Lender has
any obligation to the Borrower or any of its respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arrangers and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its respective Affiliates, and neither the Administrative
Agent nor any of the Arrangers has any obligation to disclose any of such
interests to the Borrower or its respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.20 Existing Swap Contracts. For purposes of any Swap Contract in effect as of
the Closing Date which is documented under an ISDA Master Agreement between the
Borrower and any Person who was a lender under the Existing Credit Agreement or
an Affiliate thereof (or any Person that was a lender under the Existing Credit
Agreement or an Affiliate thereof when such Swap Contract was entered into),
this Agreement shall be deemed to be an amendment of the Existing Credit
Agreement under such Swap Contract; if applicable, references to “Subsidiary
Guarantors” or other similar term intended to reference the Guarantors as a
“Credit Support Provider” under such Swap Contract shall be deemed to refer to
the Guarantors; if applicable, references to the “Subsidiary Guaranty” as a
“Credit Support Document” under such Swap Contract shall be deemed to refer to
the Guaranty; and, if applicable, references to “Obligations” under such Swap
Contract, as the context requires, shall be deemed to refer to Swap Obligations.
Each Existing Credit Agreement Lender hereby authorizes the Existing Credit
Agreement Administrative Agent to take any steps reasonably requested by the
Borrower to release the Borrower from its obligations to such Existing Credit
Agreement Lender under the Existing Credit Agreement Guarantee.

10.21 Release of Liens and Release from Guaranty. Notwithstanding anything to
the contrary in the Loan Documents:

(a) after Payment in Full, the Collateral shall be automatically released from
any Liens created by the Loan Documents, and the Loan Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the L/C Issuers, the Swing Line Lender, the Lenders
and each Loan Party under the Loan Documents shall terminate and each Guarantor
shall be released from the Guaranty, all without delivery of any instrument or
performance of any act by any Person.

(b) the following Collateral shall be automatically released from the Liens
created by the Loan Documents without delivery of any instrument or performance
of any act by any Person:

(i) upon a Disposition of Collateral permitted hereunder, the Disposed of
Collateral;



--------------------------------------------------------------------------------

(ii) upon a designation of a Restricted Subsidiary as an Unrestricted Subsidiary
permitted hereunder, the Collateral owned by such Unrestricted Subsidiary;

(iii) upon the approval, authorization or ratification in writing by the
Required Lenders (or such other percentage of the Lenders whose consent is
required by Section 10.01) of the release of any Collateral, such Collateral;

(iv) upon a release of any Collateral under the terms of each applicable
Security Document, such Collateral; or

(v) upon a Guarantor no longer being a Guarantor by virtue of the definition
thereof or a transaction permitted hereunder, the Collateral owned by such
Guarantor.

(c) a Guarantor shall be automatically released from the Guaranty without
delivery of any instrument or performance of any act by any Person:

(i) upon a designation of such Guarantor as an Unrestricted Subsidiary permitted
hereunder;

(ii) upon such Guarantor no longer being a Guarantor by virtue of the definition
thereof or a transaction permitted hereunder;

(iii) upon the approval, authorization or ratification in writing by the
Majority Lenders (or such other percentage of the Lenders whose consent is
required by Section 10.01); or

(iv) upon the release of such Guarantor under the terms of the Guaranty.

(d) In connection with any termination or release of Collateral (including of
property no longer constituting Collateral by virtue of any property becoming an
Excluded Asset pursuant to clauses (c) and (d) of the definition thereof) from
the Liens securing the Secured Obligations or a release of a Guarantor from the
Guaranty, the Administrative Agent shall:

(i) in the case of termination or release of Collateral from the Liens securing
the Secured Obligations, (A) execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release (including (1) UCC termination statements
and (2) in the case of a release of Mortgages, a partial release) and (B) return
to the Borrower, the possessory Collateral that is in the possession of the
Administrative Agent and is the subject of such release (provided that, upon
request by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
transaction has been or was consummated in compliance with the Loan Documents),
and



--------------------------------------------------------------------------------

(ii) in the case of a release of a Guarantor, at the Borrower’s expense, execute
and deliver a written release in form and substance reasonably satisfactory to
the Administrative Agent, to evidence the release of the Guarantor promptly upon
the reasonable request of the Borrower; and

(e) any execution and delivery of documents, or the taking of any other action,
by the Administrative Agent pursuant to this Section 10.21 shall be without
recourse to or warranty by the Administrative Agent.

10.22 Release of Peabody IC Funding Corp. (a) The Existing Credit Agreement
Lenders, which constitute Existing Credit Agreement Required Lenders, upon their
execution of the Credit Agreement, hereby (i) amend the Existing Credit
Agreement Guarantee to (A) delete Section 4 of the Existing Credit Agreement
Guarantee in its entirety and (B) permit the release of Peabody IC Funding Corp.
upon the approval of the Existing Credit Agreement Required Lenders
automatically without the delivery of any instrument or the taking of any other
action, (ii) forever release Peabody IC Funding Corp. from being an Existing
Credit Agreement Guarantor and having any obligations under the Existing Credit
Agreement Guarantee and (iii) authorize the Existing Credit Agreement
Administrative Agent to take any actions reasonably requested by the Borrower to
further effectuate such release at the expense of the Borrower. (b) The Lenders,
upon their execution of the Credit Agreement, hereby permit the release of
Peabody IC Funding Corp. upon their approval automatically without the delivery
of any instrument or the taking of any other action, (ii) forever release
Peabody IC Funding Corp. from being a Guarantor and having any obligations under
the Guaranty and (iii) authorize the Administrative Agent to take any actions
reasonably requested by the Borrower to further effectuate such release at the
expense of the Borrower.